Exhibit 10.1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 2, 2006

among

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as the Lenders

and

BANK OF AMERICA, N.A.

as the Administrative Agent

and

Kforce Inc.,

Kforce Government Solutions, Inc.,

Bradson Corporation

and

Certain other Subsidiaries of Kforce Inc.

from time to time party hereto as Borrowers,

as the Borrowers

and

Certain Subsidiaries of the Borrowers

from time to time party hereto as Guarantors,

as the Guarantors

and

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Book Manager



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amended and Restated Credit Agreement, dated as of October 2, 2006,
(this “Agreement”) among the financial institutions from time to time parties
hereto (such financial institutions, together with their respective successors
and assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), Bank of America, N.A. (“Bank of America”), a
national banking association, individually as a Lender and the Letter of Credit
Issuer and in its capacity as agent for the Lenders (in its capacity as agent,
the “Administrative Agent”), and Kforce Inc., formerly known as kforce.com,
Inc., a Florida corporation (“Parent”), Kforce Government Solutions, Inc.,
formerly known as Pinkerton Computer Consultants, Inc., a Pennsylvania
corporation (“Government Solutions”), Bradson Corporation, a Rhode Island
corporation (“Bradson Corporation”) and any other Person who hereafter becomes a
“Borrower” hereunder pursuant to the terms of Section 7.26(b) hereof (each such
other Person, together with the Parent, Government Solutions and Bradson
Corporation, the “Borrowers”), and the Subsidiary Guarantors (as defined
herein).

W I T N E S S E T H:

WHEREAS, the Parent, Government Solutions, the Subsidiary Guarantors, certain
other Affiliates of the Parent that have since dissolved, cancelled or merged
into another Person that has dissolved or is a Borrower or a Subsidiary
Guarantor hereunder, the Administrative Agent and certain of the Lenders entered
into an Amended and Restated Credit Agreement dated as of November 3, 2000, as
at any time heretofore amended (collectively, the “Existing Credit Agreement”);

WHEREAS, effective October 1, 2006 KForce Government Holdings Inc., a Florida
corporation (“Government Holdings”), acquired the capital stock of Bradson
Corporation (the “Bradson Acquisition”) pursuant to that certain Stock Purchase
Agreement dated as of October 1, 2006 (the “Bradson Purchase Agreement”) among
Bradson Corporation, Government Holdings, the Parent and the “Sellers” (as
defined therein and hereafter referred to as the “Sellers”) and a portion of the
proceeds of the Loans hereunder will be used to repay the promissory notes that
were issued to the Sellers to consummate the Bradson Acquisition;

WHEREAS, the Borrowers, the Subsidiary Guarantors, the Administrative Agent and
the Lenders desire to amend and restate the Existing Credit Agreement on the
terms and subject to the conditions set forth herein;

WHEREAS, this Agreement constitutes an amendment and restatement of the terms of
the Existing Credit Agreement but does not constitute a novation of the
indebtedness existing thereunder;

WHEREAS, in order to utilize the financial powers of the Borrowers in the most
efficient and economical manner, and in order to facilitate the financing of the
Borrowers’ working capital needs, the Lenders will, at the request of the
Borrowers, extend financial accommodations to the Borrowers in accordance with
the provisions set forth in this Agreement; and



--------------------------------------------------------------------------------

WHEREAS, the Borrowers’ business is a mutual and collective enterprise and the
Borrowers believe that the consolidation of all loans and other financial
accommodations under this Agreement will enhance the aggregate borrowing powers
of the Borrowers and facilitate the administration of their loan relationship
with the Administrative Agent and the Lenders, all to the mutual advantage of
the Borrowers; and

WHEREAS, each Borrower acknowledges that it will receive substantial direct and
indirect benefits by reason of the making of loans and other financial
accommodations to the other Borrowers as provided in this Agreement, by virtue
of the Borrowers’ various inter-relationships as joint guarantors or joint
obligors and the beneficiaries thereof, as lessors and lessees, as suppliers and
customers, and as joint venturers; and

WHEREAS, the Lenders’ willingness to extend financial accommodations to the
Borrowers, and to administer the Borrowers’ collateral security therefor, on a
combined basis as more fully set forth in this Agreement, is done solely as an
accommodation to the Borrowers and at the Borrowers’ request and in furtherance
of the Borrowers’ mutual and collective enterprise; and

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed thereto in Annex A which is attached
hereto and incorporated herein; the rules of construction contained therein
shall govern the interpretation of this Agreement, and all Annexes, Exhibits and
Schedules attached hereto are incorporated herein by reference;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Administrative Agent, and the
Borrowers hereby agree as follows.

ARTICLE 1.

LOANS AND LETTERS OF CREDIT

1.1 Total Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders agree to make available a total credit facility of up to
$140,000,000 (the “Total Facility”) to the Borrowers from time to time during
the term of this Agreement. The Total Facility shall be composed of a revolving
line of credit consisting of Revolving Loans and Letters of Credit described
herein.

1.2 Revolving Loans.

(a) (i) Amounts. Subject to the satisfaction of the conditions precedent set
forth in Article 8, each Lender severally, but not jointly, agrees, upon the
Borrowers’ Agent’s request from time to time on any Business Day during the
period from the Closing Date to the Termination Date, to make revolving loans
(the “Revolving Loans”) to the Borrowers on a joint and several basis in amounts
not to exceed such Lender’s Pro Rata Share of Availability, except for
Non-Ratable Loans and Agent Advances. The Lenders, however, in their unanimous
discretion, may elect to

 

-2-



--------------------------------------------------------------------------------

make Revolving Loans or issue or arrange to have issued Letters of Credit in
excess of the Borrowing Base on one or more occasions, but if they do so,
neither the Administrative Agent nor the Lenders shall be deemed thereby to have
changed the limits of the Borrowing Base or to be obligated to exceed such
limits on any other occasion. If the Aggregate Revolver Outstandings would
exceed Availability after giving effect to any Borrowing, the Lenders may refuse
to make or may otherwise restrict the making of Revolving Loans as the Lenders
determine until such excess has been eliminated, subject to the Administrative
Agent’s authority, in its sole discretion, to make Agent Advances pursuant to
the terms of Section 1.2(i).

(ii) Notes. The Borrowers shall execute and deliver to each Lender a note to
evidence the Revolving Loan of that Lender. Each note shall be in the principal
amount of the Lender’s Pro Rata Share of the Revolving Loan Commitments, dated
the date hereof and substantially in the form of Exhibit A (each a “Revolving
Loan Note” and, collectively, the “Revolving Loan Notes”). Each Revolving Loan
Note shall represent the joint and several obligation of the Borrowers to pay
the amount of Lender’s Pro Rata Share of the Revolving Loan Commitments, or, if
less, such Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Loans to the Borrowers together with interest thereon as
prescribed in Section 2.1. The entire unpaid balance of the Revolving Loan and
all other non-contingent Obligations shall be immediately due and payable in
full in immediately available funds on the Termination Date.

(iii) Securities Repurchase Loans/Acquisition Loans. In addition to other
Permitted Uses, all or any portion of a Revolver Loan may be designated by the
Borrowers’ Agent from time to time (A) as a Securities Repurchase Loan, the
proceeds of which may be used for Eligible Securities Repurchases to the extent,
and only to the extent, that each of the Securities Repurchase Loan Conditions
is satisfied, or (B) as an Acquisition Loan, the proceeds of which may be used
for Eligible Acquisitions to the extent, and only to the extent, that each of
the Acquisition Loan Conditions is satisfied.

(iv) Voluntary Commitment Reductions. The Borrowers may from time to time
partially reduce the Commitments (in minimum amounts of $5,000,000) upon five
Business Days’ prior written notice by the Borrowers’ Agent to the
Administrative Agent; provided, that (i) the Borrowers shall not be entitled to
reduce the Commitments to less than $25,000,000, and (ii) no such reduction may
be made which would cause the sum of the aggregate principal amount of the
outstanding Revolving Loans plus the face amount of any outstanding Letters of
Credit to exceed the Borrowing Base as of such date, unless, concurrently with
such reduction, the Revolving Loans are repaid to the extent necessary to
eliminate such excess. The Administrative Agent shall promptly notify each
affected Lender of receipt by the Administrative Agent of any notice from the
Borrowers’ Agent pursuant to this Section 1.2(a)(iii). The Commitments, once
reduced, may not be reinstated without the prior written consent of the
Administrative Agent and each Lender.

(b) Procedure for Borrowing.

(i) Each Borrowing shall be made upon the Borrowers’ Agent’s irrevocable written
notice delivered to the Administrative Agent in the form of a notice of
borrowing (“Notice of Borrowing”), which must be received by the Administrative
Agent

 

-3-



--------------------------------------------------------------------------------

prior to (i) 12:00 noon (Atlanta, Georgia time) two (2) Business Days prior to
the requested Funding Date, in the case of LIBOR Rate Loans and (ii) 12:00 noon
(Atlanta, Georgia time) on the requested Funding Date, in the case of Base Rate
Loans, specifying:

(A) the amount of the Borrowing, which in the case of a LIBOR Rate Loan must
equal or exceed $1,000,000 (and increments of $1,000,000 in excess of such
amount);

(B) the requested Funding Date, which must be a Business Day;

(C) whether the Revolving Loans requested are to be Base Rate Revolving Loans or
LIBOR Revolving Loans (and if not specified, it shall be deemed a request for a
Base Rate Revolving Loan); and

(D) the duration of the Interest Period for LIBOR Revolving Loans (and if not
specified, it shall be deemed a request for an Interest Period of one month);

provided, however, that with respect to the Borrowings to be made on the Closing
Date, such Borrowings will consist of Base Rate Revolving Loans or LIBOR
Revolving Loans, as the case may be, with respect to loans outstanding on such
date under the Existing Credit Agreement.

(ii) In lieu of delivering a Notice of Borrowing, the Borrowers’ Agent may give
the Administrative Agent telephonic notice of such request for advances to the
Designated Account on or before the deadline set forth above. The Administrative
Agent at all times shall be entitled to rely on such telephonic notice in making
such Revolving Loans, regardless of whether any written confirmation is
received.

(iii) The Borrowers shall have no right to request a LIBOR Rate Loan while a
Default or Event of Default has occurred and is continuing.

(c) Reliance upon Authority. Prior to the Closing Date, the Borrowers’ Agent
shall deliver to the Administrative Agent, a notice setting forth the account of
the Borrowers’ Agent (the “Designated Account”) to which the Administrative
Agent is authorized to transfer the proceeds of the Revolving Loans requested
hereunder. The Borrowers’ Agent may designate a replacement account from time to
time by written notice. The Designated Account must be reasonably satisfactory
to the Administrative Agent. The Administrative Agent is entitled to rely
conclusively on any person’s request for Revolving Loans on behalf of any
Borrower or the Borrowers’ Agent, so long as the proceeds thereof are to be
transferred to the Designated Account. The Administrative Agent has no duty to
verify the identity of any individual representing himself or herself as a
person authorized by any Borrower or the Borrowers’ Agent to make such requests
on its behalf.

(d) No Liability. The Administrative Agent shall not incur any liability to any
Borrower as a result of acting upon any notice referred to in Sections 1.2(b)
and (c), which the Administrative Agent believes in good faith to have been
given by an officer or other person duly authorized by any Borrower or the
Borrowers’ Agent to request Revolving Loans on its behalf. The crediting of
Revolving Loans to the Designated Account conclusively

 

-4-



--------------------------------------------------------------------------------

establishes the joint and several obligation of the Borrowers to repay such
Revolving Loans as provided herein.

(e) Notice Irrevocable. Subject to the provisions of Section 4.5, any Notice of
Borrowing (or telephonic notice in lieu thereof) made pursuant to Section 1.2(b)
shall be irrevocable. The Borrowers shall be bound to borrow the funds requested
therein in accordance therewith.

(f) Administrative Agent’s Election. Promptly after receipt of a Notice of
Borrowing (or telephonic notice in lieu thereof), the Administrative Agent shall
elect to apply to such requested Borrowing the terms of Section 1.2(g) with
respect to the funding of new LIBOR Revolving Loans, or the terms of
Section 1.2(h) with respect to all other Revolving Loans. If the Bank declines
in its sole discretion to make a Non-Ratable Loan pursuant to Section 1.2(h),
the terms of Section 1.2(g) shall apply to the requested Borrowing.

(g) Making of Revolving Loans. If the Administrative Agent elects to have the
terms of this Section 1.2(g) apply to a requested Borrowing, then promptly after
receipt of a Notice of Borrowing or telephonic notice in lieu thereof, the
Administrative Agent shall notify the Lenders by telecopy, telephone or e-mail
of the requested Borrowing. Each Lender shall transfer its Pro Rata Share of the
requested Borrowing available to the Administrative Agent in immediately
available funds, to the account from time to time designated by Administrative
Agent, not later than 1:00 p.m. (Atlanta, Georgia time) on the applicable
Funding Date. After the Administrative Agent’s receipt of all proceeds of such
Revolving Loans, the Administrative Agent shall make the proceeds of such
Revolving Loans available to the requesting Borrower on the applicable Funding
Date by transferring same day funds to the account designated by the Borrower;
provided, however, that the amount of Revolving Loans so made on any date shall
not exceed the Availability on such date.

(h) Making of Non-Ratable Loans.

(i) If Administrative Agent elects, with the consent of the Bank, to have the
terms of this Section 1.2(h) apply to a requested Borrowing, the Bank shall make
a Revolving Loan in the amount of that Borrowing available to the requesting
Borrower on the applicable Funding Date by transferring same day funds to the
Designated Account. Each Revolving Loan made solely by the Bank pursuant to this
Section is herein referred to as a “Non-Ratable Loan”, and such Revolving Loans
are collectively referred to as the “Non-Ratable Loans.” Each Non-Ratable Loan
shall be subject to all the terms and conditions applicable to other Revolving
Loans except that all payments thereon shall be payable to the Bank solely for
its own account. The aggregate amount of Non-Ratable Loans outstanding at any
time shall not exceed $15,000,000. The Administrative Agent shall not request
the Bank to make any Non-Ratable Loan if (1) the Administrative Agent has
received written notice from any Lender that one or more of the applicable
conditions precedent set forth in Article 8 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (2) the requested
Borrowing would exceed Availability on that Funding Date.

 

-5-



--------------------------------------------------------------------------------

(ii) The Non-Ratable Loans shall be secured by the Administrative Agent’s Liens
in and to the Collateral and shall constitute Base Rate Revolving Loans and
Obligations hereunder.

(i) Agent Advances.

(i) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion, (A) after the occurrence of a Default or
an Event of Default, or (B) at any time that any of the other conditions
precedent set forth in Article 8 have not been satisfied, to make Base Rate
Revolving Loans to any Borrower on behalf of the Lenders in an aggregate amount
outstanding at any time not to exceed $10,000,000 (and in no event in an
aggregate amount outstanding which, when added to all other Loans then
outstanding, would exceed the Maximum Revolver Amount) for no longer than 15
consecutive days which the Administrative Agent, in its reasonable business
judgment, deems necessary or desirable (1) to provide the Borrowers with
necessary working capital funds, (2) to preserve or protect the Collateral, or
any portion thereof, (3) to enhance the likelihood of, or maximize the amount
of, repayment of the Loans and other Obligations, or (4) to pay any other amount
chargeable to the Borrowers pursuant to the terms of this Agreement, including
costs, fees and expenses as described in Section 14.7 (any of such advances are
herein referred to as “Agent Advances”).

(ii) The Agent Advances shall be secured by the Administrative Agent’s Liens in
and to the Collateral and shall constitute Base Rate Revolving Loans and
Obligations hereunder.

1.3 ACH Services. The Administrative Agent shall provide ACH Transactions on
behalf of the Borrowers pursuant to the Bank’s customary Treasury Management
Agreements as may be applicable.

1.4 Letters of Credit.

(a) Agreement to Issue or Cause To Issue. Subject to the terms and conditions of
this Agreement, the Administrative Agent agrees (i) to cause the Letter of
Credit Issuer to issue for the account of any Borrower one or more
commercial/documentary and standby letters of credit (“Letter of Credit”) and/or
(ii) to provide credit support or other enhancement to a Letter of Credit Issuer
acceptable to Administrative Agent, which issues a Letter of Credit for the
account of any Borrower (any such credit support or enhancement being herein
referred to as a “Credit Support”) from time to time during the term of this
Agreement.

(b) Amounts, Outside Expiration Date. The Administrative Agent shall not have
any obligation to issue or cause to be issued any Letter of Credit or to provide
Credit Support for any Letter of Credit at any time if: (i) the maximum face
amount of the requested Letter of Credit is greater than the Unused Letter of
Credit Subfacility at such time; (ii) the maximum undrawn amount of the
requested Letter of Credit and all commissions, fees, and charges due from the
Borrowers in connection with the opening thereof would exceed Availability at
such time; or (iii) such Letter of Credit has an expiration date less than 30

 

-6-



--------------------------------------------------------------------------------

days prior to the Stated Termination Date or more than 12 months from the date
of issuance for standby letters of credit and 180 days for documentary letters
of credit. With respect to any Letter of Credit which contains any “evergreen”
or automatic renewal provision, each Lender shall be deemed to have consented to
any such extension or renewal unless any such Lender shall have provided to the
Administrative Agent, written notice that it declines to consent to any such
extension or renewal at least thirty (30) days prior to the date on which the
Letter of Credit Issuer is entitled to decline to extend or renew the Letter of
Credit. If all of the requirements of this Section 1.4 are met and no Default or
Event of Default has occurred and is continuing, no Lender shall decline to
consent to any such extension or renewal.

(c) Other Conditions. In addition to conditions precedent contained in Article
8, the obligation of the Administrative Agent to issue or to cause to be issued
any Letter of Credit or to provide Credit Support for any Letter of Credit is
subject to the following conditions precedent having been satisfied in a manner
reasonably satisfactory to the Administrative Agent:

(1) Such Borrower shall have delivered to the Letter of Credit Issuer, at such
times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to such Letter of Credit Issuer
and reasonably satisfactory to the Administrative Agent for the issuance of the
Letter of Credit and such other documents as may be required pursuant to the
terms thereof, and the form, terms and purpose of the proposed Letter of Credit
shall be reasonably satisfactory to the Administrative Agent and the Letter of
Credit Issuer; and

(2) As of the date of issuance, no law, regulation or order of any court,
arbitrator or Governmental Authority shall purport by its terms to restrict,
enjoin or restrain money center banks generally from issuing letters of credit
for the purpose of, to the beneficiary of or of the type and in the amount of
the proposed Letter of Credit, and no law, rule or regulation applicable to
money center banks generally and no request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over money
center banks generally shall prohibit, or request that the proposed Letter of
Credit Issuer refrain from, the issuance of letters of credit generally or the
issuance of such Letters of Credit.

(d) Issuance of Letters of Credit.

(i) Request for Issuance. A Borrower must notify the Administrative Agent of a
requested Letter of Credit at least three (3) Business Days prior to the
proposed issuance date. Such notice shall be irrevocable and must specify the
original face amount of the Letter of Credit requested, the Business Day of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in partial draws, the Business Day on which the
requested Letter of Credit is to expire, the purpose for which such Letter of
Credit is to be issued, and the beneficiary of the requested Letter of Credit.
Such Borrower shall attach to such notice the proposed form of the Letter of
Credit.

(ii) Responsibilities of the Administrative Agent; Issuance. As of the Business
Day immediately preceding the requested issuance date of the Letter of Credit,

 

-7-



--------------------------------------------------------------------------------

the Administrative Agent shall determine the amount of the applicable Unused
Letter of Credit Subfacility and Availability. If (i) the face amount of the
requested Letter of Credit is less than the Unused Letter of Credit Subfacility
and (ii) the amount of such requested Letter of Credit and all commissions,
fees, and charges due from the Borrowers in connection with the opening thereof
would not exceed Availability, the Administrative Agent shall cause the Letter
of Credit Issuer to issue the requested Letter of Credit on the requested
issuance date so long as the other conditions hereof are met.

(iii) No Extensions or Amendment. The Administrative Agent shall not be
obligated to cause the Letter of Credit Issuer to extend or amend any Letter of
Credit issued pursuant hereto unless the requirements of this Section 1.4 are
met as though a new Letter of Credit were being requested and issued.

(e) Payments Pursuant to Letters of Credit. The Borrowers jointly and severally
agree to reimburse immediately the Letter of Credit Issuer for any draw under
any Letter of Credit and the Administrative Agent for the account of the Lenders
upon any payment pursuant to any Credit Support, and to pay the Letter of Credit
Issuer the amount of all other charges and fees payable to the Letter of Credit
Issuer in connection with any Letter of Credit immediately when due,
irrespective of any claim, setoff, defense or other right which any Borrower may
have at any time against the Letter of Credit Issuer or any other Person. Each
drawing under any Letter of Credit shall constitute a request by the Borrowers
to the Administrative Agent for a Borrowing of a Base Rate Revolving Loan (or a
LIBOR Revolving Loan to the extent the Borrowers have complied with the
procedures of Section 1.2(b) prior to the due date of any applicable
reimbursement obligations) in the amount of such drawing. The Funding Date with
respect to such borrowing shall be the date of such drawing.

(f) Indemnification: Exoneration; Power of Attorney.

(i) Indemnification. In addition to amounts payable as elsewhere provided in
this Section 1.4, each Borrower jointly and severally agrees to protect,
indemnify, pay and save the Lenders and the Administrative Agent harmless from
and against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) which any Lender or
the Administrative Agent (other than a Lender in its capacity as Letter of
Credit Issuer) may incur or be subject to as a consequence, direct or indirect,
of the issuance of any Letter of Credit or the provision of any Credit Support
or enhancement in connection therewith. Each Borrower’s obligations under this
Section shall survive payment of all other Obligations.

(ii) Assumption of Risk by the Borrower. As among the Borrowers, the Lenders,
and the Administrative Agent, the Borrowers assume all risks of the acts and
omissions of, or misuse of any of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Lenders and the Administrative Agent shall not be responsible
for: (A) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any Person in connection with the application for
and issuance of and presentation of

 

-8-



--------------------------------------------------------------------------------

drafts with respect to any of the Letters of Credit, even if it should prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason; (C) the failure of the beneficiary
of any Letter of Credit to comply duly with conditions required in order to draw
upon such Letter of Credit; (D) errors, omissions, interruptions, or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (G) the misapplication by the beneficiary of any Letter of
Credit of the proceeds of any drawing under such Letter of Credit; (H) any
consequences arising from causes beyond the control of the Lenders or the
Administrative Agent, including any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Authority or
(I) the Letter of Credit Issuer’s honor of a draw for which the draw or any
certificate fails to comply in any respect with the terms of the Letter of
Credit. None of the foregoing shall affect, impair or prevent the vesting of any
rights or powers of the Administrative Agent or any Lender under this
Section 1.4(f).

(iii) Exoneration. Without limiting the foregoing, no action or omission
whatsoever by Administrative Agent or any Lender (excluding any Lender in its
capacity as a Letter of Credit Issuer) shall result in any liability of
Administrative Agent or and Lender to any Borrower, or relieve any Borrower of
any of its obligations hereunder to any such Person.

(iv) Rights Against Letter of Credit Issuer. Nothing contained in this Agreement
is intended to limit any Borrower’s rights, if any, with respect to the Letter
of Credit Issuer which arise as a result of the letter of credit application and
related documents executed by and between such Borrower and the Letter of Credit
Issuer.

(v) Account Party. Each Borrower hereby authorizes and directs any Letter of
Credit Issuer to name the Borrower or Borrowers as the “Account Party” therein
and to deliver to the Administrative Agent all instruments, documents and other
writings and property received by the Letter of Credit Issuer pursuant to the
Letter of Credit, and to accept and rely upon the Administrative Agent’s
instructions and agreements with respect to all matters arising in connection
with the Letter of Credit or the application therefor.

(g) Supporting Letter of Credit; Cash Collateral. If, notwithstanding the
provisions of Section 1.4(b) and Section 10.1, any Letter of Credit or Credit
Support is outstanding upon the termination of this Agreement, then upon such
termination the Borrowers shall deposit with the Administrative Agent, for the
ratable benefit of the Administrative Agent and the Lenders, with respect to
each Letter of Credit or Credit Support then outstanding, (i) cash or Cash
Equivalents as collateral, in form and substance satisfactory to the
Administrative Agent, for at least 110% of all reimbursement obligations that
may arise under any such Letter of Credit or Credit Support, or (ii) a standby
letter of credit (a “Supporting Letter of Credit”) in form and

 

-9-



--------------------------------------------------------------------------------

substance satisfactory to the Administrative Agent, issued by an issuer
satisfactory to the Administrative Agent in an amount equal to the greatest
amount for which such Letter of Credit or such Credit Support may be drawn plus
any fees and expenses associated with such Letter of Credit or such Credit
Support, under which Supporting Letter of Credit the Administrative Agent is
entitled to draw amounts necessary to reimburse the Administrative Agent and the
Lenders for payments to be made by the Administrative Agent and the Lenders
under such Letter of Credit or Credit Support and any fees and expenses
associated with such Letter of Credit or Credit Support. Such Supporting Letter
of Credit shall be held by the Administrative Agent, for the ratable benefit of
the Administrative Agent and the Lenders, as security for, and to provide for
the payment of, the aggregate undrawn amount of such Letters of Credit or such
Credit Support remaining outstanding.

(h) Existing Letters of Credit. As of the Closing Date, there exist certain
letters of credit issued by the Bank for the account of one or more of the
Borrowers more fully described on Schedule 1.4 attached hereto (collectively,
the “Existing Letters of Credit”). The parties hereto acknowledge and agree
that, on and as of the Closing Date, such Existing Letters of Credit shall
constitute Letters of Credit hereunder for all purposes as fully as if such
Existing Letters of Credit had been issued as Letters of Credit hereunder.

1.5 Bank Products. Any Borrower may request and the Administrative Agent may, in
its sole and absolute discretion, arrange for such Borrower to obtain from the
Bank or the Bank’s Affiliates Bank Products although such Borrower is not
required to do so. If Bank Products are provided by an Affiliate of the Bank,
the Borrowers jointly and severally agrees to indemnify and hold the
Administrative Agent, the Bank and the Lenders harmless from any and all costs
and obligations now or hereafter incurred by the Administrative Agent, the Bank
or any of the Lenders which arise from any indemnity given by the Administrative
Agent to its Affiliates related to such Bank Products; provided, however,
nothing contained herein is intended to limit any Borrower’s rights, with
respect to the Bank or its Affiliates, if any, which arise as a result of the
execution of documents by and between such Borrower and the Bank which relate to
Bank Products. The agreement contained in this Section shall survive termination
of this Agreement. The Borrowers acknowledge and agree that the obtaining of
Bank Products from the Bank or the Bank’s Affiliates (a) is in the sole and
absolute discretion of the Bank or the Bank’s Affiliates, and (b) is subject to
all rules and regulations of the Bank or the Bank’s Affiliates.

1.6 Borrowers’ Agent. Each of the Borrowers other than the Parent hereby
appoints the Parent, and the Parent shall act under this Agreement, as the
agent, attorney-in-fact and legal representative of such other Borrowers for all
purposes, including requesting Loans and receiving account statements and other
notices and communications to the Borrowers (or any of them) from the
Administrative Agent or any Lender (in such capacity, the “Borrowers’ Agent”).
The Administrative Agent and the Lenders may rely, and shall be fully protected
in relying, on any Notice of Borrowing, Notice of Conversion/Continuation,
request for a Letter of Credit, disbursement instruction, report, information or
any other notice or communication made or given by the Parent, whether in its
own name, as Borrowers’ Agent, on behalf of any other Borrower or on behalf of
the “Borrowers”, and neither the Administrative Agent nor any Lender

 

-10-



--------------------------------------------------------------------------------

shall have any obligation to make any inquiry or request any confirmation from
or on behalf of any other Borrower as to the binding effect on it of any such
Notice, request, instruction, report, information, other notice or
communications, nor shall the joint and several character of the Borrowers’
obligations hereunder be affected, provided, that the provisions of this
Section 1.6 shall not be construed so as to preclude any Borrower from taking
actions permitted to be taken by a “Borrower” hereunder.

1.7 Joint and Several Liability

(a) Joint and Several Liability. All Loans made to the Borrowers and all of the
other Obligations of the Borrowers, including all interest, fees and expenses
with respect thereto shall constitute one joint and several direct and general
obligation of all of the Borrowers. Notwithstanding anything to the contrary
contained herein, each of the Borrowers shall be jointly and severally, with
each other Borrower, directly and unconditionally liable to the Administrative
Agent and the Lenders for all Obligations, it being understood that the advances
to each Borrower inure to the benefit of all Borrowers, and that the
Administrative Agent and the Lenders are relying on the joint and several
liability of the Borrowers as co-makers in extending the Loans hereunder and
arranging for the issuance of Letters of Credit. Each Borrower hereby
unconditionally and irrevocably agrees that upon default in the payment when due
(whether at stated maturity, by acceleration or otherwise) of any principal of,
or interest on, any Obligation payable to the Administrative Agent or any
Lender, it will forthwith pay the same, without notice or demand, unless such
payment is then prohibited by applicable law (provided such Obligation shall not
be extinguished by any such prohibition).

(b) No Reduction in Obligations. No payment or payments made by any of the
Borrowers or any other Person or received or collected by the Administrative
Agent or any Lender from any of the Borrowers or any Person by virtue of any
action or proceeding or any setoff or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall,
except to the extent of such payment, be deemed to modify, reduce, release or
otherwise affect the liability of each Borrower under this Agreement, which
shall remain liable for the Obligations until the Obligations are paid in full
and the Commitments are terminated.

1.8 Obligations Absolute

(a) Each Borrower agrees that the Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Administrative Agent or any Lender with
respect thereto, unless such payment is then prohibited by applicable law
(provided such Obligation shall not be extinguished by any such prohibition.)
All Obligations shall be conclusively presumed to have been created in reliance
hereon. The liabilities under this Agreement shall be absolute and unconditional
irrespective of: (a) any lack of validity or enforceability of any Loan Document
or any other agreement or instrument relating thereto; (b) any change in the
time, manner or place of payments of, or in any other term of, all or any part
of the Obligations, or any other amendment or waiver thereof or any consent to
departure therefrom, including any increase in the Obligations resulting from
the extension of additional credit to any Borrower or otherwise; (c) any taking,
exchange, release or non-

 

-11-



--------------------------------------------------------------------------------

perfection of any Collateral, or any release or amendment or waiver of or
consent to departure from any guaranty for all or any of the Obligations;
(d) any change, restructuring or termination of the corporate structure or
existence of any Borrower; or (e) any other circumstance which would otherwise
constitute a defense available to, or a discharge of, any Borrower, other than
to the extent of indefeasible payment of the Obligations. This Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Obligations is rescinded or must otherwise be returned
by the Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise, all as though such payment had not
been made.

1.9 Waiver of Suretyship Defenses

(a) Each Borrower agrees that the joint and several liability of the Borrowers
provided for in Section 1.7 shall not be impaired or affected by any
modification, supplement, extension or amendment of any contract of agreement to
which the other Borrowers may hereafter agree (other than an agreement signed by
the Administrative Agent and the Lenders specifically releasing such liability),
nor by any delay, extension of time, renewal, compromise or other indulgence
granted by the Administrative Agent or any Lender with respect to any of the
Obligations, nor by any other agreements or arrangements whatever with the other
Borrowers or with anyone else, each Borrower hereby waiving all notice of such
delay, extension, release, substitution, renewal, compromise or other
indulgence, and hereby consenting to be bound thereby as fully and effectually
as if it had expressly agreed thereto in advance. The liability of each Borrower
is direct and unconditional as to all of the Obligations, and may be enforced
without requiring the Administrative Agent or any Lender first to resort to any
other right, remedy or security. Each Borrower hereby expressly waives
promptness, diligence, notice of acceptance and any other notice (except to the
extent expressly provided for herein or in another Loan Document) with respect
to any of the Obligations, this Agreement or any other Loan Documents and any
requirement that the Administrative Agent or any Lender protect, secure, perfect
or insure any Lien or any property subject thereto or exhaust any right or take
any action against any Borrower or any other Person or any collateral, including
any rights any Borrower may otherwise have under O.C.G.A. § 10-7-24 or any
successor statute or any analogous statute in any jurisdiction under the laws of
which any Borrower is organized or in which any Borrower conducts business.

1.10 Contribution and Indemnification among the Borrowers

(a) Each Borrower is unconditionally obligated to repay the Obligations as a
joint and several obligor under this Agreement. If, as of any date, the
aggregate amount of payments made by a Borrower on account of the Obligations
and proceeds of such Borrower’s Collateral that are applied to the Obligations
exceeds the aggregate amount of Loan proceeds actually used by such Borrower in
its business (such excess amount being referred to as an “Accommodation
Payment”), then the other Borrowers shall be obligated to make contribution to
such Borrower (the “Paying Borrower”) in an amount equal to (A) the product
derived by multiplying the sum of each Accommodation Payment of each Borrower by
the Allocable Percentage of the Borrower from whom contribution is sought less
(B) the amount, if any, of the then outstanding Accommodation Payment of such
Contributing Borrower (such last mentioned amount which is to be subtracted from
the aforesaid product to be increased by any amounts

 

-12-



--------------------------------------------------------------------------------

theretofore paid by such Contributing Borrower by way of contribution hereunder,
and to be decreased by any amounts theretofore received by such Contributing
Borrower by way of contribution hereunder); provided, however, that a Paying
Borrower’s recovery of contribution hereunder from the other Borrowers shall be
limited to that amount paid by the Paying Borrower in excess of its Allocable
Percentage of all Accommodation Payments then outstanding of all Borrowers. As
used herein, the term “Allocable Percentage” shall mean, on any date of
determinations thereof, a fraction, the denominator of which shall be equal to
the number of Borrowers who are parties to this Agreement on such date and the
numerator of which shall be 1. Each Borrower hereby subordinates any claims,
including any right of payment, subrogation, contribution and indemnity, that it
may have from or against any other Obligor, and any successor or assign of any
other Obligor, howsoever arising, due or owing or whether heretofore, now or
hereafter existing, to the full and final payment of the Obligations.

ARTICLE 2.

INTEREST AND FEES

2.1 Interest

(a) Interest Rates. All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made until paid in full in
cash at a rate as set forth below, but not to exceed the Maximum Rate. If at any
time Loans are outstanding with respect to which the Borrowers have not
delivered to the Administrative Agent a notice specifying the basis for
determining the interest rate applicable thereto in accordance herewith, those
Loans shall bear interest at a rate determined by reference to the Base Rate
until notice to the contrary has been given to the Administrative Agent in
accordance with this Agreement and such notice has become effective. Except as
otherwise provided herein, the outstanding Obligations shall bear interest as
follows:

(i) For all Base Rate Revolving Loans and other Obligations (other than LIBOR
Revolving Loans) at a fluctuating per annum rate equal to the Base Rate plus the
Applicable Margin;

(ii) For all LIBOR Revolving Loans at a per annum rate equal to the LIBOR Rate
plus the Applicable Margin.

Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change. All interest charges
shall be computed on the actual days elapsed over a year of 360 days. The
Borrowers shall pay to the Administrative Agent, for the ratable benefit of
Lenders, interest accrued on all Base Rate Loans in arrears on the first day of
each month hereafter and on the Termination Date. The Borrowers shall pay to the
Administrative Agent, for the ratable benefit of Lenders, interest on all LIBOR
Rate Loans in arrears on each LIBOR Interest Payment Date.

(b) Default Rate. If any Default or Event of Default occurs and is continuing
and the Administrative Agent or the Required Lenders in their discretion so
elect,

 

-13-



--------------------------------------------------------------------------------

then, while any such Default or Event of Default is continuing, all of the
Obligations shall bear interest at the Default Rate applicable thereto.

2.2 Continuation and Conversion Elections.

(a) The Borrowers may (by notice from the Borrowers’ Agent):

(i) elect, as of any Business Day, in the case of Base Rate Loans to convert any
Base Rate Loans (or any part thereof in an amount not less than $1,000,000, or
that is in an integral multiple of $1,000,000 in excess thereof) into LIBOR Rate
Loans; or

(ii) elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Rate Loans having Interest Periods expiring on such day (or any part
thereof in an amount not less than $1,000,000, or that is in an integral
multiple of $1,000,000 in excess thereof);

provided, that if at any time the aggregate amount of LIBOR Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $1,000,000, such LIBOR Rate Loans shall
automatically convert into Base Rate Loans; provided further that if the notice
shall fail to specify the duration of the Interest Period, such Interest Period
shall be one month.

(b) The Borrowers’ Agent shall deliver a notice of continuation/conversion
(“Notice of Continuation/Conversion”) to the Administrative Agent not later than
12:00 noon (Atlanta, Georgia time) at least two (2) Business Days in advance of
the Continuation/Conversion Date, if the Loans are to be converted into or
continued as LIBOR Rate Loans and specifying:

(i) the proposed Continuation/Conversion Date;

(ii) the aggregate amount of Loans to be converted or renewed;

(iii) the type of Loans resulting from the proposed conversion or continuation;
and

(iv) the duration of the requested Interest Period, provided, however, the
Borrowers’ Agent may not select an Interest Period that ends after the Stated
Termination Date.

(c) If upon the expiration of any Interest Period applicable to LIBOR Rate
Loans, the Borrowers’ Agent has failed to select timely a new Interest Period to
be applicable to LIBOR Rate Loans or if any Default or Event of Default then
exists, the Borrowers’ Agent shall be deemed to have elected to convert such
LIBOR Rate Loans into Base Rate Loans effective as of the expiration date of
such Interest Period.

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a Notice of Continuation/Conversion. All conversions and continuations shall be
made ratably

 

-14-



--------------------------------------------------------------------------------

according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each Lender.

(e) There may not be more than ten (10) different LIBOR Rate Loans in effect
hereunder at any time.

2.3 Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate legally chargeable by any Lender under
applicable law for such Lender with respect to loans of the type provided for
hereunder (the “Maximum Rate”). If, in any month, any interest rate, absent such
limitation, would have exceeded the Maximum Rate, then the interest rate for
that month shall be the Maximum Rate, and, if in future months, that interest
rate would otherwise be less than the Maximum Rate, then that interest rate
shall remain at the Maximum Rate until such time as the amount of interest paid
hereunder equals the amount of interest which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of interest paid or accrued under the
terms of this Agreement is less than the total amount of interest which would,
but for this Section 2.3, have been paid or accrued if the interest rate
otherwise set forth in this Agreement had at all times been in effect, then the
Borrowers shall, to the extent permitted by applicable law, pay the
Administrative Agent, for the account of the Lenders, an amount equal to the
excess of (a) the lesser of (i) the amount of interest which would have been
charged if the Maximum Rate had, at all times, been in effect or (ii) the amount
of interest which would have accrued had the interest rate otherwise set forth
in this Agreement, at all times, been in effect over (b) the amount of interest
actually paid or accrued under this Agreement. If a court of competent
jurisdiction determines that the Administrative Agent and/or any Lender has
received interest and other charges hereunder in excess of the Maximum Rate,
such excess shall be deemed received on account of, and shall automatically be
applied to reduce, the Obligations other than interest, in the inverse order of
maturity, and if there are no Obligations outstanding, the Administrative Agent
and/or such Lender shall refund to the Borrowers such excess.

2.4 Unused Line Fee. On the first day of each month and on the Termination Date
the Borrowers jointly and severally agree to pay to the Administrative Agent,
for the account of the Lenders, in accordance with their respective Pro Rata
Shares, an unused line fee (the “Unused Line Fee”) equal to one quarter of one
percent (0.25%) per annum times the amount by which the Maximum Revolver Amount
exceeded the sum of the average daily outstanding amount of Revolving Loans and
the average daily undrawn face amount of outstanding Letters of Credit, during
the immediately preceding month or shorter period if calculated for the first
month hereafter or on the Termination Date. The Unused Line Fee shall be
computed on the basis of a 360-day year for the actual number of days elapsed.
All principal payments received by the Administrative Agent shall be deemed to
be credited to the Borrowers’ Loan Account immediately upon receipt for purposes
of calculating the Unused Line Fee pursuant to this Section 2.4.

2.5 Letter of Credit Fee. The Borrowers jointly and severally agree to pay to
the Administrative Agent, for the account of the Lenders, in accordance with
their respective Pro Rata Shares, for each Letter of Credit, a fee (the “Letter
of Credit Fee”) equal to one and one quarter percent (1.25%) per annum and to
Administrative Agent for the benefit of the Letter of Credit Issuer a fronting
fee of one eighth of one percent (0.125%) per annum of the

 

-15-



--------------------------------------------------------------------------------

undrawn face amount of each Letter of Credit, and to the Letter of Credit
Issuer, all out-of-pocket costs, fees and expenses incurred by the Letter of
Credit Issuer in connection with the application for, processing of, issuance
of, or amendment to any Letter of Credit. The Letter of Credit Fee shall be
payable monthly in arrears on the first day of each month following any month in
which a Letter of Credit is outstanding and on the Termination Date. The Letter
of Credit Fee shall be computed on the basis of a 360-day year for the actual
number of days elapsed. The fronting fee shall be payable upon the issuance of
any Letter of Credit.

2.6 Other Fees. The Borrower shall pay to the Administrative Agent and to Banc
of America Securities LLC other fees as set forth in the 2006 Fee Letter.

ARTICLE 3.

PAYMENTS AND PREPAYMENTS

3.1 Revolving Loans. The Borrowers shall repay the outstanding principal balance
of the Revolving Loans, plus all accrued but unpaid interest thereon, on the
Termination Date. The Borrowers may prepay Revolving Loans at any time, and
reborrow subject to the terms of this Agreement. In addition, and without
limiting the generality of the foregoing, upon demand the Borrowers shall pay to
the Administrative Agent, for the account of the Lenders, the amount, without
duplication, by which the Aggregate Revolver Outstandings exceeds the lesser of
the Borrowing Base or the Maximum Revolver Amount. Notwithstanding the
foregoing, when making Revolving Loans or otherwise extending credit hereunder,
the Additional Availability Amount under the Borrowing Base shall be deemed to
be utilized first and, subject to the proviso at the end of this sentence,
prepaid or repaid last; provided, however, that Additional Availability Advances
shall be deemed to be repaid on the date of any reduction of the Additional
Availability Amount by the amount of such reduction to the extent that, after
giving effect to such reduction in the Additional Availability Amount, the
Aggregate Revolver Outstandings do not exceed the lesser of the Borrowing Base
or the Maximum Revolver Amount. Any such utilization of the Additional
Availability Amount shall be referred to herein as “Additional Availability
Advances” and shall constitute Revolving Loans hereunder.

3.2 Termination of Facility. The Borrowers may terminate this Agreement upon at
least ten (10) Business Days’ notice by Borrowers’ Agent to the Administrative
Agent and the Lenders, upon (a) the payment in full of all outstanding Revolving
Loans, together with accrued interest thereon, and the cancellation and return
of all outstanding Letters of Credit, (b) the payment in full in cash of all
reimbursable expenses and other Obligations, and (c) with respect to any LIBOR
Rate Loans prepaid, payment of the amounts due under Section 4.4, if any.

3.3 Reduction of Additional Availability Amount.

(a) The Additional Availability Amount shall be permanently reduced on the first
day of each month, commencing on November 1, 2006, as follows: (a) the amount
under clause (i) of such definition shall be reduced by $1,250,000 and (b) the
percentage under clause (ii) of such definition shall be reduced by one
percentage point (by way of example and assuming no voluntary reduction in the
Additional Availability Amount under Section 3.3(b)

 

-16-



--------------------------------------------------------------------------------

prior to November 1, 2006, the amount set forth in clause (i) of the definition
of Additional Availability Amount shall be $23,750,000 after giving effect to
such reduction on November 1, 2006 and the percentage set forth in clause
(ii) of the definition of Additional Availability Amount shall be 19% after
giving effect to such reduction on November 1, 2006).

(b) In addition, the Borrowers may voluntarily permanently further reduce the
Additional Availability Amount at any time and from time to time (in increments
of $1,250,000 under clause (i) of the definition of Additional Availability
Amount and one percentage point (as calculated in the example described in
Section 3.3(a) above) under clause (ii) of the definition of Additional
Availability Amount) upon written notice to the Administrative Agent of such
reduction, which notice shall specify the amount of such reduction, shall be
irrevocable once given, shall be given at least 5 Business Days prior to the end
of a month and shall be effective, subject to the Administrative Agent’s actual
receipt of such notice, as of the first day of the next month. The
Administrative Agent shall promptly transmit such notice to each Lender. If
after giving effect to such reduction, the Aggregate Revolver Outstandings
exceed the lesser of the Borrowing Base or the Maximum Revolver Amount, the
Borrowers shall make all payments required by Section 3.1. All voluntary
reductions of the Additional Availability Amount under this Section 3.3(b) shall
be applied to the reductions required by Section 3.3(a) in the inverse order of
maturity.

3.4 [Reserved]

3.5 LIBOR Rate Loan Prepayments. In connection with any prepayment, if any LIBOR
Rate Loans are prepaid prior to the expiration date of the Interest Period
applicable thereto, the Borrowers shall pay to the Lenders the amounts described
in Section 4.4.

3.6 Payments by the Borrower.

(a) All payments to be made by the Borrowers shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrowers shall be made to the Administrative Agent for the
account of the Lenders, at the account designated by the Administrative Agent
and shall be made in Dollars and in immediately available funds, no later than
2:00 p.m. (Atlanta, Georgia time) on the date specified herein. Any payment
received by the Administrative Agent after such time shall be deemed (for
purposes of calculating interest only) to have been received on the following
Business Day and any applicable interest shall continue to accrue.

(b) Subject to the provisions set forth in the definition of “Interest Period”,
whenever any payment is due on a day other than a Business Day, such payment
shall be due on the following Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.

3.7 Payments as Revolving Loans. At the election of Administrative Agent, all
payments of principal, interest, reimbursement obligations in connection with
Letters of Credit and Credit Support for Letters of Credit, fees, premiums,
reimbursable expenses and other sums payable hereunder, unless sooner paid by
the Borrowers, may be paid from the proceeds of Revolving Loans made hereunder.
The Borrowers hereby irrevocably authorize the

 

-17-



--------------------------------------------------------------------------------

Administrative Agent to charge the Loan Account for the purpose of paying all
Obligations from time to time due hereunder (including, without limitation,
principal, interest, fees or other charges, including Obligations in respect of
Bank Products) and agree that all such amounts charged shall constitute
Revolving Loans (including Non-Ratable Loans and Agent Advances).

3.8 Apportionment, Application and Reversal of Payments. Principal and interest
payments shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Loans to which such payments relate held by each
Lender) and payments of the fees shall, as applicable, be apportioned ratably
among the Lenders, except for fees payable solely to Administrative Agent and
the Letter of Credit Issuer and except as provided in Section 11.1(b). All
payments shall be remitted to the Administrative Agent and Borrowers may, at the
time of payment. specify to the Administrative Agent the Obligations to which
such payment is to be applied, but the Administrative Agent shall in all events
retain the right to apply such payment in the such manner as the Administrative
Agent, subject to the provisions hereof, may determine to be appropriate.
Notwithstanding anything herein to the contrary, during an Event of Default,
monies to be applied to the Obligations, whether arising from payments by Credit
Parties, realization on Collateral, setoff or otherwise, shall be allocated as
follows: first, to pay any fees or expense reimbursements then due to the
Administrative Agent; second, to pay all amounts owing to the Administrative
Agent on Non-Ratable Loans and Agent Advances; third, to pay all amounts owing
to the Letter of Credit Issuer in respect of any drawings under Letters of
Credit and all fees and other amounts owing with respect to Letters of Credit;
fourth, to pay all Obligations constituting fees not otherwise provided for
above (excluding amounts relating to Bank Products); fifth, to pay all
Obligations constituting interest not provided for above (excluding amounts
relating to Bank Products); sixth, to cash collateralize all outstanding Letters
of Credit; seventh, to pay all other Obligations constituting principal not
provided for above (excluding amounts relating to Bank Products); and eighth, to
pay all Obligations in respect of Bank Products then due to the Administrative
Agent or any Affiliate of the Administrative Agent; and ninth, to pay all other
Obligations. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrowers, or unless an Event of Default
has occurred and is continuing, neither the Administrative Agent nor any Lender
shall apply any payments which it receives to any LIBOR Rate Loan, except (a) on
the expiration date of the Interest Period applicable to any such LIBOR Rate
Loan, or (b) in the event, and only to the extent, that there are no outstanding
Base Rate Loans and, in any event, the Borrowers shall pay LIBOR breakage losses
in accordance with Section 4.4. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Obligations.

3.9 Indemnity for Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, any Lender, the Bank or any Affiliate of the Bank is for any reason
compelled to surrender such payment or proceeds to any Person because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender and the Borrowers shall
be liable to pay to the

 

-18-



--------------------------------------------------------------------------------

Administrative Agent and the Lenders, and hereby jointly and severally indemnify
the Administrative Agent and the Lenders and hold the Administrative Agent and
the Lenders harmless for the amount of such payment or proceeds surrendered. The
provisions of this Section 3.9 shall be and remain effective notwithstanding any
contrary action which may have been taken by the Administrative Agent or any
Lender in reliance upon such payment or application of proceeds, and any such
contrary action so taken shall be without prejudice to the Administrative
Agent’s and the Lenders’ rights under this Agreement and shall be deemed to have
been conditioned upon such payment or application of proceeds having become
final and irrevocable. The provisions of this Section 3.9 shall survive the
termination of this Agreement.

3.10 Administrative Agent’s and Lenders’ Books and Records; Monthly Statements.
The Administrative Agent shall record the principal amount of the Loans owing to
each Lender, the undrawn face amount of all outstanding Letters of Credit and
the aggregate amount of unpaid reimbursement obligations outstanding with
respect to the Letters of Credit from time to time on its books. In addition,
each Lender may note the date and amount of each payment or prepayment of
principal of such Lender’s Loans in its books and records. Failure by
Administrative Agent or any Lender to make such notation shall not affect the
obligations of the Borrowers with respect to the Loans or the Letters of Credit.
The Borrowers agree that the Administrative Agent’s and each Lender’s books and
records showing the Obligations and the transactions pursuant to this Agreement
and the other Loan Documents shall be admissible in any action or proceeding
arising therefrom, and shall constitute rebuttably presumptive proof thereof,
irrespective of whether any Obligation is also evidenced by a promissory note or
other instrument. The Administrative Agent will provide to the Borrowers a
monthly statement of Loans, payments, and other transactions pursuant to this
Agreement. Such statement shall be deemed correct, accurate, and binding on the
Borrowers and an account stated (except for reversals and reapplications of
payments made as provided in Section 3.8 and corrections of errors discovered by
the Administrative Agent), unless the Borrowers notify the Administrative Agent
in writing to the contrary within forty-five (45) days after such statement is
rendered. In the event a timely written notice of objections is given by any
Borrower, only the items to which exception is expressly made will be considered
to be disputed by such Borrower.

ARTICLE 4.

TAXES, YIELD PROTECTION AND ILLEGALITY

4.1 Taxes.

(a) Any and all payments by any Credit Party to each Lender or the
Administrative Agent under this Agreement and any other Loan Document shall be
made free and clear of, and without deduction or withholding for any Taxes. In
addition, the Borrowers shall pay all Other Taxes.

(b) Each Credit Party agrees to indemnify and hold harmless each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section) paid by any Lender or the Administrative Agent and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such

 

-19-



--------------------------------------------------------------------------------

Taxes or Other Taxes were correctly or legally asserted. Payment under this
indemnification shall be made within 30 days after the date such Lender or the
Administrative Agent makes written demand therefor.

(c) If a Credit Party shall be required by law to deduct or withhold any Taxes
or Other Taxes from or in respect of any sum payable hereunder to any Lender or
the Administrative Agent, then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender or the
Administrative Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made;

(ii) such Credit Party shall make such deductions and withholdings;

(iii) such Credit Party shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

(iv) such Credit Party shall also pay to each Lender or the Administrative Agent
for the account of such Lender, at the time interest is paid, all additional
amounts which the respective Lender specifies as necessary to preserve the
after-tax yield such Lender would have received if such Taxes or Other Taxes had
not been imposed.

(d) At the Administrative Agent’s request, within 30 days after the date of any
payment by a Credit Party of Taxes or Other Taxes, the Borrowers shall furnish
the Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment satisfactory to the
Administrative Agent.

(e) If a Credit Party is required to pay additional amounts to any Lender or the
Administrative Agent pursuant to subsection (c) of this Section, then such
Lender shall use reasonable efforts (consistent with legal and regulatory
restrictions) to change the jurisdiction of its lending office so as to
eliminate any such additional payment by such Credit Party which may thereafter
accrue, if such change in the judgment of such Lender is not otherwise
disadvantageous to such Lender.

4.2 Illegality.

(a) If any Lender determines that the introduction of any Requirement of Law, or
any change in any Requirement of Law, or in the interpretation or administration
of any Requirement of Law, has made it unlawful, or that any central bank or
other Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make LIBOR Rate Loans, then, on notice thereof
by that Lender to the Borrowers through the Administrative Agent, any obligation
of that Lender to make LIBOR Rate Loans shall be suspended until that Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist.

 

-20-



--------------------------------------------------------------------------------

(b) If a Lender determines that it is unlawful to maintain any LIBOR Rate Loan,
the Borrowers shall, upon their receipt of notice of such fact and demand from
such Lender (with a copy to the Administrative Agent), prepay in full such LIBOR
Rate Loans of that Lender then outstanding, together with interest accrued
thereon and amounts required under Section 4.4, either on the last day of the
Interest Period thereof, if that Lender may lawfully continue to maintain such
LIBOR Rate Loans to such day, or immediately, if that Lender may not lawfully
continue to maintain such LIBOR Rate Loans. If the Borrowers are required to so
prepay any LIBOR Rate Loans, then concurrently with such prepayment, the
Borrowers shall borrow from the affected Lender, in the amount of such
repayment, a Base Rate Loan.

4.3 Increased Costs and Reduction of Return.

(a) If any Lender determines that due to either (i) the introduction of or any
change in the interpretation of any law or regulation or (ii) the compliance by
that Lender with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining any LIBOR Rate Loans, then the Borrowers shall be liable for, and
shall from time to time, upon demand (with a copy of such demand to be sent to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender, additional amounts as are sufficient to compensate such Lender for
such increased costs.

(b) If any Lender shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Lender or
any corporation or other entity controlling such Lender with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation or other entity
controlling such Lender and (taking into consideration such Lender’s or such
corporation’s or other entity’s policies with respect to capital adequacy and
such Lender’s desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitments, loans, credits or
obligations under this Agreement, then, upon demand of such Lender to the
Borrowers through the Administrative Agent, the Borrowers shall pay to such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such increase.

(c) Notwithstanding anything to the contrary contained herein, the Borrowers
shall not be required to make any payments to any Lender or the Administrative
Agent pursuant to this Section relating to increased costs or a reduction in
rate of return incurred more than six (6) months prior to such Person’s request
for additional payment except for retroactive application of such law, rule or
regulation, in which case the Borrowers are required to make such payments so
long as such Person makes a request therefor within six (6) months of the public
announcement of such retroactive application.

(d) If a Credit Party is required to pay additional amounts to any Lender or the
Administrative Agent pursuant to this Section, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its lending office

 

-21-



--------------------------------------------------------------------------------

so as to eliminate any such additional payment by such Credit Party which may
thereafter accrue, if such change in the judgment of such Lender is not
otherwise disadvantageous to such Lender.

4.4 Funding Losses. The Borrowers shall reimburse each Lender and hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:

(a) the failure of any Borrower to make on a timely basis any payment of
principal of any LIBOR Rate Loan;

(b) the failure of any Borrower to borrow, continue or convert a Loan after such
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Continuation/Conversion; or

(c) the prepayment or other payment (including after acceleration thereof) of
any LIBOR Rate Loans on a day that is not the last day of the relevant Interest
Period (unless Agent shall have failed to comply with the Borrower’s
instructions pursuant to Section 3.8);

including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
LIBOR Rate Loans or from fees payable to terminate the deposits from which such
funds were obtained. The Borrowers shall also pay any customary administrative
fees charged by any Lender in connection with the foregoing.

4.5 Inability to Determine Rates. If the Administrative Agent reasonably
determines that for any reason adequate and reasonable means do not exist for
determining the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan, or that the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrowers and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Rate Loans hereunder shall
be suspended until the Administrative Agent revokes such notice in writing. Upon
receipt of such notice, any Borrower may revoke any Notice of Borrowing or
Notice of Continuation/Conversion then submitted by it. If no Borrower revokes
such Notice, the Lenders shall make, convert or continue the Loans, as proposed
by such Borrower, in the amount specified in the applicable notice submitted by
such Borrower, but such Loans shall be made, converted or continued as Base Rate
Loans instead of LIBOR Rate Loans.

4.6 Certificates of Administrative Agent. If any Lender claims reimbursement or
compensation under this Article 4, Administrative Agent shall determine the
amount thereof and shall deliver to the Borrowers (with a copy to the affected
Lender) a certificate setting forth in reasonable detail the amount payable to
the affected Lender, and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.

4.7 Replacement of Lender. In the event any Lender delivers to the Borrowers any
notice in accordance with Section 4.2 or 4.3, then the Borrowers shall have the
right, if no Default or Event of Default then exists, to replace such Lender
(the “Replaced Lender”) with one or more additional banks or financial
institutions (collectively, the “Replacement Lender”),

 

-22-



--------------------------------------------------------------------------------

provided, that (a) the Replacement Lender is reasonably acceptable to the
Administrative Agent, (b) at the time of any replacement pursuant to this
Section 4.7, the Replacement Lender shall enter into one or more Assignment and
Acceptance agreements pursuant to, and in accordance with the terms of,
Section 11.2 (and with all processing and recordation fees payable pursuant to
said Section 11.2 to be paid by the Replacement Lender or, at their option, the
Borrowers) pursuant to which the Replacement Lender shall acquire all of the
rights and obligations of the Replaced Lender hereunder and, in connection
therewith, shall pay to the Replaced Lender in respect thereof an amount equal
to the sum of (i) the principal of, and all accrued interest on, all outstanding
Loans of the Replaced Lender, and (ii) all accrued, but theretofore unpaid, fees
owing to the Replaced Lender pursuant to Section 2.4, (c) all other obligations
of the Borrowers owing to the Replaced Lender (including all other obligations,
if any, owing pursuant to Sections 4.2 and 4.3) shall be paid in full to such
Replaced Lender concurrently with such replacement and (d) the Administrative
Agent and the Lenders shall not be obligated to assist the Borrowers in
identifying any Replacement Lender.

4.8 Survival. The agreements and obligations of the Borrowers in this Article 4
shall survive the payment of all other Obligations.

ARTICLE 5.

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

5.1 Books and Records. The Borrowers and their Subsidiaries shall maintain, at
all times, correct and complete books, records and accounts in which complete,
correct and timely entries are made of its transactions in accordance with GAAP
applied consistently with the audited Financial Statements required to be
delivered pursuant to Section 5.2(a). The Borrowers and their Subsidiaries
shall, by means of appropriate entries, reflect in such accounts and in all
Financial Statements proper liabilities and reserves for all taxes and proper
provision for depreciation and amortization of property and bad debts, all in
accordance with GAAP. The Borrowers and their Subsidiaries shall maintain at all
times books and records pertaining to the Collateral in such detail, form and
scope as the Administrative Agent or any Lender shall reasonably require,
including, but not limited to, records of (a) all payments received and all
credits and extensions granted with respect to the Accounts; (b) the return,
rejection, repossession, stoppage in transit, loss, damage, or destruction of
any Inventory; and (c) all other dealings affecting the Collateral.

5.2 Financial Information. The Borrowers shall promptly furnish to each Lender,
all such financial information as the Administrative Agent shall reasonably
request. Without limiting the foregoing, the Borrowers will furnish to the
Administrative Agent, in sufficient copies for distribution by the
Administrative Agent to each Lender, in such detail as the Administrative Agent
or the Lenders shall request, the following:

(a) As soon as available, but in any event not later than one hundred twenty
(120) days after the close of each Fiscal Year, consolidated audited and
consolidating unaudited balance sheets, and income statements, cash flow
statements and changes in stockholders’ equity for the Borrowers and their
Subsidiaries for such Fiscal Year, and the accompanying notes thereto, setting
forth in each case in comparative form figures for the previous Fiscal Year, all
in reasonable detail, fairly presenting the financial position and the

 

-23-



--------------------------------------------------------------------------------

results of operations of the Borrowers and their consolidated Subsidiaries as at
the date thereof and for the Fiscal Year then ended, and prepared in accordance
with GAAP. Such audited statements shall be examined in accordance with
generally accepted auditing standards by and, in the case of such statements
performed on a consolidated basis, accompanied by a report thereon unqualified
in any respect of independent certified public accountants selected by the
Borrowers and reasonably satisfactory to the Administrative Agent. The
Borrowers, simultaneously with retaining such independent public accountants to
conduct such annual audit, shall send a letter to such accountants, with a copy
to the Administrative Agent and the Lenders, notifying such accountants that one
of the primary purposes for retaining such accountants’ services and having
audited financial statements prepared by them is for use by the Administrative
Agent and the Lenders. At the request of the Administrative Agent, the Borrowers
will cooperate in arranging meetings or telephone conferences from time to time
with the Borrowers’ certified public accountants and, by this provision,
authorizes those accountants to disclose to the Administrative Agent any and all
financial statements and other supporting financial documents and schedules
relating to the Borrowers and to discuss directly with the Administrative Agent
the finances and affairs of the Borrowers.

(b) As soon as available, but in any event not later than forty-five (45) days
after the end of each month, consolidated and consolidating unaudited balance
sheets of the Borrowers and their consolidated Subsidiaries as at the end of
such month, and consolidated and consolidating unaudited income statements and
cash flow statements for the Borrowers and their consolidated Subsidiaries for
such month and for the period from the beginning of the Fiscal Year to the end
of such month, all in reasonable detail, fairly presenting the financial
position and results of operations of the Borrowers and their consolidated
Subsidiaries as at the date thereof and for such periods, and, in each case, in
comparable form, figures for the corresponding period in the prior Fiscal Year
and in the Borrowers’ budget, and prepared in accordance with GAAP applied
consistently with the audited Financial Statements required to be delivered
pursuant to Section 5.2(a). The Borrowers shall certify by a certificate signed
by their chief financial officer that all such statements have been prepared in
accordance with GAAP and present fairly the financial position of the Borrowers
and their consolidated Subsidiaries as at the dates thereof and its results of
operations for the periods then ended, subject to normal year-end adjustments.

(c) With each of the audited Financial Statements delivered pursuant to
Section 5.2(a), a certificate of the independent certified public accountants
that examined such statement to the effect that they have reviewed and are
familiar with this Agreement and that, in examining such Financial Statements,
they did not become aware of any fact or condition which then constituted a
Default or Event of Default with respect to a financial covenant, except for
those, if any, described in reasonable detail in such certificate.

(d) With each of the annual audited Financial Statements delivered pursuant to
Section 5.2(a), and within forty-five (45) days after the end of each month, a
certificate of the chief financial officer of the Borrowers in substantially the
form of Exhibit H attached hereto setting forth in reasonable detail the
calculations required to establish that the Borrowers were in compliance with
the covenants set forth in Sections 7.22 through 7.24 during the period covered
in such Financial Statements and as at the end thereof. Within forty-five
(45) days after the end of each month, a certificate of the chief financial
officer of the

 

-24-



--------------------------------------------------------------------------------

Borrowers stating that, except as explained in reasonable detail in such
certificate, (A) all of the representations and warranties of the Borrowers
contained in this Agreement and the other Loan Documents are correct and
complete in all material respects as at the date of such certificate as if made
at such time, except for those that speak as of a particular date, (B) the
Borrowers are, at the date of such certificate, in compliance in all material
respects with all of their respective covenants and agreements in this Agreement
and the other Loan Documents, and (C) no Default or Event of Default then exists
or existed during the period covered by the Financial Statements for such month.
If such certificate discloses that a representation or warranty is not correct
or complete, or that a covenant has not been complied with, or that a Default or
Event of Default existed or exists, such certificate shall set forth what action
the Borrowers have taken or proposes to take with respect thereto.

(e) No later than 35 days after the beginning of each Fiscal Year, annual
forecasts (to include forecasted consolidated and consolidating balance sheets,
income statements and cash flow statements) for the Borrowers and their
Subsidiaries as at the end of and for each month of such Fiscal Year.

(f) Promptly after filing with the PBGC and the IRS, a copy of each annual
report or other filing filed with respect to each Plan of any Borrower.

(g) Promptly upon the filing thereof, copies of all reports, if any, to or other
documents filed by the Borrowers or any of their Subsidiaries with the
Securities and Exchange Commission under the Exchange Act, and all reports,
notices, or statements sent or received by the Borrowers or any of their
Subsidiaries to or from the holders of any equity interests of any Borrower
(other than routine non-material correspondence sent by shareholders of any
Borrower to the Borrower) or any such Subsidiary or of any Debt of any Borrower
or any Subsidiary registered under the Securities Act of 1933 or to or from the
trustee under any indenture under which the same is issued.

(h) As soon as available, but in any event not later than thirty (30) days after
any Borrower’s receipt thereof, a copy of all management reports and management
letters prepared for such Borrower by any independent certified public
accountants of such Borrower.

(i) Promptly after their preparation, copies of any and all proxy statements,
financial statements, and reports which any Borrower makes available to its
shareholders.

(j) If requested by the Administrative Agent, promptly after filing with the
IRS, a copy of each tax return filed by any Borrower or by any Subsidiary of any
Borrower.

(k) As soon as available, but in no event later than ten (10) days after the
last Business Day of any week, a Borrowing Base Certificate supporting
information in accordance with Section 4 of the Security Agreement as of such
week, provided, that for so long as the Borrowers have Availability of more than
$35,000,000 (or, at any time after the expiration or termination of the
Additional Availability Period, $25,000,000) (in each case, after deduction for
the applicable Weekly Flex Payroll Amount), the Borrowers shall deliver

 

-25-



--------------------------------------------------------------------------------

to the Administrative Agent a Borrowing Base Certificate supporting information
in accordance with Section 4 of the Security Agreement no later than twenty
(20) days after the last Business Day of any month for such month.

(l) Such additional information as the Administrative Agent and/or any Lender
may from time to time reasonably request regarding the financial and business
affairs of any Borrower or any Subsidiary.

5.3 Notices to the Lenders. The Borrowers shall notify the Administrative Agent
and the Lenders in writing of the following matters at the following times:

(a) Immediately after becoming aware of any Default or Event of Default;

(b) Immediately after becoming aware of (i) the assertion by the holder of any
Capital Stock of any Borrower or of any Subsidiary of any Borrower or (ii) the
holder of any Debt of any Borrower or any Subsidiary of any Borrower in a face
amount in excess of $2,000,000 that a default exists with respect thereto or
that the Borrower or such Subsidiary is not in compliance with the terms
thereof, or the threat or commencement by such holder of any enforcement action
because of such asserted default or non-compliance;

(c) Immediately after becoming aware of any event or circumstance which could
have a Material Adverse Effect;

(d) Immediately after becoming aware of any pending or threatened action, suit,
or proceeding, by any Person, or any pending or threatened investigation by a
Governmental Authority, which could reasonably be expected to have a Material
Adverse Effect;

(e) Immediately after becoming aware of any pending or threatened strike, work
stoppage, unfair labor practice claim, or other labor dispute affecting any
Borrower or any Subsidiary of any Borrower in a manner which could reasonably be
expected to have a Material Adverse Effect;

(f) Immediately after becoming aware of any violation of any law, statute,
regulation, or ordinance of a Governmental Authority affecting any Borrower or
any Subsidiary of any Borrower which could reasonably be expected to have a
Material Adverse Effect;

(g) Immediately after receipt of any notice of any violation by the Borrower or
any Subsidiary of any Borrower of any Environmental Claim (except in respect of
the Ybor Property) and which could reasonably be expected to have a Material
Adverse Effect or that any Governmental Authority has asserted in writing that
any Borrower or any Subsidiary is not in compliance with any Environmental Law
or is investigating such Borrower’s or such Subsidiary’s compliance therewith;

(h) Immediately after receipt of any written notice that any Borrower or any of
its Subsidiaries is or may be liable to any Person as a result of the Release or
threatened Release of any Contaminant or that any Borrower or any Subsidiary is
subject to investigation by any Governmental Authority evaluating whether any
remedial action is needed to respond to the

 

-26-



--------------------------------------------------------------------------------

Release or threatened Release of any Contaminant which, in either case, is
reasonably likely to give rise to liability in excess of $500,000;

(i) Immediately after receipt of any written notice of the imposition of any
Environmental Lien against any property of any Borrower or any Subsidiary
(except in respect of the Ybor Property);

(j) Any change in the name or state of organization of any Borrower or any
Subsidiary, or in locations of Collateral, or form of organization, trade names
under which any Borrower or any Subsidiary create Accounts, or to which
instruments in payment of Accounts may be made payable, in each case at least
thirty (30) days prior thereto;

(k) Within ten (10) Business Days after any Borrower or any ERISA Affiliate
knows or has reason to know, that an ERISA Event or a prohibited transaction (as
defined in Sections 406 of ERISA and 4975 of the Code) has occurred, and, when
known, any action taken or threatened by the IRS, the DOL or the PBGC with
respect thereto;

(l) Upon request, or, in the event that such filing reflects a significant
change with respect to the matters covered thereby, within three (3) Business
Days after the filing thereof with the PBGC, the DOL or the IRS, as applicable,
copies of the following: (i) each annual report (form 5500 series), including
Schedule B thereto, filed with the PBGC, the DOL or the IRS with respect to each
Plan, (ii) a copy of each funding waiver request filed with the PBGC, the DOL or
the IRS with respect to any Plan and all communications received by any Borrower
or any ERISA Affiliate from the PBGC, the DOL or the IRS with respect to such
request, and (iii) a copy of each other filing or notice filed with the PBGC,
the DOL or the IRS, with respect to each Plan by either any Borrower or any
ERISA Affiliate;

(m) Upon request, copies of each actuarial report for any Plan or Multi-employer
Plan and annual report for any Multi-employer Plan; and within three
(3) Business Days after receipt thereof by any Borrower or any ERISA Affiliate,
copies of the following: (i) any notices of the PBGC’s intention to terminate a
Plan or to have a trustee appointed to administer such Plan; (ii) any favorable
or unfavorable determination letter from the IRS regarding the qualification of
a Plan under Section 401(a) of the Code; or (iii) any notice from a
Multi-employer Plan regarding the imposition of withdrawal liability;

(n) Within fifteen (15) Business Days after the occurrence thereof: (i) any
changes in the benefits of any existing Plan which increase the Borrowers’
annual costs with respect thereto by an amount in excess of $2,000,000, or the
establishment of any new Plan or the commencement of contributions to any Plan
to which any Borrower or any ERISA Affiliate was not previously contributing; or
(ii) any failure by any Borrower or any ERISA Affiliate to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; or

(o) Within fifteen (15) Business Days after any Borrower or any ERISA Affiliate
knows or has reason to know that any of the following events has or will occur:
(i) a Multi-employer Plan has been or will be terminated; (ii) the administrator
or plan sponsor

 

-27-



--------------------------------------------------------------------------------

of a Multi-employer Plan intends to terminate a Multi-employer Plan; or
(iii) the PBGC has instituted or will institute proceedings under Section 4042
of ERISA to terminate a Multi-employer Plan.

Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that the Borrowers, any
Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to take
with respect thereto.

ARTICLE 6.

GENERAL WARRANTIES AND REPRESENTATIONS

Each of the Credit Parties warrants and represents to the Administrative Agent
and the Lenders that except as hereafter disclosed to and accepted by the
Administrative Agent and the Required Lenders in writing:

6.1 Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents. Each of the Credit Parties has the power and authority to execute,
deliver and perform this Agreement and the other Loan Documents to which it is a
party, to incur the Obligations, and to grant to the Administrative Agent Liens
upon and security interests in the Collateral. Each of the Credit Parties has
taken all necessary action (including obtaining approval of its members or
stockholders if necessary) to authorize its execution, delivery, and performance
of this Agreement and the other Loan Documents to which it is a party. This
Agreement and the other Loan Documents to which it is a party have been duly
executed and delivered by the Credit Parties, and constitute the legal, valid
and binding obligations of each, enforceable against it in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law). Each of the
Credit Parties’ execution, delivery, and performance of this Agreement and the
other Loan Documents to which it is a party do not and will not conflict with,
or constitute a violation or breach of, or result in the imposition of any Lien
upon the property of such Credit Party or any of the Consolidated Parties, by
reason of the terms of (a) any material contract, mortgage, lease, agreement,
indenture, or instrument to which a Credit Party is a party or which is binding
upon it, (b) any material Requirement of Law applicable to a Credit Party or any
of the Consolidated Parties, or (c) the certificate or articles of incorporation
or organization, by-laws, limited liability company or limited partnership
agreement of a Credit Party or any of the Consolidated Parties.

6.2 Validity and Priority of Security Interest. The Liens granted to the
Administrative Agent in the Collateral under the Loan Documents constitute first
priority Liens, having priority over all other Liens on the Collateral, except
for those Liens identified in clauses (c), (d) and (e) of the definition of
Permitted Liens. The Credit Parties have paid or discharged all lawful claims
which, if unpaid, might become a Lien on any Property of the Credit Parties that
is not a Permitted Lien.

6.3 Organization and Qualification. Each Credit Party (a) is duly organized or
incorporated and (other than TKO from the Closing Date to a date no later than
the date sixty (60) days following the Closing Date) validly existing in good
standing

 

-28-



--------------------------------------------------------------------------------

under the laws of the state of its organization or incorporation, (b) is
qualified to do business and is in good standing in the jurisdictions set forth
on Schedule 6.3 which are the only jurisdictions in which qualification is
necessary in order for it to own or lease its property and conduct its business
and (c) has all requisite power and authority to conduct its business and to own
its property, except to the extent that the failure to so qualify or be in good
standing could not reasonably be expected to have a Material Adverse Effect.

6.4 Company Name; Prior Transactions. Except as set forth in Schedule 6.4, no
Credit Party has, during the past five (5) years prior to the Closing Date, been
known by or used any other legal or fictitious name, or been a party to any
merger or consolidation, or acquired all or substantially all of the assets of
any Person, or acquired any of its property outside of the ordinary course of
business.

6.5 Subsidiaries and Affiliates. Schedule 6.5 is a correct and complete list of
the name and relationship to the Credit Parties of each and all of the
Consolidated Parties and other Affiliates. Each Consolidated Party is (a) duly
incorporated or organized and validly existing in good standing under the laws
of its state of incorporation or organization set forth on Schedule 6.5, and
(b) qualified to do business and in good standing in each jurisdiction in which
the failure to so qualify or be in good standing could reasonably be expected to
have a material adverse effect on any such Consolidated Party’s business,
operations, prospects, property, or condition (financial or otherwise) and
(c) has all requisite power and authority to conduct its business and own its
property.

6.6 Financial Statements and Projections.

(a) The Borrowers have delivered to the Administrative Agent and the Lenders the
audited balance sheet and related statements of income, retained earnings, cash
flows, and changes in stockholders equity for the Borrowers and the other
Consolidated Parties as of December 31, 2005, and for the Fiscal Year then
ended, accompanied by the report thereon of the Borrowers’ independent certified
public accountants, Deloitte & Touche LLP. The Borrowers have also delivered to
the Administrative Agent and the Lenders the unaudited balance sheet and related
statements of income and cash flows for the Borrowers and the Consolidated
Parties as of June 30, 2006, prepared by Deloitte & Touche LLP. All such
financial statements have been prepared in accordance with GAAP and present
accurately and fairly in all material respects the financial position of the
Borrowers and the other Consolidated Parties as at the dates thereof and their
results of operations for the periods then ended.

(b) The Latest Projections when submitted to the Lenders as required herein
represent the Borrowers’ best estimate of the future financial performance of
the Borrowers and the other Consolidated Parties for the periods set forth
therein. The Latest Projections as of the Closing Date are attached hereto as
Exhibit B-2. The Latest Projections have been prepared on the basis of the
assumptions set forth therein, which the Borrowers believe are fair and
reasonable in light of current and reasonably foreseeable business conditions at
the time submitted to the Lenders.

 

-29-



--------------------------------------------------------------------------------

(c) The pro forma balance sheet of each Borrower as at June 30, 2006, attached
hereto as Exhibit C, presents fairly and accurately such Borrowers’ financial
condition as at such date after giving pro forma effect to the Bradson
Acquisition as of the Closing Date, and has been prepared substantially in
accordance with GAAP.

6.7 Capitalization. Schedule 6.7 sets forth, as of the Closing Date, each
Borrower’s authorized membership interests, the units of which are validly
issued and outstanding, fully paid and non-assessable, and the beneficial and
record owners of such units.

6.8 Solvency. Each of the Credit Parties is Solvent prior to and after giving
effect to the Borrowings to be made on the Closing Date and the issuance of the
Letters of Credit to be issued on the Closing Date, and shall remain Solvent
during the term of this Agreement.

6.9 Debt. After giving effect to the making of the Revolving Loans to be made on
the Closing Date, the Borrowers and the Consolidated Parties have no Debt,
except (a) the Obligations, and (b) Debt described on Schedule 6.9 and Debt
permitted under Section 7.13.

6.10 [Reserved]

6.11 [Reserved]

6.12 [Reserved]

6.13 Trade Names. All trade names or styles under which the Credit Parties will
sell Inventory or create Accounts, or to which instruments in payment of
Accounts may be made payable, are listed on Schedule 6.13.

6.14 Litigation. Except as set forth on Schedule 6.14, there is no pending, or
to the best of the Credit Parties’ knowledge threatened, action, suit,
proceeding, or counterclaim by any Person, or to the best of the Credit Parties’
knowledge, investigation by any Governmental Authority, or any basis for any of
the foregoing, which could reasonably be expected to have a Material Adverse
Effect.

6.15 Labor Disputes. Except as set forth on Schedule 6.15, as of the Closing
Date (a) there is no collective bargaining agreement or other labor contract
covering employees of the Credit Parties or any of the Consolidated Parties,
(b) no such collective bargaining agreement or other labor contract is scheduled
to expire during the term of this Agreement, (c) no union or other labor
organization is seeking to organize, or to be recognized as, a collective
bargaining unit of employees of the Credit Parties or any of the Consolidated
Parties or for any similar purpose, and (d) there is no pending or (to the best
of the Credit Parties’ knowledge) threatened, strike, work stoppage, material
unfair labor practice claim, or other material labor dispute against or
affecting the Credit Parties or any of the Consolidated Parties or their
employees.

6.16 Environmental Laws. Except in respect of the Ybor Property, the
Consolidated Parties have complied in all material respects with all
Environmental Laws and none of the Consolidated Parties nor any of their
presently owned real property or presently conducted operations, nor their
previously owned real property or prior operations, is subject to

 

-30-



--------------------------------------------------------------------------------

any enforcement order from or liability agreement with any Governmental
Authority or private Person respecting (i) compliance with any Environmental Law
or (ii) any potential liabilities and costs or remedial action arising from the
Release or threatened Release of a Contaminant.

(a) The Consolidated Parties have obtained all permits necessary for their
current operations under Environmental Laws, and all such permits are in good
standing and the Borrowers and their Subsidiaries are in compliance with all
material terms and conditions of such permits.

(b) None of the Consolidated Parties, nor, to the best of the Credit Parties’
knowledge, any of its predecessors in interest, has in violation of applicable
law stored, treated or disposed of any hazardous waste.

(c) None of the Consolidated Parties has received any summons, complaint, order
or similar written notice indicating that it is not currently in compliance
with, or that any Governmental Authority is investigating its compliance with,
any Environmental Laws or that it is or may be liable to any other Person as a
result of a Release or threatened Release of a Contaminant.

(d) To the best of the Credit Parties’ knowledge, none of the present or past
operations of the Consolidated Parties is the subject of any investigation by
any Governmental Authority evaluating whether any remedial action is needed to
respond to a Release or threatened Release of a Contaminant.

6.17 No Violation of Law. None of the Consolidated Parties is in violation of
any law, statute, regulation, ordinance, judgment, order, or decree applicable
to it which violation could reasonably be expected to have a Material Adverse
Effect.

6.18 No Default. After giving effect to the initial Revolving Loan under this
Agreement, none of the Consolidated Parties is in default with respect to any
note, indenture, loan agreement, mortgage, lease, deed, or other agreement to
which the Consolidated Parties is a party or by which it is bound, which default
could reasonably be expected to have a Material Adverse Effect.

6.19 ERISA Compliance. Except as specifically disclosed in Schedule 6.19:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Credit
Parties, nothing has occurred which would cause the loss of such qualification.
The Borrowers and each ERISA Affiliate have made all required contributions to
any Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Credit Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material

 

-31-



--------------------------------------------------------------------------------

Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan which has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(f) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither any Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multi-employer Plan; and (v) neither any
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

6.20 Taxes. The Consolidated Parties have filed all federal and other tax
returns and reports required to be filed, and have paid all federal and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable unless such
unpaid taxes and assessments would constitute a Permitted Lien.

6.21 Regulated Entities. None of the Consolidated Parties, any Person
controlling the Borrowers, or any Subsidiary, is an “Investment Company” within
the meaning of, the Investment Company Act of 1940. The Borrowers are not
subject to regulation under the Federal Power Act, the Interstate Commerce Act,
any state public utilities code or law, or any other federal or state statute or
regulation limiting their ability to incur indebtedness.

6.22 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for Permitted Uses. None of the Consolidated Parties is engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

6.23 Copyrights, Patents, Trademarks and Licenses, etc. Each of the Credit
Parties owns or is licensed or otherwise has the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, licenses, rights of way, authorizations and other rights that are
reasonably necessary for the operation of its businesses, without conflict with
the rights of any other Person. To the best knowledge of the Credit Parties, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the
Consolidated Parties infringes upon any rights held by any other. Person. No
claim or litigation regarding any of the foregoing is pending or threatened, and
no patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Credit
Parties, proposed, which, in either case, could reasonably be expected to have a
Material Adverse Effect.

6.24 No Material Adverse Change. No Material Adverse Effect has occurred since
the latest date of the Financial Statements delivered to the Lenders.

 

-32-



--------------------------------------------------------------------------------

6.25 Full Disclosure. None of the representations or warranties made by the
Credit Parties in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, statement or certificate furnished by or on behalf of the
Credit Parties in connection with the Loan Documents (including the offering and
disclosure materials delivered by or on behalf of the Credit Parties to the
Lenders prior to the Closing Date), contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered.

6.26 [Reserved]

6.27 Bank Accounts. Schedule 6.27 contains as of the Closing Date a complete and
accurate list of all bank accounts maintained by the Credit Parties with any
bank or other financial institution.

6.28 Governmental Authorization. Except for filings to perfect the Liens created
by the Security Agreement, no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Credit Parties of this Agreement
or any other Loan Document.

6.29 Anti-Terrorism Laws

(a) General. Neither any Borrower nor any Affiliate of any Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

(b) Executive Order No. 13224. Neither any Borrower nor any Affiliate of any
Borrower is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset

 

-33-



--------------------------------------------------------------------------------

Control at its official website or any replacement website or other replacement
official publication of such list; or

(vi) a Person or entity who is affiliated with a Person or entity listed above.

Neither any Borrower nor any Affiliate of any Borrower (i) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person or (ii) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224.

ARTICLE 7.

AFFIRMATIVE AND NEGATIVE COVENANTS

Each of the Credit Parties covenants to the Administrative Agent and each Lender
that so long as any of the Obligations remain outstanding or this Agreement is
in effect:

7.1 Taxes and Other Obligations. Each of the Credit Parties shall, and shall
cause each of the Consolidated Parties to, (a) file when due all tax returns and
other reports which it is required to file; (b) pay, or provide for the payment,
when due, of all taxes, fees, assessments and other governmental charges against
it or upon its property, income and franchises, make all required withholding
and other tax deposits, and establish adequate reserves for the payment of all
such items, and provide to the Administrative Agent and the Lenders, upon
request, satisfactory evidence of its timely compliance with the foregoing; and
(c) pay when due all Debt owed by it and all claims of materialmen, mechanics,
carriers, warehousemen, landlords, processors and other like Persons, and all
other indebtedness owed by it and perform and discharge in a timely manner all
other obligations undertaken by it; provided, however, that so long as the
Borrowers have notified the Administrative Agent in writing, none of the
Consolidated Parties need pay any tax, fee, assessment, or governmental charge
(i) it is contesting in good faith by appropriate proceedings diligently
pursued, (ii) as to which such Consolidated Parties has established proper
reserves as required under GAAP, and (iii) the nonpayment of which does not
result in the imposition of a Lien (other than a Permitted Lien).

7.2 Legal Existence and Good Standing. Each Credit Party shall maintain (i) its
legal existence and (ii) its qualification and good standing in all
jurisdictions in which the failure to maintain such existence and qualification
or good standing could reasonably be expected to have a Material Adverse Effect;
provided, however, that on or before the date sixty (60) days following the
Closing Date TKO shall either be dissolved or shall be in good standing in its
place of incorporation, the Borrowers shall have delivered evidence thereof to
the Administrative Agent and if TKO has not been dissolved it shall deliver to
the Administrative Agent a ratification of its obligations under the Loan
Documents in form and substance satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary until such time as TKO is in
good standing in the state of its incorporation it shall not hold any material
assets or engage in any material business.

7.3 Compliance with Law and Agreements; Maintenance of Licenses. Each Credit
Party shall comply in all material respects with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business (including
the Federal Fair

 

-34-



--------------------------------------------------------------------------------

Labor Standards Act and all Environmental Laws). Each Credit Party shall obtain
and maintain all licenses, permits, franchises, and governmental authorizations
necessary to own its property and to conduct its business as conducted on the
Closing Date. No Credit Party shall modify, amend or alter its certificate or
articles of incorporation, or organization, or its limited liability company
agreement operating agreement or limited partnership agreement, as applicable,
other than in a manner which does not adversely affect the rights of the Lenders
or the Administrative Agent.

7.4 Maintenance of Property; Inspection of Property.

(a) Each Credit Party shall maintain all of its property necessary and useful in
the conduct of its business, in good operating condition and repair, ordinary
wear and tear excepted.

(b) Upon reasonable notice as to the Parents principal business offices in
Tampa, Florida, and upon no less than 72 hours notice as to any other business
locations of any Credit Party, each Credit Party will permit, and will cause
each of its Subsidiaries to permit, representatives appointed by the
Administrative Agent, including, without limitation, independent accountants,
agents, attorneys, and appraisers to visit and inspect during normal business
hours its properties, including its books and records, its accounts receivable,
inventory, facilities and other business assets, and to make photocopies or
photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of such Person. The Credit Parties agree that the Administrative
Agent, and its representatives, may conduct four (4) field examinations of the
Collateral each fiscal year of the Borrowers during the term of the Credit
Agreement, at the expense of the Borrowers; provided, however, if an Event of
Default exists, the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice. The Borrowers acknowledge and agree that,
notwithstanding any limitations set forth above and in addition to the number of
field examinations permitted above, the Administrative Agent shall be entitled
to conduct a field examination of Bradson Corporation, at the Borrowers’
expense, within five weeks of the closing of the Bradson Acquisition (or such
later date as the Administrative Agent shall request) and the Borrowers will
cooperate with the Administrative Agent with respect thereto.

7.5 Insurance. Each Credit Party shall maintain with financially sound and
reputable insurers having a rating of at least A+ or better by Best Rating
Guide, insurance against loss or damage by fire with extended coverage; theft,
burglary, pilferage and loss in transit; public liability and third party
property damage; larceny, embezzlement or other criminal liability; business
interruption; public liability and third party property damage; and such other
hazards or of such other types as is customary for Persons engaged in the same
or similar business, as the Administrative Agent, in its discretion, or acting
at the direction of the Required Lenders, shall specify, in amounts, and under
policies reasonably acceptable to the Administrative Agent and the Required
Lenders.

 

-35-



--------------------------------------------------------------------------------

(b) Each Credit Party shall cause the Administrative Agent, for the ratable
benefit of the Administrative Agent and the Lenders, to be named as secured
party or mortgagee and sole loss payee or additional insured, in a manner
acceptable to the Administrative Agent. Each policy of insurance shall contain a
clause or endorsement requiring the insurer to give not less than thirty
(30) days’ prior written notice to the Administrative Agent in the event of
cancellation of the policy for any reason whatsoever and a clause or endorsement
stating that the interest of the Administrative Agent shall not be impaired or
invalidated by any act or neglect of a Credit Party or the owner of any Real
Estate for purposes more hazardous than are permitted by such policy. All
premiums for such insurance shall be paid by the Credit Parties when due, and
certificates of insurance and, if requested by the Administrative Agent or any
Lender, photocopies of the policies, shall be delivered to the Administrative
Agent, in each case in sufficient quantity for distribution by the
Administrative Agent to each of the Lenders. If a Credit Party fails to procure
such insurance or to pay the premiums therefor when due, the Administrative
Agent may, and at the direction of the Required Lenders shall, do so from the
proceeds of Revolving Loans.

7.6 Insurance and Condemnation Proceeds. Each Credit Party shall promptly notify
the Administrative Agent and the Lenders of any material loss, damage, or
destruction to the Collateral, whether or not covered by insurance. The
Administrative Agent is hereby authorized to collect all insurance and
condemnation proceeds in respect of Collateral directly and to apply or remit
them as follows:

(i) With respect to insurance and condemnation proceeds relating to Collateral
other than Fixed Assets, after deducting from such proceeds the reasonable
expenses, if any, incurred by the Administrative Agent in the collection or
handling thereof, the Administrative Agent shall apply such proceeds, ratably,
to the reduction of the Obligations in the order provided for in Section 3.8.

(ii) With respect to insurance and condemnation proceeds relating to Collateral
consisting of Fixed Assets, the Administrative Agent shall permit or require the
Borrowers to use such proceeds, or any part thereof, to replace, repair, restore
or rebuild the relevant Fixed Assets in a diligent and expeditious manner with
materials and workmanship of substantially the same quality as existed before
the loss, damage or destruction so long as (1) no Default or Event of Default
has occurred and is continuing, (2) the aggregate proceeds do not exceed
$100,000 and (3) the Borrowers first (i) provide the Administrative Agent and
the Required Lenders with plans and specifications for any such repair or
restoration which shall be reasonably satisfactory to the Administrative Agent
and the Required Lenders and (ii) demonstrate to the reasonable satisfaction of
the Administrative Agent and the Required Lenders that the funds available to it
will be sufficient to complete such project in the manner provided therein.

7.7 Environmental Laws. Each Credit Party shall conduct its business in
compliance with all Environmental Law applicable to it, including those relating
to the generation, handling, use, storage, and disposal of any Contaminant. Each
Credit Party shall take prompt and appropriate action to respond to any
non-compliance with Environmental

 

-36-



--------------------------------------------------------------------------------

Laws (except in respect of the Ybor Property) and shall regularly report to the
Administrative Agent on such response.

7.8 Compliance with ERISA. Each Credit Party shall: (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state law; (b) cause each Plan which is qualified
under Section 401(a) of the Code to maintain such qualification; (c) make all
required contributions to any Plan subject to Section 412 of the Code; (d) not
engage in a prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan; and (e) not engage in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA.

7.9 Mergers, Consolidations or Sales. The Credit Parties will not permit any
Consolidated Party:

(a) to enter into any transaction of merger or consolidation or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution); provided that,
notwithstanding the foregoing provisions of this Section 7.9, (i) any Borrower
may merge or consolidate with any of its Subsidiaries provided that (A) a
Borrower shall be the continuing or surviving corporation, (B) the Credit
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may request in order to maintain the
perfection and priority of the Administrative Agent’s liens on the assets of the
Credit Parties as required by Section 7.14 after giving effect to such
transaction and (C) after giving effect to such transaction, no Default or Event
of Default exists, (ii) any Credit Party other than a Borrower may merge or
consolidate with any other Credit Party other than a Borrower provided that
(A) the Credit Parties shall cause to be executed and delivered such documents,
instruments and certificates as the Administrative Agent may request in order to
maintain the perfection and priority of the Administrative Agent’s liens on the
assets of the Credit Parties as required by Section 6(f) of the Security
Agreement after giving effect to such transaction and (B) after giving effect to
such transaction, no Default or Event of Default exists, (iii) any Consolidated
Party which is not a Credit Party may be merged or consolidated with or into any
Credit Party provided that (A) such Credit Party shall be the continuing or
surviving corporation, (B) the Credit Parties shall cause to be executed and
delivered such documents, instruments and certificates as the Administrative
Agent may request in order to maintain the perfection and priority of the
Administrative Agent’s liens on the assets of the Credit Parties as required by
Section 6(f) of the Security Agreement after giving effect to such transaction
and (C) after giving effect to such transaction, no Default or Event of Default
exists, (iv) any Consolidated Party which is not a Credit Party may be merged or
consolidated with or into any other Consolidated Party which is not a Credit
Party provided that, after giving effect to such transaction, no Default or
Event of Default exists and (v) any Immaterial Subsidiary of any Borrower may
dissolve itself so long as (A) the assets of such Immaterial Subsidiary are
transferred to another Credit Party prior to such dissolution and (B) the
Borrowers provide the Administrative Agent with written notice of such
dissolution with five (5) Business Days of the occurrence of such dissolution.

(b) to sell, assign, lease, or otherwise dispose of all or any part of its
property, except for (i) at any time during the Additional Availability Period,
(A) sales or other dispositions of Equipment that are obsolete or no longer
useable by a Consolidated Party in its

 

-37-



--------------------------------------------------------------------------------

business and (B) the sale of all of the patents listed on Schedule 5(h) of the
Security Agreement as of the Closing Date so long as the sale price therefor is
not less than the fair market value of such patents and, in each case under
clauses (A) and (B), so long as the aggregate value (for all such sales or
dispositions in any Fiscal Year under clauses (A) and (B)) does not exceed
$1,000,000, and (ii) at any time after the expiration or termination of the
Additional Availability Period, sales, assignments, leases or other dispositions
of all or any part of the property of any Consolidated Party if, after giving
effect thereto, the Borrowers have not less than $15,000,000 of Availability.
All net proceeds of any sale, assignment or other disposition shall be applied
to repayment of the Obligations without a corresponding reduction of the
Commitments.

7.10 Distributions; Capital Change; Restricted Investments. No Credit Party
shall (i) directly or indirectly declare or make, or incur any liability to
make, any Distribution, except (A) in connection with an with an Eligible
Securities Repurchase that is funded by a Securities Repurchase Loan,
(B) Distributions to the Parent by a Subsidiary, or (C) at any time after the
expiration or termination of the Additional Availability Period, Distributions
by the Parent if, after giving effect thereto the Borrowers have Availability of
not less than $15,000,000; (ii) make any change in its capital structure which
could have a Material Adverse Effect; or (iii) make any Investments in or to any
Person, except (A) Permitted Investments and (B) at any time after the
expiration or termination of the Additional Availability Period, any other
Investment so long as, after giving effect thereto, the Borrowers have
Availability of not less than $15,000,000.

7.11 Transactions Affecting Collateral or Obligations. No Credit Party shall
enter into any transaction which would be reasonably expected to have a Material
Adverse Effect.

7.12 Guaranties. No Credit Party shall make, issue, or become liable on any
Guaranty, except Guaranties of the Obligations in favor of the Administrative
Agent.

7.13 Debt. No Credit Party shall incur or maintain any Debt, other than:

(a) the Obligations;

(b) Debt described on Schedule 6.9;

(c) Capital Leases of Equipment and purchase money secured Debt incurred to
purchase Equipment provided that (i) Liens securing the same attach only to the
Equipment acquired by the incurrence of such Debt and (ii) at any time during
the Additional Availability Period, the aggregate amount of such Debt (including
Capital Leases) outstanding does not exceed $15,000,000;

(d) Debt evidencing a refunding, renewal or extension of the Debt described on
Schedule 6.9; provided that (i) the principal amount thereof is not increased,
(ii) the Liens, if any, securing such refunded, renewed or extended Debt do not
attach to any assets in addition to those assets, if any, securing the Debt to
be refunded, renewed or extended, (iii) no Person that is not an obligor or
guarantor of such Debt as of the Closing Date shall become an obligor or
guarantor thereof, and (iv) the terms of such refunding, renewal or extension
are no less favorable to the Borrowers, the Administrative Agent or the Lenders
than the original Debt;

 

-38-



--------------------------------------------------------------------------------

(e) obligations of the Borrowers in respect of Hedging Agreements entered into
in order to manage existing or anticipated interest rate or exchange rate risks
and not for speculative purposes;

(f) Indebtedness owing by one Credit Party to another Credit Party;

(g) other unsecured Debt (i) at any time outstanding during the Additional
Availability Period, in an amount not to exceed $2,000,000 in the aggregate and
(ii) at any time outstanding after the expiration or termination of the
Additional Availability Period, in any amount so long as, after giving effect to
the incurrence thereof, the Borrowers have Availability of not less than
$15,000,000, and

(h) at any time outstanding after the expiration or termination of the
Additional Availability Period, Debt secured by Liens in the Collateral that are
junior and subordinate to the Liens of the Administrative Agent in the
Collateral on terms and conditions satisfactory to the Required Lenders in their
reasonable credit judgment, if, after giving effect to the incurrence thereof,
the Borrowers have Availability of not less than $15,000,000.

7.14 Prepayment. The Credit Parties will not permit any Consolidated Party to
(a) after the issuance thereof, amend or modify (or permit the amendment or
modification of) any of the terms of any Indebtedness if such amendment or
modification would add or change any terms in a manner adverse to the issuer of
such Indebtedness, or shorten the final maturity or average life to maturity or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto or change any subordination provision thereof,
or (b) make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any other Indebtedness.

7.15 Transactions with Affiliates. Except as set forth below, no Credit Party or
any Subsidiary of a Credit Party shall, sell, transfer, distribute, or pay any
money or property, including, but not limited to, any fees or expenses of any
nature (including, but not limited to, any fees or expenses for management
services), to any Affiliate, or lend or advance money or property to any
Affiliate, or invest in (by capital contribution or otherwise) or purchase or
repurchase any stock or indebtedness, or any property, of any Affiliate, or
become liable on any Guaranty of the indebtedness, dividends, or other
obligations of any Affiliate. Notwithstanding the foregoing, while no Event of
Default has occurred and is continuing, (a) each Credit Party and each
Subsidiary of a Credit Party may engage in transactions with Affiliates in the
ordinary course of business consistent with past practices, in amounts and upon
terms fully disclosed to the Agent and the Lenders and no less favorable to the
other Credit Parties or such Subsidiary than would be obtained in a comparable
arm’s-length transaction with a third party who is not an Affiliate and (b) upon
notice to Agent, the Credit Parties may temporarily transfer and assign to
another Credit Party their right, title and interest in the Collateral or other
assets.

 

-39-



--------------------------------------------------------------------------------

7.16 Investment Banking and Finder’s Fees. No Credit Party shall pay or agree to
pay, or reimburse any other party with respect to, any investment banking or
similar or related fee, underwriter’s fee, finder’s fee, or broker’s fee to any
Person in connection with this Agreement. The Credit Parties shall defend and
indemnify the Administrative Agent and the Lenders against and hold them
harmless from all claims of any Person that a Credit Party is obligated to pay
for any such fees, and all costs and expenses (including attorneys’ fees)
incurred by the Administrative Agent and/or any Lender in connection therewith.

7.17 Business Conducted. The Credit Parties will not permit any Consolidated
Party to substantively alter the character or conduct of the business conducted
by such Person as of the Closing Date, except for the expansion of any such
Consolidated Party’s traditional business lines and/or transition of any such
Consolidated Party into an internet-based or “e-business service provider”.

7.18 Liens. No Credit Party shall create, incur, assume, or permit to exist any
Lien on any property now owned or hereafter acquired by any of them, except
Permitted Liens, and Liens, if any, in effect as of the Closing Date described
in Schedule 6.9 securing Debt described in Schedule 6.9 and Liens securing
Capital Leases and purchase money Debt permitted in Section 7.13.

7.19 Sale and Leaseback Transactions. No Credit Party shall, directly or
indirectly, enter into any arrangement with any Person who is not a Credit Party
providing for a Credit Party to lease or rent property that such Credit Party
has sold or will sell or otherwise transfer to such Person, except for leases
with respect to computer equipment owned by a Credit Party but only to the
extent the aggregate rental expense of the Credit Parties with respect to such
operating leases does not exceed $3,000,000 in the aggregate during any Fiscal
year of Borrowers during the term of this Agreement.

7.20 New Subsidiaries. No Credit Party shall, directly or indirectly, organize,
create, acquire or permit to exist any Subsidiary other than those listed on
Schedule 6.5 unless such Subsidiary shall have complied with the provisions of
Section 7.26 of this Agreement.

7.21 Fiscal Year. No Credit Party shall change its Fiscal Year.

7.22 Reserved.

7.23 Fixed Charge Coverage Ratio. (a) As of the last day of each fiscal month
during the Additional Availability Period and (b) thereafter, if the Borrowers
fail to maintain Availability of at least $15,000,000 at any time, commencing
with the last day of the immediately preceding fiscal month for which financial
statements are required to be delivered to the Lenders hereunder and as of the
last day of each fiscal month thereafter, the Borrowers shall achieve a Fixed
Charge Coverage Ratio, on a consolidated basis, of not less than 1.25 to 1.0, in
each case for the period of twelve (12) fiscal months then ending.

7.24 Minimum Availability. The Borrowers shall maintain Availability at all
times of not less than the Weekly Flex Payroll Amount for the immediately
preceding week, provided that for so long as the Borrowers shall have a Fixed
Charge Coverage Ratio of less than 1.25 to 1.0 as of the last day of any fiscal
month for the period of six (6) fiscal months then

 

-40-



--------------------------------------------------------------------------------

ending, the Borrowers shall maintain Availability during each week of not less
than the 200% of the Weekly Flex Payroll Amount for the immediately preceding
week during each week in such period.

7.25 Use of Proceeds. No Credit Party shall use any portion of the Loan proceeds
for any purpose other than a Permitted Use. Without limiting the foregoing, no
Credit Party shall use any portion of the Loan proceeds, (i) to purchase or
carry Margin Stock, (ii) to repay or otherwise refinance indebtedness of any
Borrower or others incurred to purchase or carry Margin Stock, (iii) to extend
credit for the purpose of purchasing or carrying any Margin Stock, or (iv) to
acquire any security in any transaction that is subject to Section 13 or 14 of
the Exchange Act.

7.26 Additional Credit Parties.

(a) As soon as practicable and in any event within 30 days after any Person
(other than Bradson Corporation which is a Borrower to this Agreement as of the
Closing Date and any other Target that becomes a Borrower pursuant to
Section 7.26(b)) becomes a Subsidiary of any Credit Party, the Borrowers shall
provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing all of the assets of such Person and
shall (i) if such Person is a Domestic Subsidiary of a Credit Party, cause such
Person to execute a Joinder Agreement in substantially the same form as Exhibit
G-1, (ii) cause 100% (or, if less, the full amount owned by the applicable
Credit Party) if such Person is a Domestic Subsidiary of a Credit Party or 66%
(or, if less, the full amount owned by the applicable Credit Party) if such
Person is a direct Foreign Subsidiary of a Credit Party of the Capital Stock of
such Person to be delivered to the Administrative Agent (together with undated
stock powers signed in blank (unless, with respect to a Foreign Subsidiary, such
stock powers are deemed unnecessary by the Administrative Agent in its
reasonable discretion under the law of the jurisdiction of incorporation of such
Person)) and pledged to the Administrative Agent pursuant to an appropriate
pledge agreement(s) in form acceptable to the Administrative Agent and cause
such Person to deliver such other documentation as the Administrative Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, landlord’s waivers,
certified resolutions and other organizational and authorizing documents of such
Person, and favorable opinions of counsel to such Person all in form, content
and scope reasonably satisfactory to the Administrative Agent.

(b) Subject to the written approval by the Required Lenders, upon any Target
becoming a Subsidiary of any Credit Party, the Borrowers shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing all of the assets of such Person and shall
(a) cause such Person to execute a Joinder Agreement in substantially the same
form as Exhibit G-2, (b) cause 100% of the Capital Stock of such Person to be
delivered to the Administrative Agent (together with undated stock powers signed
in blank) and pledged to the Administrative Agent pursuant to an appropriate
pledge agreement(s) in form acceptable to the Administrative Agent and cause
such Person to deliver such other documentation as the Administrative Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, landlord’s waivers,
certified resolutions and other organizational and

 

-41-



--------------------------------------------------------------------------------

authorizing documents of such Person, and favorable opinions of counsel to such
Person all in form, content and scope reasonably satisfactory to the
Administrative Agent.

7.27 Further Assurances. The Credit Parties shall execute and deliver, or cause
to be executed and delivered, to the Administrative Agent and/or the Lenders
such documents and agreements, and shall take or cause to be taken such actions,
as the Administrative Agent or any Lender may, from time to time, request to
carry out the terms and conditions of this Agreement and the other Loan
Documents. Notwithstanding the foregoing or anything herein or in any Loan
Document to the contrary, except upon request by the Administrative Agent after
the occurrence of a Default or Event of Default, the Credit Parties shall not be
required to deliver to the Administrative Agent a mortgage on the fee owned Real
Estate of the Credit Parties described on Schedule 7.27.

7.28 Post Closing Covenants.

(a) On or before the date thirty (30) days following the Closing Date (or such
later date as shall be permitted by the Administrative Agent in writing), the
Borrowers shall deliver evidence to the Administrative Agent that (i) the
collateral descriptions set forth in financing statements 200408305523 and
20050040074X filed with the Florida Secured Transactions Registry have been
amended to the satisfaction of the Administrative Agent, and (ii) the lien of
Capital TempFunds, Inc. reflected in financing statements 0303207196-4 and
0304147206-6 filed with the Secretary of State for the State of Virginia against
Vistarms, Inc. does not attach to assets purchased from Vistarms, Inc. by the
Credit Parties that (or the proceeds thereof) remain in existence.

(b) On or before the date ninety (90) days following the Closing Date, the
Borrowers shall instruct all Account Debtors in writing to make payments into a
Payment Account at the Bank.

(c) On or before the date one hundred twenty (120) days following the Closing
Date, all Payment Accounts other than the Payment Account(s) at the Bank shall
be closed. Notwithstanding the provisions of Section 4 of the Security
Agreement, the Credit Parties shall deliver to the Administrative Agent on or
before the date ten (10) Business Days following the Closing Date a Blocked
Account Agreement with respect to Payment Account number 1707-0486 maintained at
Wachovia Securities L.L.C. in form and substance satisfactory to the
Administrative Agent.

(d) On or before the date thirty (30) days following the Closing Date, Kforce
Government Solutions, Inc. and Provident Computer Consultants, Inc. shall
deliver to the Administrative Agent true, correct and complete copies of their
respective articles of incorporation certified by the Secretary of the
Commonwealth of Pennsylvania.

ARTICLE 8.

CONDITIONS OF LENDING

8.1 Conditions Precedent to Making of Loans on the Closing Date. The obligation
of the Lenders to make the initial Revolving Loans on the Closing Date, and the
obligation of the Administrative Agent to cause the Letter of Credit Issuer to
issue any Letter of

 

-42-



--------------------------------------------------------------------------------

Credit on the Closing Date, are subject to the following conditions precedent
having been satisfied in a manner satisfactory to the Administrative Agent and
each Lender:

(a) This Agreement and the other Loan Documents shall have been executed by each
party thereto and the Borrowers shall have performed and complied with all
covenants, agreements and conditions contained herein and the other Loan
Documents which are required to be performed or complied with by the Borrowers
before or on such Closing Date.

(b) Upon giving effect to Revolving Loans and Letters of Credit outstanding on
the Closing Date, including the funding of Revolving Loans and the issuance of
any Letters of Credit on the Closing Date (including such Revolving Loans made
(i) to finance a portion of the amount used to repay the promissory notes issued
to pay the purchase price for the Bradson Acquisition and (ii) as payment of or
as reimbursement for fees, costs and expenses then payable under this Agreement)
as well as any payables stretched beyond the Borrowers’ customary payment
practices, the Borrowers shall have Availability of at least $15,000,000.

(c) All representations and warranties made hereunder and in the other Loan
Documents shall be true and correct as if made on such date.

(d) No Default or Event of Default shall have occurred and be continuing after
giving effect to the Loans to be made and the Letters of Credit to be issued on
the Closing Date.

(e) The Administrative Agent and the Lenders shall have received such opinions
of counsel for the Borrowers and their Subsidiaries as the Administrative Agent
or any Lender shall request, each such opinion to be in a form, scope, and
substance reasonably satisfactory to the Administrative Agent, the Lenders, and
their respective counsel.

(f) The Administrative Agent shall have received:

(i) acknowledgment copies of proper financing statements, duly filed on or
before the Closing Date under the UCC of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Administrative Agent’s Liens;

(ii) duly executed UCC-3 Termination Statements and such other instruments, in
form and substance satisfactory to the Administrative Agent, as shall be
necessary to terminate and satisfy all Liens on the Property of the Borrowers
and their Subsidiaries except Permitted Liens; and

(iii) the Fee Letter, duly executed by the Borrower.

(g) The Borrowers shall have paid all fees and expenses of the Administrative
Agent and the Attorney Costs incurred in connection with any of the Loan
Documents and the transactions contemplated thereby to the extent invoiced.

 

-43-



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received evidence, in form, scope, and
substance, reasonably satisfactory to the Administrative Agent, of all insurance
coverage as required by this Agreement.

(i) (i) The Bradson Acquisition shall have been consummated and the purchase
price therefor shall have been paid (other than the portion of the amount of the
promissory notes issued in connection therewith that will be repaid from the
proceeds of the Loans), (ii) the Administrative Agent shall be satisfied with
the terms of the Bradson Acquisition, including the legal documentation
therefor, the Borrowers’ capital and ownership structures after giving effect to
such Acquisition, (iii) all government, shareholder and third party consents
deemed necessary or appropriate by the Administrative Agent shall have been
obtained and (iv) the Administrative Agent shall have received such legal
opinions in connection with the Bradson Acquisition as the Administrative Agent
shall deem appropriate, which legal opinions shall be in form and substance
satisfactory to the Administrative Agent.

(j) All proceedings taken in connection with the execution of this Agreement,
all other Loan Documents and all documents and papers relating thereto shall be
satisfactory in form, scope, and substance to the Administrative Agent and the
Lenders.

(k) Without limiting the generality of the items described above, the Borrowers
and each Person guarantying or securing payment of the Obligations shall have
delivered or caused to be delivered to the Administrative Agent (in form and
substance reasonably satisfactory to the Administrative Agent), the financial
statements, instruments, resolutions, documents, agreements, certificates
(including a solvency certificate), opinions and other items set forth on the
“Closing Checklist” delivered by the Administrative Agent to the Borrowers prior
to the Closing Date.

(l) The Administrative Agent shall have received such historical financial
statements, pro forma financial statements and projections with respect to the
Parent and the other Consolidated Parties and Bradson Corporation as the
Administrative Agent deems appropriate, all in form and substance satisfactory
to the Administrative Agent.

The acceptance by the Borrowers of any Loans made or Letters of Credit issued on
the Closing Date shall be deemed to be a representation and warranty made by the
Borrowers to the effect that all of the conditions precedent to the making of
such Loans or the issuance of such Letters of Credit have been satisfied, with
the same effect as delivery to the Administrative Agent and the Lenders of a
certificate signed by a Responsible Officer of the Borrower, dated the Closing
Date, to such effect.

Execution and delivery to the Administrative Agent by a Lender of a counterpart
of this Agreement shall be deemed confirmation by such Lender that (i) all
conditions precedent in this Section 8.1 have been fulfilled to the satisfaction
of such Lender, (ii) the decision of such Lender to execute and deliver to the
Administrative Agent an executed counterpart of this Agreement was made by such
Lender independently and without reliance on the Administrative Agent or any
other Lender as to the satisfaction of any condition precedent set forth in this
Section 8.1, and (iii) all documents sent to such Lender for approval consent,
or satisfaction were acceptable to such Lender.

 

-44-



--------------------------------------------------------------------------------

8.2 Conditions Precedent to Each Loan. The obligation of the Lenders to make
each Loan, including the initial Revolving Loans on the Closing Date, and the
obligation of the Administrative Agent to cause the Letter of Credit Issuer to
issue any Letter of Credit shall be subject to the further conditions precedent
that on and as of the date of any such extension of credit:

(a) The following statements shall be true, and the acceptance by the Borrowers
of any extension of credit shall be deemed to be a statement to the effect set
forth in clauses (i), (ii) and iii) with the same effect as the delivery to the
Administrative Agent and the Lenders of a certificate signed by a Responsible
Officer, dated the date of such extension of credit, stating that:

(i) The representations and warranties contained in this Agreement and the other
Loan Documents are correct in all material respects on and as of the date of
such extension of credit as though made on and as of such date, other than any
such representation or warranty which relates to a specified prior date and
except to the extent the Administrative Agent and the Lenders have been notified
in writing by the Borrowers that any representation or warranty is not correct
and the Required Lenders have explicitly waived in writing compliance with such
representation or warranty; and

(ii) No event has occurred and is continuing, or would result from such
extension of credit, which constitutes a Default or an Event of Default; and

(iii) No event has occurred and is continuing, or would result from such
extension of credit, which has had or would have a Material Adverse Effect.

(b) No such Borrowing shall exceed Availability, provided, however, that the
foregoing conditions precedent are not conditions to each Lender participating
in or reimbursing the Bank or the Administrative Agent for such Lenders’ Pro
Rata Share of any Non-Ratable Loan or Agent Advances made in accordance with the
provisions of Sections 1.2(h) and (i).

ARTICLE 9.

DEFAULT; REMEDIES

9.1 Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:

(a) any failure by any Borrower (i) to pay the principal on any of the
Obligations when due, whether upon demand or otherwise, or (ii) to pay interest
or premium on any of the Obligations or any fee or other amount owing hereunder
on or within five (5) Business Days after the due date thereof, whether upon
demand or otherwise;

(b) any representation or warranty made or deemed made by any Borrower in this
Agreement or by any Borrower or any of its Subsidiaries in any of the other Loan
Documents, any Financial Statement, or any certificate furnished by any Borrower
or any of its Subsidiaries at any time to the Administrative Agent or any Lender
shall prove to be untrue in any material respect as of the date on which made,
deemed made, or furnished;

 

-45-



--------------------------------------------------------------------------------

(c) (i) any default shall occur in the observance or performance of any of the
covenants and agreements contained in Sections 5.2(k), 7.2(i), 7.5, 7.9-7.27 of
this Agreement or Section 4(c) of the Security Agreement, (ii) any default shall
occur in the observance or performance of any of the covenants and agreements
contained in Sections 5.2 (other than 5.2(k) or 5.3) and such default shall
continue for three (3) days or more; or (iii) any default shall occur in the
observance or performance of any of the other covenants or agreements contained
in Section 7.2(ii) and in any other Section of this Agreement or any other Loan
Document, any other Loan Documents, or any other agreement entered into at any
time to which any Borrower or any Subsidiary and the Administrative Agent or any
Lender are party (including in respect of any Bank Products) and such default
shall continue for thirty (30) days or more after the earlier of a Responsible
Officer becoming aware of such default or notice thereof by the Administrative
Agent;

(d) any default shall occur with respect to any Debt (other than the
Obligations) of any Borrower or any of its Subsidiaries in an outstanding
principal amount which exceeds $2,000,000, or under any agreement or instrument
under or pursuant to which any such Debt may have been issued, created, assumed,
or guaranteed by such Borrower or any of its Subsidiaries, and such default
shall continue for more than the period of grace, if any, therein specified, if
the effect thereof (with or without the giving of notice or further lapse of
time or both) is to accelerate, or to permit the holders of any such Debt to
accelerate, the maturity of any such Debt; or any such Debt shall be declared
due and payable or be required to be prepaid (other than by a regularly
scheduled required prepayment) prior to the stated maturity thereof;

(e) any Borrower or any Subsidiary shall (i) file a voluntary petition in
bankruptcy or file a voluntary petition or an answer or otherwise commence any
action or proceeding seeking reorganization, arrangement or readjustment of its
debts or for any other relief under the federal Bankruptcy Code, as amended, or
under any other bankruptcy or insolvency act or law, state or federal, now or
hereafter existing, or consent to, approve of, or acquiesce in, any such
petition, action or proceeding; (ii) apply for or acquiesce in the appointment
of a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for it or for all or any part of its property; (iii) make an
assignment for the benefit of creditors; or (iv) be unable generally to pay its
debts as they become due;

(f) an involuntary petition shall be filed or an action or proceeding otherwise
commenced seeking reorganization, arrangement, consolidation or readjustment of
the debts of any Borrower or any Subsidiary or for any other relief under the
federal Bankruptcy Code, as amended, or under any other bankruptcy or insolvency
act or law, state or federal, now or hereafter existing and such petition or
proceeding shall not be dismissed within thirty (30) days after the filing or
commencement thereof or an order of relief shall be entered with respect
thereto;

(g) a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for any Borrower or any Subsidiary or for all or any part of
its property shall be appointed or a warrant of attachment, execution or similar
process shall be issued against any part of the property of any Borrower or any
Subsidiary;

(h) any Borrower or any Subsidiary (other than an Immaterial Subsidiary) shall
file a certificate of dissolution under applicable state law or shall be
liquidated, dissolved or

 

-46-



--------------------------------------------------------------------------------

wound-up or shall commence or have commenced against it any action or proceeding
for dissolution, winding-up or liquidation, or shall take any corporate action
in furtherance thereof;

(i) all or any material part of the property of any Borrower or any Subsidiary
shall be nationalized, expropriated or condemned, seized or otherwise
appropriated, or custody or control of such property or of any Borrower or any
Subsidiary shall be assumed by any Governmental Authority or any court of
competent jurisdiction at the instance of any Governmental Authority, except
where contested in good faith by proper proceedings diligently pursued where a
stay of enforcement is in effect;

(j) an event of default shall occur under any Loan Document and any applicable
period of grace shall have expired, or any Loan Document shall be terminated,
revoked or declared void or invalid or unenforceable or challenged by any
Borrower or any other Credit Party;

(k) one or more judgments, orders, decrees or arbitration awards is entered
against any Borrower or any Subsidiary involving in the aggregate liability (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) as to any single or related or unrelated
series of transactions, incidents or conditions, of $250,000 or more, and the
same shall remain unsatisfied, unvacated and unstayed pending appeal for a
period of thirty (30) days after the entry thereof;

(l) any loss, theft, damage or destruction of any item or items of Collateral or
other property of any Borrower or any Subsidiary occurs which could reasonably
be expected to cause a Material Adverse Effect and is not adequately covered by
insurance;

(m) there is filed against any Borrower or any Subsidiary any action, suit or
proceeding under any federal or state racketeering statute (including the
Racketeer Influenced and Corrupt Organization Act of 1970), which action, suit
or proceeding (i) is not dismissed within one hundred twenty (120) days, and
(ii) could reasonably be expected to result in the confiscation or forfeiture of
any material portion of the Collateral;

(n) for any reason other than the failure of the Administrative Agent to take
any action available to it to maintain perfection of the Administrative Agent’s
Liens, pursuant to the Loan Documents, any Loan Document ceases to be in full
force and effect or any Lien with respect to any material portion of the
Collateral intended to be secured thereby ceases to be, or is not, valid,
perfected and prior to all other Liens (other than Permitted Liens) or is
terminated, revoked or declared void;

(o) an ERISA Event shall occur with respect to a Pension Plan or Multi-employer
Plan which has resulted or could reasonably be expected to result in liability
of any Borrower under Title IV of ERISA to the Pension Plan, Multi-employer Plan
or the PBGC in an aggregate amount in excess of $25,000.00; (i) the aggregate
amount of Unfunded Pension Liability among all Pension Plans at any time exceeds
$25,000.00 ; or (ii) any Borrower or any ERISA Affiliate shall fail to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multi-employer Plan in an aggregate amount in excess of $25,000.00; or

 

-47-



--------------------------------------------------------------------------------

(p) a Change of Control occurs.

9.2 Remedies.

(a) If a Default or an Event of Default exists, the Administrative Agent may, in
its discretion, and shall, at the direction of the Required Lenders, do one or
more of the following at any time or times and in any order, without notice to
or demand on the Borrowers: (i) reduce the Maximum Revolver Amount, or the
advance rates against Eligible Accounts used in computing the Borrowing Base, or
reduce one or more of the other elements used in computing the Borrowing Base;
(ii) restrict the amount of or refuse to make Revolving Loans; and
(iii) restrict or refuse to provide Letters of Credit or Credit Support. If an
Event of Default exists, the Administrative Agent shall, at the direction of the
Required Lenders, do one or more of the following, in addition to the actions
described in the preceding sentence, at any time or times and in any order,
without notice to or demand on the Borrowers: (A) terminate the Commitments and
this Agreement; (B) declare any or all Obligations to be immediately due and
payable; provided, however, that upon the occurrence of any Event of Default
described in Sections 9.1(e), 9.1(f), 9.1(g), or 9.1(h), the Commitments shall
automatically and immediately expire and all Obligations shall automatically
become immediately due and payable without notice or demand of any kind;
(C) require the Borrowers to cash collateralize all outstanding Letter of Credit
Obligations; and (D) pursue its other rights and remedies under the Loan
Documents and applicable law.

(b) If an Event of Default has occurred and is continuing: (i) the
Administrative Agent shall have for the benefit of the Lenders, in addition to
all other rights of the Administrative Agent and the Lenders, the rights and
remedies of a secured party under the Loan Documents and the UCC; (ii) the
Administrative Agent may, at any time, take possession of the Collateral and
keep it on any Borrower’s premises, at no cost to the Administrative Agent or
any Lender, or remove any part of it to such other place or places as the
Administrative Agent may desire, or the Borrowers shall, upon the Administrative
Agent’s demand, at the Borrowers’ cost, assemble the Collateral and make it
available to the Administrative Agent at a place reasonably convenient to the
Administrative Agent; and (iii) the Administrative Agent may sell and deliver
any Collateral at public or private sales, for cash, upon credit or otherwise,
at such prices and upon such terms as the Administrative Agent deems advisable,
in its sole discretion, and may, if the Administrative Agent deems it
reasonable, postpone or adjourn any sale of the Collateral by an announcement at
the time and place of sale or of such postponed or adjourned sale without giving
a new notice of sale. Without in any way requiring notice to be given in the
following manner, the Borrowers agree that any notice by the Administrative
Agent of sale, disposition or other intended action hereunder or in connection
herewith, whether required by the UCC or otherwise, shall constitute reasonable
notice to the Borrowers if such notice is mailed by registered or certified
mail, return receipt requested, postage prepaid, or is delivered personally
against receipt, at least five (5) Business Days prior to such action to the
Borrowers’ address specified in or pursuant to Section 13.8. If any Collateral
is sold on terms other than payment in full at the time of sale, no credit shall
be given against the Obligations until the Administrative Agent or the Lenders
receive payment, and if the buyer defaults in payment, the Administrative Agent
may resell the Collateral without further notice to the Borrowers. In the event
the Administrative Agent seeks to take possession of all or any portion of the
Collateral by judicial process, the Borrowers

 

-48-



--------------------------------------------------------------------------------

irrevocably waive: (A) the posting of any bond, surety or security with respect
thereto which might otherwise be required; (B) any demand for possession prior
to the commencement of any suit or action to recover the Collateral; and (C) any
requirement that the Administrative Agent retain possession and not dispose of
any Collateral until after trial or final judgment. The Borrowers agree that the
Administrative Agent has no obligation to preserve rights to the Collateral or
marshal any Collateral for the benefit of any Person. The Administrative Agent
is hereby granted a license or other right to use, without charge, the
Borrowers’ labels, patents, copyrights, name, trade secrets, trade names,
trademarks, and advertising matter, or any similar property, in completing
production of, advertising or selling any Collateral, and the Borrowers’ rights
under all licenses and all franchise agreements shall inure to the
Administrative Agent’s benefit for such purpose. The proceeds of sale shall be
applied first to all expenses of sale, including attorneys’ fees, and then to
the Obligations. The Administrative Agent will return any excess to the
Borrowers and the Borrowers shall remain liable for any deficiency.

(c) If an Event of Default occurs, each Borrower hereby waives all rights to
notice and hearing prior to the exercise by the Administrative Agent of the
Administrative Agent’s rights to repossess the Collateral without judicial
process or to reply, attach or levy upon the Collateral without notice or
hearing.

ARTICLE 10.

TERM AND TERMINATION

10.1 Term and Termination. The term of this Agreement shall end on the Stated
Termination Date unless sooner terminated in accordance with the terms of this
Agreement. The Administrative Agent, upon direction from the Required Lenders,
may terminate this Agreement without notice upon the occurrence of an Event of
Default. Upon the effective date of termination of this Agreement for any reason
whatsoever, all Obligations (including all unpaid principal, accrued and unpaid
interest and any early termination or prepayment fees or penalties) shall become
immediately due and payable and the Borrowers shall immediately arrange for the
cancellation and return of Letters of Credit then outstanding. Notwithstanding
the termination of this Agreement, until all Obligations are indefeasibly paid
and performed in full in cash, the Borrowers shall remain bound by the terms of
this Agreement and shall not be relieved of any of its Obligations hereunder or
under any other Loan Document, and the Administrative Agent and the Lenders
shall retain all their rights and remedies hereunder (including the
Administrative Agent’s Liens in and all rights and remedies with respect to all
then existing and after-arising Collateral).

ARTICLE 11.

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

11.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Administrative Agent at the written request of
the Required Lenders) and

 

-49-



--------------------------------------------------------------------------------

the Borrowers and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders and the Borrowers and acknowledged by the
Administrative Agent, do any of the following:

(i) increase or extend the Commitment of any Lender;

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

(iii) reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

(iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

(v) increase any of the percentages set forth in the definition of the Borrowing
Base;

(vi) amend this Section or any provision of this Agreement providing for consent
or other action by all Lenders;

(vii) release any Guaranties of the Obligations or release Collateral other than
as permitted by Section 12.11;

(viii) change the definitions of “Required Lenders”; or

(ix) increase the Maximum Revolver Amount, and Letter of Credit Subfacility; or

(x) change the definition of “Stated Termination Date” or renew or extend the
term of this Agreement;

provided, however, the Administrative Agent may, in its sole discretion and
notwithstanding the limitations contained in clauses (v) and (ix) above and any
other terms of this Agreement, make Agent Advances in accordance herewith and,
provided further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document and
provided further, that Schedule 1.2 hereto (Commitments) may be amended from
time to time by Administrative Agent alone to reflect assignments of Commitments
in accordance herewith. Only the consent of the parties to the 2006 Fee Letter
or any agreement relating to a Bank Product shall be required for any
modification of such agreement, and no Affiliate of a Lender that is party to a
Bank Product Agreement shall have any other right to consent to or participate
in any manner in modification of any other Loan Document.

 

-50-



--------------------------------------------------------------------------------

(b) If any fees are paid to the Lenders as consideration for amendments, waivers
or consents with respect to this Agreement, at Administrative Agent’s election,
such fees may be paid only to those Lenders that agree to such amendments,
waivers or consents within the time specified for submission thereof.

(c) If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of all Lenders, the consent of Required
Lenders is obtained, but the consent of other Lenders is not obtained (any such
Lender whose consent is not obtained as described herein being referred to as a
“Non-Consenting Lender”) , then, so long as the Administrative Agent is not a
Non-Consenting Lender, at any Borrower’s request, the Administrative Agent or an
Eligible Assignee shall have the right (but not the obligation) with the
Administrative Agent’s approval, to purchase from the Non-Consenting Lenders,
and the Non-Consenting Lenders agree that they shall sell, all the
Non-Consenting Lenders’ Commitments for an amount equal to the principal
balances thereof and all accrued interest and fees with respect thereto through
the date of sale pursuant to Assignment and Acceptance Agreement(s), without
premium or discount.

11.2 Assignments; Participations.

(a) Any Lender may, with the written consent of the Administrative Agent (which
consent shall not be unreasonably withheld), assign and delegate to one or more
Eligible Assignees (provided that no consent of the Administrative Agent shall
be required in connection with any assignment and delegation by a Lender to an
Affiliate of such Lender) (each an “Assignee”) all, or any ratable part of all,
of the Loans, the Commitments and the other rights and obligations of such
Lender hereunder, in a minimum amount of $5,000,000 (provided that, unless an
assignor Lender has assigned and delegated all of its Loans and Commitments, no
such assignment and/or delegation shall be permitted unless, after giving effect
thereto, such assignor Lender retains a Commitment in a minimum amount of
$10,000,000; provided, however, that the Borrowers and the Administrative Agent
may continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses and related information with
respect to the Assignee, shall have been given to the Borrowers and the
Administrative Agent by such Lender and the Assignee; (ii) such Lender and its
Assignee shall have delivered to the Borrowers and the Administrative Agent an
Assignment and Acceptance in the form of Exhibit F (“Assignment and Acceptance”)
together with any note or notes subject to such assignment and (iii) the
assignor Lender or Assignee has paid to the Administrative Agent a processing
fee in the amount of $3,500. The Borrowers agree to promptly execute and deliver
new promissory notes and replacement promissory notes as reasonably requested by
the Administrative Agent to evidence assignments of the Loans and Commitments in
accordance herewith.

(b) From and after the date that the Administrative Agent notifies the assignor
Lender that it has received an executed Assignment and Acceptance and payment of
the above-referenced processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit and Credit
Support have been assigned to it pursuant to such Assignment and Acceptance,
shall have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other

 

-51-



--------------------------------------------------------------------------------

Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by any Borrower to
the Administrative Agent or any Lender in the Collateral; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Borrower or the performance or
observance by any Borrower of any of its obligations under this Agreement or any
other Loan Document furnished pursuant hereto; (iii) such Assignee confirms that
it has received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Administrative Agent to take such action as Administrative Agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers,
including the discretionary rights and incidental power, as are reasonably
incidental thereto; and (vi) such Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(d) Immediately upon satisfaction of the requirements of Section 11.2(a), this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Commitments arising therefrom. The Commitment allocated to each Assignee
shall reduce such Commitments of the assigning Lender pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of any Borrower (a “Participant”)
participating interests in any Loans, the Commitment of that Lender and the
other interests of that Lender (the “originating Lender”) hereunder and under
the other Loan Documents; provided, however, that (i) the originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) the Borrowers and the Administrative Agent shall continue to deal solely
and directly with the originating Lender in connection with the originating
Lender’s rights and obligations under this Agreement and the other Loan
Documents, and (iv) no Lender shall transfer or grant any participating interest
under which the Participant has

 

-52-



--------------------------------------------------------------------------------

rights to approve any amendment to, or any consent or waiver with respect to,
this Agreement or any other Loan Document except the matters set forth in
Section 11.1 (a) (i), (ii) and (iii), and all amounts payable by any Borrower
hereunder shall be determined as if such Lender had not sold such participation;
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
and subject to the same limitation as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement.

(f) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

ARTICLE 12.

THE ADMINISTRATIVE AGENT

12.1 Appointment and Authorization. Each Lender hereby designates and appoints
Bank as its Administrative Agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. The
Administrative Agent agrees to act as such on the express conditions contained
in this Article 12. The provisions of this Article 12 are solely for the benefit
of the Administrative Agent and the Lenders and the Borrowers shall have no
rights as third party beneficiaries of any of the provisions contained herein.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Administrative Agent shall have and may use its sole discretion with respect
to exercising or refraining from exercising any discretionary rights or taking
or refraining from taking any actions which the Administrative Agent is
expressly entitled to take or assert under this Agreement and the other Loan
Documents, including (a) the determination of the applicability of ineligibility
criteria with respect to the calculation of the Borrowing Base, (b) the making
of Agent Advances pursuant to Section

 

-53-



--------------------------------------------------------------------------------

1.2(i), and (c) the exercise of remedies pursuant to Section 9.2, and any action
so taken or not taken shall be deemed consented to by the Lenders.

12.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects as long as such selection was made without
gross negligence or willful misconduct.

12.3 Liability of Administrative Agent. None of the Administrative Agent-Related
Persons shall (i) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (ii) be responsible in any manner to any of the Lenders
for any recital, statement, representation or warranty made by any Borrower or
any Subsidiary or Affiliate of any Borrower, or any officer thereof, contained
in this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Administrative Agent-Related Person shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Borrower or any of such Borrower’s Subsidiaries or Affiliates.

12.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrowers), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or all Lenders if so required by Section 11.1)
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all of the Lenders.

12.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, unless
the Administrative Agent shall have received written notice from a Lender or the
Borrowers

 

-54-



--------------------------------------------------------------------------------

referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” The Administrative Agent will
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Default or Event of Default as may
be requested by the Required Lenders in accordance with Section 9; provided,
however, that unless and until the Administrative Agent has received any such
request, the Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

12.6 Credit Decision. Each Lender acknowledges that none of the Administrative
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Administrative Agent hereinafter taken, including any review of the
affairs of the Borrowers and their Affiliates, shall be deemed to constitute any
representation or warranty by any Administrative Agent-Related Person to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon any Administrative Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower
and its Affiliates, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrowers. Each Lender also represents
that it will, independently and without reliance upon any Administrative
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrowers which may come into the
possession of any of the Administrative Agent-Related Persons.

12.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Administrative
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Borrowers and without limiting the obligation of any Borrower to do so), in
accordance with their Pro Rata Shares, from and against any and all Indemnified
Liabilities as such term is defined in Section 14.11; provided, however, that no
Lender shall be liable for the payment to the Administrative Agent-Related
Persons of any portion of such Indemnified Liabilities arising from Bank
Products or resulting solely from such Person’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its Pro Rata Share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document (excluding,
however, Bank Products), or any other document

 

-55-



--------------------------------------------------------------------------------

contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of the Administrative Agent.

12.8 Administrative Agent in Individual Capacity. The Bank and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with any Borrower and
its Subsidiaries and Affiliates as though the Bank were not the Administrative
Agent hereunder and without notice to or consent of the Lenders. The Bank or its
Affiliates may receive information regarding any Borrower, its Affiliates and
Account Debtors (including information that may be subject to confidentiality
obligations in favor of such Borrower or such Subsidiary) and acknowledge that
the Administrative Agent and the Bank shall be under no obligation to provide
such information to them. With respect to its Loans, the Bank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent, and the terms “Lender”
and “Lenders” include the Bank in its individual capacity.

12.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon at least 30 days’ prior notice to the Lenders and the
Borrowers, such resignation to be effective upon the acceptance of a successor
Administrative Agent to its appointment as Administrative Agent. In the event
the Bank sells all of its Commitment and Revolving Loans as part of a sale,
transfer or other disposition by the Bank of substantially all of its loan
portfolio, the Bank shall resign as Administrative Agent and such purchaser or
transferee shall become the successor Administrative Agent hereunder. Subject to
the foregoing, if the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor Administrative
Agent for the Lenders. If no successor Administrative Agent is appointed prior
to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrowers, a successor agent from among the Lenders. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor Administrative Agent and
the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article 12 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.

12.10 Withholding Tax.

(a) If any Lender is a “foreign corporation, partnership or trust” within the
meaning of the Code and such Lender claims exemption from, or a reduction of,
U.S. withholding tax under Sections 1441 or 1442 of the Code, such Lender agrees
with and in favor of the Administrative Agent, to deliver to the Administrative
Agent:

(i) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States of America tax treaty, properly completed IRS Forms W-

 

-56-



--------------------------------------------------------------------------------

8BEN and W-8ECI before the payment of any interest in the first calendar year
and before the payment of any interest in each third succeeding calendar year
during which interest may be paid under this Agreement;

(ii) if such Lender claims that interest paid under this Agreement is exempt
from United States of America withholding tax because it is effectively
connected with a United States of America trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI before the payment of
any interest is due in the first taxable year of such Lender and in each
succeeding taxable year of such Lender during which interest may be paid under
this Agreement, and IRS Form W-9; and

(iii) such other form or forms as may be required under the Code or other laws
of the United States of America as a condition to exemption from, or reduction
of, United States of America withholding tax. Such Lender agrees to promptly
notify the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.

(b) If any Lender claims exemption from, or reduction of, withholding tax under
a United States of America tax treaty by providing IRS Form FW-8BEN and such
Lender sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations owing to such Lender, such Lender agrees to notify the
Administrative Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Borrowers to such Lender. To the extent
of such percentage amount, the Administrative Agent will treat such Lender’s IRS
Form W-8BEN as no longer valid.

(c) If any Lender claiming exemption from United States of America withholding
tax by filing IRS Form W-8ECI with the Administrative Agent sells, assigns,
grants a participation in, or otherwise transfers all or part of the Obligations
owing to such Lender, such Lender agrees to undertake sole responsibility for
complying with the withholding tax requirements imposed by Sections 1441 and
1442 of the Code.

(d) If any Lender is entitled to a reduction in the applicable withholding tax,
the Administrative Agent may withhold from any interest payment to such Lender
an amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by subsection
(a) of this Section are not delivered to the Administrative Agent, then the
Administrative Agent may withhold from any interest payment to such Lender not
providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(e) If the IRS or any other Governmental Authority of the United States of
America or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest, and
including any

 

-57-



--------------------------------------------------------------------------------

taxes imposed by any jurisdiction on the amounts payable to the Administrative
Agent under this Section, together with all costs and expenses (including
Attorney Costs). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of the
Administrative Agent.

12.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Administrative Agent’s Liens
upon any Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by the Borrowers of all Loans and reimbursement obligations
in respect of Letters of Credit and Credit Support, and the termination of all
outstanding Letters of Credit (whether or not any of such obligations are due)
and all other Obligations; (ii) constituting property being sold or disposed of
if any Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with Section 7.9 (and the Administrative Agent
may rely conclusively on any such certificate, without further inquiry);
(iii) constituting property in which the Credit Parties owned no interest at the
time the Lien was granted or at any time thereafter; or (iv) constituting
property leased to any Credit Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement. Except as provided
above, the Administrative Agent will not release any of the Administrative
Agent’s Liens without the prior written authorization of the Lenders. Upon
request by the Administrative Agent or any Borrower at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release any
Administrative Agent’s Liens upon particular types or items of Collateral
pursuant to this Section 12.11.

(b) Upon receipt by the Administrative Agent of any authorization required
pursuant to Section 12.11 (a) from the Lenders of the Administrative Agent’s
authority to release Administrative Agent’s Liens upon particular types or items
of Collateral, and upon at least five (5) Business Days prior written request by
any Borrower, the Administrative Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Administrative Agent’s Liens upon such Collateral;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Borrower in respect of) all interests retained by
any Borrower, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(c) The Administrative Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by any Credit Party or
is cared for, protected or insured or has been encumbered, or that the
Administrative Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Administrative Agent pursuant
to any of the Loan Documents,

 

-58-



--------------------------------------------------------------------------------

it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion given the Administrative
Agent’s own interest in the Collateral in its capacity as one of the Lenders and
that the Administrative Agent shall have no other duty or liability whatsoever
to any Lender as to any of the foregoing.

12.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express consent of
all Lenders, and that it shall, to the extent it is lawfully entitled to do so,
upon the request of all Lenders, set off against the Obligations, any amounts
owing by such Lender to any Borrower or any accounts of any Borrower now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so by the Administrative
Agent, take or cause to be taken any action to enforce its rights under this
Agreement or against any Borrower, including the commencement of any legal or
equitable proceedings, to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral.

(b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of any Borrower to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Administrative Agent
pursuant to the terms of this Agreement, or (ii) payments from the
Administrative Agent in excess of such Lender’s ratable portion of all such
distributions by the Administrative Agent, such Lender shall promptly (1) turn
the same over to the Administrative Agent, in kind, and with such endorsements
as may be required to negotiate the same to the Administrative Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

12.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or in accordance with
the Administrative Agent’s instructions.

 

-59-



--------------------------------------------------------------------------------

12.14 Payments by Administrative Agent to Lenders. All payments to be made by
the Administrative Agent to the Lenders shall be made by bank wire transfer or
internal transfer of immediately available funds to each Lender pursuant to wire
transfer instructions delivered in writing to the Administrative Agent on or
prior to the Closing Date (or if such Lender is an Assignee, on the applicable
Assignment and Acceptance), or pursuant to such other wire transfer instructions
as each party may designate for itself by written notice to the Administrative
Agent. Concurrently with each such payment, the Administrative Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium or interest on the Revolving Loans or otherwise. Unless the
Administrative Agent receives notice from the Borrowers prior to the date on
which any payment is due to the Lenders that the Borrowers will not make such
payment in full as and when required, the Administrative Agent may assume that
the Borrowers have made such payment in full to the Administrative Agent on such
date in immediately available funds and the Administrative Agent may (but shall
not be so required), in reliance upon such assumption, distribute to each Lender
on such due date an amount equal to the amount then due such Lender. If and to
the extent the Borrowers have not made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Federal Funds Rate for each day from the date such amount is distributed to
such Lender until the date repaid.

12.15 Settlement.

(a) (i) Each Lender’s funded portion of the Revolving Loans is intended by the
Lenders to be equal at all times to such Lender’s Pro Rata Share of the
outstanding Revolving Loans. Notwithstanding such agreement, the Administrative
Agent, the Bank, and the other Lenders agree (which agreement shall not be for
the benefit of or enforceable by any Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans, the Non-Ratable Loans and the Agent Advances
shall take place on a periodic basis in accordance with the following
provisions:

(ii) The Administrative Agent shall request settlement (“Settlement”) with the
Lenders on at least a weekly basis, or on a more frequent basis at
Administrative Agent’s election, (A) on behalf of the Bank, with respect to each
outstanding Non-Ratable Loan, (B) for itself, with respect to each Agent
Advance, and (C) with respect to collections received, in each case, by
notifying the Lenders of such requested Settlement by telecopy, telephone or
other similar form of transmission, of such requested Settlement, no later than
12:00 noon (Atlanta, Georgia time) on the date of such requested Settlement (the
“Settlement Date”). Each Lender (other than the Bank, in the case of Non-Ratable
Loans and the Administrative Agent in the case of Agent Advances) shall transfer
the amount of such Lender’s Pro Rata Share of the outstanding principal amount
of the Non-Ratable Loans and Agent Advances with respect to each Settlement to
the Administrative Agent, to Administrative Agent’s account, not later than 2:00
p.m. (Atlanta, Georgia time), on the Settlement Date applicable thereto.
Settlements may occur during the continuation of a Default or an Event of
Default and whether or not the applicable conditions precedent set forth in
Article 8 have then been satisfied. Such amounts made available to the
Administrative Agent

 

-60-



--------------------------------------------------------------------------------

shall be applied against the amounts of the applicable Non-Ratable Loan or Agent
Advance and, together with the portion of such Non-Ratable Loan or Agent Advance
representing the Bank’s Pro Rata Share thereof, shall constitute Revolving Loans
of such Lenders. If any such amount is not transferred to the Administrative
Agent by any Lender on the Settlement Date applicable thereto, the
Administrative Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon at the Federal Funds Rate for the
first three (3) days from and after the Settlement Date and thereafter at the
Interest Rate then applicable to the Revolving Loans (A) on behalf of the Bank,
with respect to each outstanding Non-Ratable Loan, and (B) for itself, with
respect to each Agent Advance.

(iii) Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Administrative Agent (whether before or after the
occurrence of a Default or an Event of Default and regardless of whether the
Administrative Agent has requested a Settlement with respect to a Non-Ratable
Loan or Agent Advance), each other Lender (A) shall irrevocably and
unconditionally purchase and receive from the Bank or the Administrative Agent,
as applicable, without recourse or warranty, an undivided interest and
participation in such Non-Ratable Loan or Agent Advance equal to such Lender’s
Pro Rata Share of such Non-Ratable Loan or Agent Advance and (B) if Settlement
has not previously occurred with respect to such Non-Ratable Loans or Agent
Advances, upon demand by Bank or Administrative Agent, as applicable, shall pay
to Bank or Administrative Agent, as applicable, as the purchase price of such
participation an amount equal to one-hundred percent (100%) of such Lender’s Pro
Rata Share of such Non-Ratable Loans or Agent Advances. If such amount is not in
fact made available to the Administrative Agent by any Lender, the
Administrative Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon at the Federal Funds Rate for the
first three (3) days from and after such demand and thereafter at the Interest
Rate then applicable to Base Rate Revolving Loans.

(iv) From and after the date, if any, on which any Lender purchases an undivided
interest and participation in any Non-Ratable Loan or Agent Advance pursuant to
clause (iii) above, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Non-Ratable Loan or Agent Advance.

(v) Between Settlement Dates, the Administrative Agent, to the extent no Agent
Advances are outstanding, may pay over to the Bank any payments received by the
Administrative Agent, which in accordance with the terms of this Agreement would
be applied to the reduction of the Revolving Loans, for application to the
Bank’s Revolving Loans including Non-Ratable Loans. If, as of any Settlement
Date, collections received since the then immediately preceding Settlement Date
have been applied to the Bank’s Revolving Loans (other than to Non-Ratable Loans
or Agent Advances in which such Lender has not yet funded its purchase of a
participation pursuant to clause (iii) above), as provided for in the previous
sentence, the Bank shall pay to the Administrative Agent for the accounts of the
Lenders, to be applied to

 

-61-



--------------------------------------------------------------------------------

the outstanding Revolving Loans of such Lenders, an amount such that each Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Revolving Loans. During the period between Settlement Dates,
the Bank with respect to Non-Ratable Loans, the Administrative Agent with
respect to Agent Advances, and each Lender with respect to the Revolving Loans
other than Non-Ratable Loans and Agent Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the actual
average daily amount of funds employed by the Bank, the Administrative Agent and
the other Lenders.

(vi) Unless the Administrative Agent has received written notice from a Lender
to the contrary, the Administrative Agent may assume that the applicable
conditions precedent set forth in Article 8 have been satisfied and the
requested Borrowing will not exceed Availability on any Funding Date for a
Revolving Loan or Non-Ratable Loan.

(b) Lenders’ Failure to Perform. All Revolving Loans (other than Non-Ratable
Loans and Agent Advances) shall be made by the Lenders simultaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loans hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligation to make any Revolving Loans hereunder, (ii) no failure by any
Lender to perform its obligation to make any Revolving Loans hereunder shall
excuse any other Lender from its obligation to make any Revolving Loans
hereunder, and (iii) the obligations of each Lender hereunder shall be several,
not joint and several.

(c) Defaulting Lenders. Unless the Administrative Agent receives notice from a
Lender on or prior to the Closing Date or, with respect to any Borrowing after
the Closing Date, at least one Business Day prior to the date of such Borrowing,
that such Lender will not make available as and when required hereunder to the
Administrative Agent that Lender’s Pro Rata Share of a Borrowing, the
Administrative Agent may assume that each Lender has made such amount available
to the Administrative Agent in immediately available funds on the Funding Date.
Furthermore, the Administrative Agent may, in reliance upon such assumption,
make available to any Borrower on such date a corresponding amount. If any
Lender has not transferred its full Pro Rata Share to the Administrative Agent
in immediately available funds and the Administrative Agent has transferred a
corresponding amount to any Borrower on the Business Day following such Funding
Date that Lender shall make such amount available to the Administrative Agent,
together with interest at the Federal Funds Rate for that day. A notice by the
Administrative Agent submitted to any Lender with respect to amounts owing shall
be conclusive, absent manifest error. If each Lender’s full Pro Rata Share is
transferred to the Administrative Agent as required, the amount transferred to
the Administrative Agent shall constitute that Lender’s Revolving Loan for all
purposes of this Agreement. If that amount is not transferred to the
Administrative Agent on the Business Day following the Funding Date, the
Administrative Agent will notify the Borrowers of such failure to fund and, upon
demand by the Administrative Agent, the Borrowers shall pay such amount to the
Administrative Agent for the Administrative Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate

 

-62-



--------------------------------------------------------------------------------

per annum equal to the Interest Rate applicable at the time to the Revolving
Loans comprising that particular Borrowing. The failure of any Lender to make
any Revolving Loan on any Funding Date (any such Lender, prior to the cure of
such failure, being hereinafter referred to as a “Defaulting Lender”) shall not
relieve any other Lender of its obligation hereunder to make a Revolving Loan on
that Funding Date. No Lender shall be responsible for any other Lender’s failure
to advance such other Lenders’ Pro Rata Share of any Borrowing.

(d) Retention of Defaulting Lender’s Payments. The Administrative Agent shall
not be obligated to transfer to a Defaulting Lender any payments made by the
Borrowers to the Administrative Agent for the Defaulting Lender’s benefit; nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder.
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
the Administrative Agent. In its discretion, the Administrative Agent may loan
the Borrowers the amount of all such payments received or retained by it for the
account of such Defaulting Lender. Any amounts so loaned to the Borrowers shall
bear interest at the rate applicable to Base Rate Revolving Loans and for all
other purposes of this Agreement shall be treated as if they were Revolving
Loans, provided, however, that for purposes of voting or consenting to matters
with respect to the Loan Documents and determining Pro Rata Shares, such
Defaulting Lender shall be deemed not to be a “Lender”. Until a Defaulting
Lender cures its failure to fund its Pro Rata Share of any Borrowing (A) such
Defaulting Lender shall not be entitled to any portion of the Unused Line Fee
and (B) the Unused Line Fee shall accrue in favor of the Lenders which have
funded their respective Pro Rata Shares of such requested Borrowing and shall be
allocated among such performing Lenders ratably based upon their relative
Commitments. This Section shall remain effective with respect to such Lender
until such time as the Defaulting Lender shall no longer be in default of any of
its obligations under this Agreement. The terms of this Section shall not be
construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by the Borrowers of its duties and obligations
hereunder.

(e) Removal of Defaulting Lender. At the Borrowers’ request, the Administrative
Agent or an Eligible Assignee reasonably acceptable to the Administrative Agent
and the Borrowers shall have the right (but not the obligation) to purchase from
any Defaulting Lender, and each Defaulting Lender shall, upon such request, sell
and assign to the Administrative Agent or such Eligible Assignee, all of the
Defaulting Lender’s outstanding Commitments hereunder. Such sale shall be
consummated promptly after Administrative Agent has arranged for a purchase by
Administrative Agent or an Eligible Assignee pursuant to an Assignment and
Acceptance, and at a price equal to the outstanding principal balance of the
Defaulting Lender’s Loans, plus accrued interest and fees, without premium or
discount.

12.16 Letters of Credit; Intra-Lender Issues.

(a) Notice of Letter of Credit Balance. On each Settlement Date the
Administrative Agent shall notify each Lender of the issuance of all Letters of
Credit since the prior Settlement Date.

 

-63-



--------------------------------------------------------------------------------

(b) Participations in Letters of Credit.

(i) Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 1.4(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit or the Credit Support
provided through the Administrative Agent to the Letter of Credit Issuer, if not
the Bank, in connection with the issuance of such Letter of Credit (including
all obligations of the Borrowers with respect thereto, and any security therefor
or guaranty pertaining thereto).

(ii) Sharing of Reimbursement Obligation Payments. Whenever the Administrative
Agent receives a payment from the Borrowers on account of reimbursement
obligations in respect of a Letter of Credit or Credit Support as to which the
Administrative Agent has previously received for the account of the Letter of
Credit Issuer thereof payment from a Lender, the Administrative Agent shall
promptly pay to such Lender such Lender’s Pro Rata Share of such payment from
the Borrowers. Each such payment shall be made by the Administrative Agent on
the next Settlement Date.

(iii) Documentation. Upon the request of any Lender, the Administrative Agent
shall furnish to such Lender copies of any Letter of Credit, Credit Support for
any Letter of Credit, reimbursement agreements executed in connection therewith,
applications for any Letter of Credit, and such other documentation as may
reasonably be requested by such Lender.

(iv) Obligations Irrevocable. The obligations of each Lender to make payments to
the Administrative Agent with respect to any Letter of Credit or with respect to
their participation therein or with respect to any Credit Support for any Letter
of Credit or with respect to the Revolving Loans made as a result of a drawing
under a Letter of Credit and the obligations of the Borrowers for whose account
the Letter of Credit or Credit Support was issued to make payments to the
Administrative Agent, for the account of the Lenders, shall be irrevocable and
shall not be subject to any qualification or exception whatsoever, including any
of the following circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, setoff, defense or other right which the
Borrowers may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Administrative Agent, the issuer of
such Letter of Credit, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transactions between any
Borrower or any other Person and the beneficiary named in any Letter of Credit);

 

-64-



--------------------------------------------------------------------------------

(C) any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(E) the occurrence of any Default or Event of Default; or

(F) the failure of the Borrowers to satisfy the applicable conditions precedent
set forth in Article 8.

(c) Recovery or Avoidance of Payments: Refund of Payments In Error. In the event
any payment by or on behalf of the Borrowers received by the Administrative
Agent with respect to any Letter of Credit or Credit Support provided for any
Letter of Credit and distributed by the Administrative Agent to the Lenders on
account of their respective participations therein is thereafter set aside,
avoided or recovered from the Administrative Agent in connection with any
receivership, liquidation or bankruptcy proceeding, the Lenders shall, upon
demand by the Administrative Agent, pay to the Administrative Agent their
respective Pro Rata Shares of such amount set aside, avoided or recovered,
together with interest at the rate required to be paid by the Administrative
Agent upon the amount required to be repaid by it. Unless the Administrative
Agent receives notice from the Borrowers prior to the date on which any payment
is due to the Lenders that the Borrowers will not make such payment in full as
and when required, the Administrative Agent may assume that the Borrowers have
made such payment in full to the Administrative Agent on such date in
immediately available funds and the Administrative Agent may (but shall not be
so required), in reliance upon such assumption, distribute to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrowers have not made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent on demand such amount
distributed to such Lender, together with interest thereon at the Federal Funds
Rate for each day from the date such amount is distributed to such Lender until
the date repaid.

(d) Indemnification by Lenders. To the extent not reimbursed by the Borrowers
and without limiting the obligations of the Borrowers hereunder, the Lenders
agree to indemnify the Letter of Credit Issuer ratably in accordance with their
respective Pro Rata Shares, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against the Letter of Credit Issuer in any
way relating to or arising out of any Letter of Credit or the transactions
contemplated thereby or any action taken or omitted by the Letter of Credit
Issuer under any Letter of Credit or any Loan Document in connection therewith;
provided that no Lender shall be liable for any of the foregoing to the extent
it arises from the gross negligence or willful misconduct of the Person to be
indemnified. Without limitation of the foregoing, each Lender agrees to
reimburse the Letter of Credit Issuer promptly upon demand for its Pro Rata
Share of any costs or expenses payable by the Borrowers to the Letter of Credit
Issuer, to the extent that the Letter of

 

-65-



--------------------------------------------------------------------------------

Credit Issuer is not promptly reimbursed for such costs and expenses by the
Borrowers. The agreement contained in this Section shall survive payment in full
of all other Obligations.

12.17 Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs the Administrative Agent to enter into the other Loan
Documents, for the ratable benefit and obligation of the Administrative Agent
and the Lenders. Each Lender agrees that any action taken by the Administrative
Agent or Required Lenders, as applicable, in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Administrative
Agent or the Required Lenders, as applicable, of their respective powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders. The Lenders
acknowledge that the Revolving Loans, Agent Advances, Non-Ratable Loans, Bank
Products and all interest, fees and expenses hereunder constitute one Debt,
secured pari passu by all of the Collateral.

12.18 Field Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:

(a) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each field audit or
examination report (each a “Report” and collectively, “Reports”) prepared by or
on behalf of the Administrative Agent;

(b) expressly agrees and acknowledges that neither the Bank nor the
Administrative Agent (i) makes any representation or warranty as to the accuracy
of any Report, or (ii) shall be liable for any information contained in any
Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or the Bank or other party
performing any audit or examination will inspect only specific information
regarding the Borrowers and will rely significantly upon the Borrowers’ books
and records, as well as on representations of the Borrowers’ personnel;

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to the Borrowers, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of the Borrowers; and (ii) to pay and protect, and
indemnify, defend and hold the Administrative Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses and other amounts (including Attorney Costs) incurred
by the Administrative Agent and any such other Lender preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.

 

-66-



--------------------------------------------------------------------------------

12.19 Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.

12.20 No Reliance on Administrative Agent’s Customer Identification Program

(a) Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, Participants or Assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, Participant’s or Assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrowers, their Affiliates or their agents, the Loan Documents or the
transactions hereunder: (1) any identity verification procedures, (2) any record
keeping, (3) any comparisons with government lists, (4) any customer notices, or
(5) any other procedures required under the CIP Regulations or such other laws.

12.21 USA Patriot Act

(a) Each Lender or Assignee or Participant of a Lender that is not incorporated
under the laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Administrative Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (1) within ten (10) days after the Closing Date
and (2) at such other times as are required under the USA Patriot Act.

ARTICLE 13.

GUARANTY

13.1 The Guaranty. Each of the Guarantors hereby jointly and severally
guarantees to each Lender, to each Affiliate of a Lender that provides a Bank
Product to any Credit Party and the Administrative Agent, as primary obligor and
not as surety, the prompt payment of the Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) strictly in accordance with the terms
thereof. The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

 

-67-



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Bank Product Agreements, the obligations of each
Guarantor hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

13.2 Obligations Unconditional. The obligations of the Guarantors under
Section 13.1 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents, the Bank Product Agreements or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 13.2 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
any Borrower or any other Guarantor for amounts paid under this Section 13 until
such time as the Lenders (and any Affiliates of Lenders entering into Bank
Product Agreements) have been paid in full, all Commitments under this Credit
Agreement have been terminated and no Person or Governmental Authority shall
have any right to request any return or reimbursement of funds from the Lenders
in connection with monies received under the Loan Documents or Bank Product
Agreements between any Credit Party and any Lender, or any Affiliate of a
Lender. Without limiting the generality of the foregoing, it is agreed that, to
the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any Bank Product Agreement between any Credit Party and any Lender,
or any Affiliate of a Lender or any other agreement or instrument referred to in
the Loan Documents or such Hedging Agreements or Treasury Management Agreements
shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Bank Product Agreement between any
Credit Party and any Lender, or any Affiliate of a Lender or any other agreement
or instrument referred to in the Loan Documents or such Bank Product Agreements
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

 

-68-



--------------------------------------------------------------------------------

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Bank Product Agreement between any Credit Party and any
Lender, or any Affiliate of a Lender or any other agreement or instrument
referred to in the Loan Documents or such Bank Product Agreements, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.

13.3 Reinstatement. The obligations of the Guarantors under this Section 13.3
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

13.4 Certain Additional Waivers. Each Guarantor agrees that such Guarantor shall
have no right of recourse to security for the Obligations, except through the
exercise of rights of subrogation pursuant to Section 13.2 and through the
exercise of rights of contribution pursuant to Section 13.6.

13.5 Remedies. The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 9.2 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.2) for purposes of Section 13.1 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 13.1. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Security. Agreement and the other Loan Documents and that the Lenders may
exercise their remedies thereunder in accordance with the terms thereof.

13.6 Rights of Contribution. The Guarantors hereby agree as among themselves
that, if any Guarantor shall make an Excess Payment (as defined below), such
Guarantor shall have a right of contribution from each other Guarantor in an
amount equal to such other Guarantor’s Contribution Share (as defined below) of
such Excess Payment. The payment

 

-69-



--------------------------------------------------------------------------------

obligations of any Guarantor under this Section 13.6 shall be subordinate and
subject in right of payment to the prior payment in full to the Administrative
Agent and the Lenders of the Guaranteed Obligations (as defined below), and none
of the Guarantors shall exercise any right or remedy under this Section 13.6
against any other Guarantor until payment and satisfaction in full of all of the
Obligations. For purposes of this Section 13.6, (a) “Guaranteed Obligations”
shall mean any obligations arising under the other provisions of this
Section 13; (b) “Excess Payment” shall mean the amount paid by any Guarantor in
excess of its Pro Rata Share of any Guaranteed Obligations; (c) “Pro Rata Share”
shall mean, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Credit Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Credit Parties hereunder) of the Credit
Parties; provided, however, that, for purposes of calculating the Pro Rata
Shares of the Guarantors in respect of any payment of Guaranteed Obligations,
any Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment;
and (d) “Contribution Share” shall mean, for any Guarantor in respect of any
Excess Payment made by any other Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Credit Parties other than the maker of such Excess Payment exceeds the amount of
all of the debts and liabilities (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Credit
Parties) of the Credit Parties other than the maker of such Excess Payment;
provided, however, that, for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.
This Section 13.6 shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under
applicable law against any Borrower in respect of any payment of Guaranteed
Obligations.

13.7 Guarantee of Payment, Continuing Guarantee. The guarantee in this
Section 13 is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.

 

-70-



--------------------------------------------------------------------------------

ARTICLE 14.

MISCELLANEOUS

14.1 No Waivers; Cumulative Remedies. No failure by the Administrative Agent or
any Lender to exercise any right, remedy, or option under this Agreement or any
present or future supplement thereto, or in any other agreement between or among
any Borrower and the Administrative Agent and/or any Lender, or delay by the
Administrative Agent or any Lender in exercising the same, will operate as a
waiver thereof. No waiver by the Administrative Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by the Administrative Agent or the Lenders on any occasion
shall affect or diminish the Administrative Agent’s and each Lender’s rights
thereafter to require strict performance by each Borrower of any provision of
this Agreement. The Administrative Agent and the Lenders may proceed directly to
collect the Obligations without any prior recourse to the Collateral. The
Administrative Agent’s and each Lender’s rights under this Agreement will be
cumulative and not exclusive of any other right or remedy which the
Administrative Agent or any Lender may have.

14.2 Severability. The illegality or unenforceability of any provision of this
Agreement or any Loan Document or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

14.3 Governing Law, Choice of Forum; Service of Process.

(a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO
THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT PERFECTION ISSUES WITH RESPECT TO
ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW
RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF GEORGIA; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF GEORGIA OR OF THE
UNITED STATES OF AMERICA LOCATED IN THE NORTHERN DISTRICT OF GEORGIA, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE CREDIT PARTIES, THE
ADMINISTRATIVE AGENT AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE CREDIT
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING: (1) THE
ADMINISTRATIVE AGENT AND

 

-71-



--------------------------------------------------------------------------------

THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY
CREDIT PARTY OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THE
ADMINISTRATIVE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE THOSE JURISDICTIONS.

(c) EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO SUCH BORROWER AT ITS ADDRESS SET FORTH IN
SECTION 14.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT OR THE
LENDERS TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

14.4 WAIVER OF JURY TRIAL. THE CREDIT PARTIES, THE LENDERS AND THE
ADMINISTRATIVE AGENT EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY ADMINISTRATIVE
AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. THE CREDIT PARTIES, THE LENDERS AND THE
ADMINISTRATIVE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

14.5 Survival of Representations and Warranties. All of each Borrower’s
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Administrative Agent or the Lenders or their respective
agents.

14.6 Other Security and Guaranties. The Administrative Agent, may, without
notice or demand and without affecting any Borrower’s obligations hereunder,
from time to time: (a) take from any Person and hold collateral (other than the
Collateral) for the payment of all or

 

-72-



--------------------------------------------------------------------------------

any part of the Obligations and exchange, enforce or release such collateral or
any part thereof; and (b) accept and hold any endorsement or guaranty of payment
of all or any part of the Obligations and release or substitute any such
endorser or guarantor, or any Person who has given any Lien in any other
collateral as security for the payment of all or any part of the Obligations, or
any other Person in any way obligated to pay all or any part of the Obligations.

14.7 Fees and Expenses.

(a) The Borrowers jointly and severally agree to pay to the Administrative
Agent, for its benefit, on demand, all costs and expenses that Administrative
Agent pays or incurs in connection with the negotiation, preparation,
syndication, consummation, administration, enforcement, and termination of this
Agreement or any of the other Loan Documents, including: (1) Attorney Costs;
(ii) costs and expenses (including attorneys’ and paralegals’ fees and
disbursements) for any amendment, supplement, waiver, consent, or subsequent
closing in connection with the Loan Documents and the transactions contemplated
thereby; (iii) costs and expenses of lien and title searches and title
insurance; (iv) taxes, fees and other charges for recording the Mortgages,
filing financing statements and continuations, and other actions to perfect,
protect, and continue the Administrative Agent’s Liens (including costs and
expenses paid or incurred by the Administrative Agent in connection with the
consummation of this Agreement); (v) sums paid or incurred to pay any amount or
take any action required of any Borrower under the Loan Documents that such
Borrower fails to pay or take; (vi) costs of appraisals, inspections, and
verifications of the Collateral, including travel, lodging, and meals for
inspections of the Collateral and the Borrowers’ operations by the
Administrative Agent plus the Administrative Agent’s then customary charge for
field examinations and audits and the preparation of reports thereof as set
forth in the 2006 Fee Letter; (vii) costs and expenses of forwarding loan
proceeds, collecting checks and other items of payment, and establishing and
maintaining Payment Accounts and lock boxes; (viii) costs and expenses of
preserving and protecting the Collateral; and (ix) costs and expenses (including
Attorneys’ Costs) paid or incurred to obtain payment of the Obligations, enforce
the Administrative Agent’s Liens, sell or otherwise realize upon the Collateral,
and otherwise enforce the provisions of the Loan Documents, or to defend any
claims made or threatened against the Administrative Agent or any Lender arising
out of the transactions contemplated hereby (including preparations for and
consultations concerning any such matters).

(b) The Borrowers jointly and severally agree to pay to each Lender, on demand,
all costs and expenses (including attorneys’ and paralegals’ fees and
disbursements) that such Lender pays or incurs in connection with (i) during the
existence of an Event of Default, any amendment, modification, consent,
supplement or waiver of this Agreement or any Loan Document; (ii) any
refinancing or restructuring of the credit arrangements provided under this
Agreement (other than extensions or renewals of the Stated Termination Date or
any further syndication or assignment of the Lenders’ Commitments), whether in
the nature of a “workout” or in connection with any insolvency or bankruptcy
proceedings or otherwise; (iii) any attempt to obtain payment of or collect the
Obligations, enforce Liens against the Collateral, sell or otherwise realize
upon the Collateral, and otherwise enforce the provisions of this Agreement or
any of the other Loan Documents, or to defend any claims made or threatened

 

-73-



--------------------------------------------------------------------------------

against any Lender arising out of the transactions contemplated hereby
(including preparations for and consultations concerning any such matters).

(c) The foregoing shall not be construed to limit any other provisions of the
Loan Documents regarding costs and expenses to be paid by the Borrowers. All of
the foregoing costs and expenses shall be charged to the Borrowers’ Loan Account
as Revolving Loans as described in Section 3.7.

14.8 Notices. Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) two (2) days after it shall have been mailed by United States mail, first
class, certified or registered, with postage prepaid, or (c) in the case of
notice by such a telecommunications device, when properly transmitted, in each
case addressed to the party to be notified as follows:

 

If to the Administrative Agent or to the Bank:

  

Bank of America, N.A.

300 Galleria Parkway, N.W.

Suite 800

Atlanta, Georgia 30339

Attention: Business Capital Account Executive - Kforce

Telecopy No.: (770) 859-2437

with copies to:

  

Parker, Hudson, Rainer & Dobbs, LLP

285 Peachtree Center Avenue

1500 Marquis Two Tower

Atlanta, Georgia 30303

Attention: C. Edward Dobbs, Esq.

Telecopy No.: (404) 522-8409

If to a Credit Party:

  

Kforce Inc.

1001 E. Palm Avenue, 4th Floor

Tampa, Florida 33605

Attention: Ms. Judy Genshino-Kelly, Assistant Treasurer

Telecopy No.: (813) 552-2505

If to any Lender:

   To its address set forth on the signature pages hereof or in the applicable
Assignment and Acceptance by which it becomes a party hereto

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or

 

-74-



--------------------------------------------------------------------------------

other communication to the persons designated above to receive copies shall not
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration or other communication.

14.9 Waiver of Notices. Unless otherwise expressly provided herein, each
Borrower waives presentment, and notice of demand or dishonor and protest as to
any instrument, notice of intent to accelerate the Obligations and notice of
acceleration of each Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on any Borrower which the
Administrative Agent or any Lender may elect to give shall entitle such Borrower
to any or further notice or demand in the same, similar or other circumstances.

14.10 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the respective representatives, successors, and assigns
of the parties hereto; provided, however, that no interest herein may be
assigned by any Borrower without prior written consent of the Administrative
Agent and each Lender. The rights and benefits of the Administrative Agent and
the Lenders hereunder shall, if such Persons so agree, inure to any party
acquiring any interest in the Obligations or any part thereof.

14.11 Indemnity of the Administrative Agent and the Lenders by the Borrowers.

(a) Each Borrower agrees to defend, indemnify and hold the Administrative
Agent-Related Persons, and each Lender and each of its respective officers,
directors, employees, counsel, representatives, agents and attorneys-in-fact
(each, an “Indemnified Person”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including Attorney Costs) of any
kind or nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination, resignation or replacement of the
Administrative Agent or replacement of any Lender) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any Insolvency
Proceeding or appellate proceeding) related to or arising out of this Agreement,
any other Loan Document, or the Loans or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, that the Borrowers shall
have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities resulting solely from the willful misconduct of such
Indemnified Person. The agreements in this Section shall survive payment of all
other Obligations.

(b) Each Borrower agrees to indemnify, defend and hold harmless the
Administrative Agent and the Lenders from any loss or liability directly or
indirectly arising out of the use, generation, manufacture, production, storage,
release, threatened release, discharge, disposal or presence of a hazardous
substance relating to such Borrower’s operations, business or property. This
indemnity will apply whether the hazardous substance is on, under or about any
Borrower’s property or operations or property leased to a Borrower.

 

-75-



--------------------------------------------------------------------------------

The indemnity includes but is not limited to Attorneys Costs. The indemnity
extends to the Administrative Agent and the Lenders, their parents, affiliates,
subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys and assigns. “Hazardous substances” means any substance,
material or waste that is or becomes designated or regulated as “toxic,”
“hazardous,” “pollutant,” or “contaminant” or a similar designation or
regulation under any federal, state or local law (whether under common law,
statute, regulation or otherwise) or judicial or administrative interpretation
of such, including petroleum or natural gas. This indemnity will survive
repayment of all other Obligations.

14.12 Limitation of Liability. NO CLAIM MAY BE MADE BY ANY BORROWER, ANY LENDER
OR OTHER PERSON AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR THE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR
ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH BORROWER AND EACH LENDER HEREBY
WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR
NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

14.13 Final Agreement. This Agreement and the other Loan Documents, are intended
by the Borrowers, the Administrative Agent and the Lenders to be the final,
complete, and exclusive expression of the agreement between them. This Agreement
and the other Loan Documents supersede any and all prior oral or written
agreements relating to the subject matter hereof, except for the Fee Letter.
This Agreement amends and restates the Existing Credit Agreement but shall not
constitute a novation of any of the indebtedness or obligations thereunder. No
modification, rescission, waiver, release, or amendment of any provision of this
Agreement or any other Loan Document shall be made, except by a written
agreement signed by the Borrowers and a duly authorized officer of each of the
Administrative Agent and the requisite Lenders.

14.14 Counterparts. This Agreement may be executed in any number of
counterparts, and by the Administrative Agent, each Lender, each Borrower and
each Guarantor in separate counterparts, each of which shall be an original, but
all of which shall together constitute one and the same agreement; signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are physically attached to the
same document.

14.15 Captions. The captions contained in this Agreement are for convenience of
reference only, are without substantive meaning and should not be construed to
modify, enlarge, or restrict any provision.

14.16 Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is

 

-76-



--------------------------------------------------------------------------------

authorized at any time and from time to time, without prior notice to the Credit
Parties, any such notice being waived by the Credit Parties to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender or any Affiliate of such Lender
to or for the credit or the account of any Credit Party against any and all
Obligations owing to such Lender, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured. Each Lender agrees promptly to notify any Credit Party
and the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application. NOTWITHSTANDING THE FOREGOING, NO
LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE LIKE AGAINST
ANY DEPOSIT ACCOUNT OR PROPERTY OF THE CREDIT PARTIES HELD OR MAINTAINED BY SUCH
LENDER WITHOUT THE PRIOR WRITTEN UNANIMOUS CONSENT OF THE LENDERS.

14.17 Confidentiality.

(a) Each Borrower hereby consents that the Administrative Agent and each Lender
may issue and disseminate to the public general information describing the
credit accommodation entered into pursuant to this Agreement, including the name
and address of the Borrowers and a general description of the Borrowers’
business and may use the Borrowers’ names in advertising and other promotional
material.

(b) Each Lender severally agrees to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all information identified
as “confidential” or “secret” by the Borrowers and provided to the
Administrative Agent or such Lender by or on behalf of the Borrowers, under this
Agreement or any other Loan Document, except to the extent that such information
(i) was or becomes generally available to the public other than as a result of
disclosure by the Administrative Agent or such Lender, or (ii) was or becomes
available on a nonconfidential basis from a source other than the Borrowers,
provided that such source is not bound by a confidentiality agreement with the
Borrowers known to the Administrative Agent or such Lender; provided, however,
that the Administrative Agent and any Lender may disclose such information
(1) at the request or pursuant to any requirement of any Governmental Authority
to which the Administrative Agent or such Lender is subject or in connection
with an examination of the Administrative Agent or such Lender by any such
Governmental Authority; (2) pursuant to subpoena or other court process;
(3) when required to do so in accordance with the provisions of any applicable
Requirement of Law; (4) to the extent reasonably required in connection with any
litigation or proceeding (including, but not limited to, any bankruptcy
proceeding) to which the Administrative Agent, any Lender or their respective
Affiliates may be party; (5) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document;
(6) to the Administrative Agent’s or such Lender’s independent auditors,
accountants, attorneys and other professional advisors; (7) to any prospective
Participant or Assignee under any Assignment and Acceptance or an Affiliate of
the Bank of another Lender in connection with a Bank Product Agreement, actual
or potential, provided that such prospective Participant or Assignee or provider
of a Bank Product agrees to keep such

 

-77-



--------------------------------------------------------------------------------

information confidential to the same extent required of the Administrative Agent
and the Lenders hereunder; (8) as expressly permitted under the terms of any
other document or agreement regarding confidentiality to which any Borrower is
party or is deemed party with the Administrative Agent or such Lender, and
(9) to its Affiliates.

14.18 Conflicts with Other Loan Documents. Unless otherwise expressly provided
in this Agreement (or in another Loan Document by specific reference to the
applicable provision contained in this Agreement), if any provision contained in
this Agreement conflicts with any provision of any other Loan Document, the
provision contained in this Agreement shall govern and control.

 

-78-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

“BORROWERS” Kforce Inc., a Florida corporation

By:

  /s/ Judy M. Genshino-Kelly Name:   Judy M. Genshino-Kelly Title:   Assistant
Treasurer Bradson Corporation, a Rhode Island corporation

By:

  /s/ Judy M. Genshino-Kelly Name:   Judy M. Genshino-Kelly Title:   Treasurer
Kforce Government Solutions, Inc., a Pennsylvania corporation

By:

  /s/ Judy M. Genshino-Kelly Name:   Judy M. Genshino-Kelly Title:   Treasurer
“ADMINISTRATIVE AGENT” BANK OF AMERICA, N.A., as the Administrative Agent

By:

  /s/ Mark R. Herdman Name:   Mark R. Herdman Title:   Vice President

[Signatures continue on following page]

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“LENDERS” BANK OF AMERICA, N.A., as Lender

By:

  /s/ Mark R. Herdman Name:   Mark R. Herdman Title:   Vice President PNC BANK,
NATIONAL ASSOCIATION

By:

  /s/ Jerold Slutsky Name:   Jerold Slutsky Title:   Vice President Address for
Notices:

PNC Bank, National Association

5200 Town Center Circle

Suite 302

Boca Raton, Florida 33486

Attn: Jerold Slutsky

Facsimile No.: (561) 367-1020

THE CIT GROUP / BUSINESS CREDIT, INC.

By:

  /s/ C. Mark Smith Name:   C. Mark Smith Title:   Vice President Address for
Notices:

The CIT Group/Business Credit, Inc.

900 Ashwood Parkway, Suite 610

Atlanta, Georgia 30338

Attn: Kathy Le

Facsimile No.:(770) 522-7673

[Signatures continue on following page]

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

    WACHOVIA BANK, NATIONAL ASSOCIATION       By:  

/s/ Lynn E. Culbreath

      Name:   Lynn E. Culbreath       Title:   Senior Vice President     Address
for Notices:    

Wachovia Bank, National Association

100 South Ashley Dr., Suite 1000

Tampa, Florida 33602

Attn: Jack Nieman and Lynn E. Culbreath

Facsimile No.:(813) 276-6454

SUBSIDIARY GUARANTORS:     kforce Airlines, Inc., a Florida corporation      
By:  

/s/ David L. Dunkel

      Name:   David L. Dunkel       Title:   President     kforce.com, Inc., a
Florida corporation       By:  

/s/ David L. Dunkel

      Name:   David L. Dunkel       Title:   President     Kforce Flexible
Solutions, LLC, a Florida limited liability company       By:  

/s/ David L. Dunkel

      Name:   David L. Dunkel       Title:   President    

Kforce Government Holdings Inc., a Florida corporation

      By:  

/s/ Judy M. Genshino-Kelly

      Name:   Judy M. Genshino-Kelly       Title:   Treasurer

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

    Kforce Staffing Solutions of California, LLC, a Florida limited liability
company       By:   /s/ David L. Dunkel       Name:   David L. Dunkel      
Title:   President     Provident Computer Consultants, Inc., a Pennsylvania
corporation       By:   /s/ Judy M. Genshino-Kelly       Name:   Judy M.
Genshino-Kelly       Title:   Treasurer    

Romac International, Inc., a Florida corporation

      By:   /s/ David L. Dunkel       Name:   David L. Dunkel       Title:  
President    

TKO Personnel, Inc., a California corporation

      By:   /s/ David L. Dunkel       Name:   David L. Dunkel       Title:  
President

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

to

Credit Agreement

Definitions

Capitalized terms used in the Loan Documents shall have the following respective
meanings (unless otherwise defined therein), and all section references in the
following definitions shall refer to sections of the Agreement:

“2006 Fee Letter” means the letter from Administrative Agent to Borrower, dated
as of October 2, 2006, setting forth certain fees and charges payable in
connection with the credit facilities contemplated under this Agreement.

“Accounts” means all of any Credit Party’s now owned or hereafter acquired or
arising accounts, as defined in the UCC, including any rights to payment for the
sale or lease of goods or rendition of services, whether or not they have been
earned by performance.

“Accounts Turnover” means, in respect of any applicable 90 day period, a number
determined by (a) dividing (i) the number equal to the Borrowers’ actual sales
and billed expenses for such period times four (4), by (ii) the average unpaid
balance of all billed Accounts (exclusive of Accounts that have been charged-off
or otherwise reserved against income) during such period, and (b) dividing 365
by the quotient of the foregoing.

“Account Debtor” means each Person obligated in any way on or in connection with
an Account.

“ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by the Bank for the account of any
Borrower pursuant to agreement or overdrafts.

“Acquisition Loan” means a Revolving Loan the proceeds of which will be used for
an Eligible Acquisition.

“Acquisition Loan Conditions” means in respect of each request for an
Acquisition Loan, each of the following:

(i) The Borrowers shall have given Administrative Agent 15 days’ prior notice of
its intent to request an Acquisition Loan, which notice shall include pro formas
contemplating the proposed Acquisition prepared in a form and using
methodologies reasonably acceptable to Administrative Agent;

(ii) No Default or Event of Default exists and no Default or Event of Default
would exist after giving effect to the proposed Acquisition Loan;

(iii) Immediately after the funding of the requested Acquisition Loan the
Borrowers shall have not less than $15,000,000 of Availability (based on pro
formas

 

Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

delivered to the Administrative Agent and prepared by the Borrowers giving
effect to the proposed Acquisition); provided, that, except as permitted under
the last sentence of the definition of “Borrowing Base” with respect to the
assets of Bradson Corporation, no assets of any Target shall be included in the
calculation of Availability for purposes of this clause (iii) unless each of the
Target Asset Inclusion Conditions have been satisfied;

(iv) The Accounts Turnover shall be 60 days or less for the 90 day period ending
on the proposed funding date;

(v) The proposed Acquisition is an Eligible Acquisition; and

(vi) The initial funded amount of all Acquisitions (other than the Bradson
Acquisition) after the Closing Date and during the Additional Availability
Period shall not exceed $5,000,000.

“Additional Availability Advances” has the meaning specified in Section 3.1.

“Additional Availability Amount” means, as of any date of determination, the
lesser of (i) $25,000,000 less any reduction in this clause (i) of the
Additional Availability Amount under Section 3.3 and (ii) 20% of the Net Amount
of Eligible Accounts less any reduction in this clause (ii) of the Additional
Availability Amount under Section 3.3.

“Additional Availability Period” means the period commencing on the Closing Date
and ending on June 1, 2008, or such earlier date as the Additional Availability
Amount shall be reduced to zero; provided, however, that, for purposes of
Sections 5.2(k), 7.9(b), 7.10(i), 7.10(iii), 7.13(c), 7.13(g), 7.13(h), 7.22,
7.23, clause (vi) of the definition of Acquisition Loan Conditions, clause
(ii) of the definition of Fixed Charges and clause (v) of the definition of
Securities Repurchase Loan Conditions, “Additional Availability Period” means
the period commencing on the Closing Date and ending on the later of (i) the
earlier of June 1, 2008 and such earlier date as the Additional Availability
Amount shall be reduced to zero and (ii) the first date thereafter that the
Aggregate Revolver Outstandings do not exceed the lesser of the Borrowing Base
or the Maximum Revolver Amount.

“Additional Credit Party” means each Person that becomes a Subsidiary Guarantor
or a Borrower after the Closing Date by execution of a Joinder Agreement.

“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
of the Borrowers, the net income of the Borrowers and the other Consolidated
Parties after provision for income taxes for such fiscal period, as determined
in accordance with GAAP and reported on the Financial Statements for such
period, excluding any and all of the following included in such net income:
(a) gain or loss arising from the sale of any capital assets; (b) gain arising
from any write-up in the book value of any asset; (c) earnings of any Person,
substantially all the assets of which have been acquired by any Borrower or any
other Consolidated Party in any manner, to the extent realized by such other
Person prior to the date of acquisition; (d) earnings of any Person in which any
Borrower or any other Consolidated Party has an ownership interest unless (and
only to the extent) such earnings shall actually have been received by such
Borrower or such other Consolidated Party in the

 

Annex A

Page 2



--------------------------------------------------------------------------------

form of cash distributions; (e) earnings of any Person to which assets of any
Borrower or any other Consolidated Party shall have been sold, transferred or
disposed of, or into which any Borrower or any other Consolidated Party shall
have been merged, or which has been a party with any Borrower or any other
Consolidated Party to any consolidation or other form of reorganization, prior
to the date of such transaction; (f) gain arising from the acquisition of debt
or equity securities of any Borrower or any other Consolidated Party or from
cancellation or forgiveness of Debt; and (g) gain arising from extraordinary
items, as determined in accordance with GAAP, or from any other non-recurring
transaction.

“Administrative Agent” means the Bank, solely in its capacity as Administrative
Agent for the Lenders, and any successor Administrative Agent.

“Administrative Agent’s Liens” means the Liens in the Collateral granted to the
Administrative Agent, for the benefit of the Lenders, Bank, and Administrative
Agent pursuant to this Agreement and the other Loan Documents.

“Administrative Agent-Related Persons” means the Administrative Agent, together
with its Affiliates, and the officers, directors, employees, counsel,
representatives, agents and attorneys-in-fact of the Administrative Agent and
such Affiliates.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, ten percent (10%) or more of
the outstanding equity interest of such Person. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

“Agent Advances” has the meaning specified in Section 1.2(i).

“Aggregate Revolver Outstandings” means, at any date of determination: the sum
of (a) the unpaid balance of Revolving Loans, (b) the aggregate amount of
Pending Revolving Loans, (c) one hundred percent (100%) of the aggregate undrawn
face amount of all outstanding Letters of Credit, and (d) the aggregate amount
of any unpaid reimbursement obligations in respect of Letters of Credit.

“Agreement” means the Second Amended and Restated Credit Agreement to which this
Annex A is attached, as from time to time amended, modified or restated.

“Aircraft” means that certain aircraft bearing manufacturer’s Serial No. SN#
38036 and FAA Registration Number N377HS.

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

Annex A

Page 3



--------------------------------------------------------------------------------

“Applicable Margin” means

(i) with respect to Base Rate Revolving Loans and all other Obligations (other
than LIBOR Rate Loans and Additional Availability Advances), 0.00%;

(ii) with respect to LIBOR Revolving Loans (other than Additional Availability
Advances), 1.25%.

(iii) with respect to Base Rate Revolving Loans that are Additional Availability
Advances, 1.25%; and

(iv) with respect to LIBOR Revolving Loans that are Additional Availability
Advances, 3.00%.

“Assignee” has the meaning specified in Section 11.2(a).

“Assignment and Acceptance” has the meaning specified in Section 11.2(a).

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Administrative
Agent, the reasonably allocated costs and expenses of internal legal services of
the Administrative Agent.

“Availability” means, at any time the lesser of (a) the Maximum Revolver Amount
or (b) the Borrowing Base minus (c) in each case, the Aggregate Revolver
Outstandings.

“Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.

“Bank Product Agreements” means any agreements evidencing or describing an Bank
Product, including (i) credit card agreements; (ii) agreements in respect of any
ACH Transactions; (iii) Treasury Management Agreements; and (iv) Hedge
Agreements.

“Bank Products” means any one or more of the following types of services or
facilities extended to any Credit Party by the Bank, any other Lender, or any
affiliate of the Bank or any Lender in reliance on the Bank’s or such Lender’s
agreement to indemnify such affiliate: (i) credit cards; (ii) ACH Transactions;
(iii) cash management, including controlled disbursement services; and
(iv) hedging arrangements evidenced by Hedge Agreements.

“Bank Product Reserves” means all reserves which the Administrative Agent from
time to time establishes in its reasonable discretion for the Bank Products then
provided or outstanding or under any applicable Bank Product Agreement.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Base Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Bank in Charlotte, North Carolina as
its “prime rate” (the “prime rate” being a rate set by the Bank based upon
various factors including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate). Any change
in the prime rate announced by the Bank shall take effect at

 

Annex A

Page 4



--------------------------------------------------------------------------------

the opening of business on the day specified in the public announcement of such
change. Each Interest Rate based upon the Base Rate shall be adjusted
simultaneously with any change in the Base Rate.

“Base Rate Loans” means, collectively, the Base Rate Revolving Loans.

“Base Rate Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the Base Rate.

“Blocked Account Agreement” means an agreement among one or more of the
Borrowers, the Administrative Agent and a Clearing Bank, in form and substance
reasonably satisfactory to the Administrative Agent, concerning the collection
of payments which represent the proceeds of Accounts or of any other Collateral.

“Blocked Person” has the meaning specified in Section 6.29.

“Borrowers” has the meaning specified in the preamble of the Agreement; and
“Borrower” means any one of the Borrowers.

“Borrowers’ Agent” has the meaning specified in Section 1.6.

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made on
the same day by the Lenders to a Borrower or by Bank in the case of a Borrowing
funded by Non-Ratable Loans or by the Administrative Agent in the case of a
Borrowing consisting of an Agent Advance, or the issuance of Letters of Credit
hereunder.

“Borrowing Base” means, at any time, an amount equal to (a) the sum of
(A) eighty-five 85% of the Net Amount of Eligible Accounts; plus (B) the lesser
of the sum of (i) (x) 85% of the Net Amount of Eligible Non-Invoiced Accounts,
plus (y) 85% of the Net Amount of Eligible Employee Placement Accounts, or
(ii) 40% of the aggregate Net Amount of Eligible Accounts (as measured as of the
last day of the most recent fiscal quarter of the Borrowers and as of the date
of the funding of any Acquisition Loan, whichever occurred most recently); minus
(b) Reserves from time to time established by the Administrative Agent in its
reasonable credit judgment; plus (c) at any time during the Additional
Availability Period, the Additional Availability Amount on such date.
Notwithstanding the foregoing definition of “Borrowing Base” or the definition
of “Target Asset Inclusion Conditions”, the amount of Availability created by
the Accounts of Bradson Corporation upon the closing of the Bradson Acquisition
and the execution of and delivery by Bradson Corporation as a Borrower hereunder
of this Agreement shall not exceed $5,000,000 unless and until the
Administrative Agent has completed its field audit of Bradson Corporation’s
Accounts and determined to its satisfaction that such Accounts (or a portion
thereof) are eligible for inclusion in the Borrowing Base.

“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrower, substantially in the form of Exhibit B (or another form acceptable to
the Administrative Agent) setting forth the calculation of the Borrowing Base,
including a calculation of each component thereof, all in such detail as shall
be reasonably satisfactory to the Administrative Agent. All calculations of the
Borrowing Base in connection with the preparation of any Borrowing Base
Certificate shall originally be made by the Borrowers and certified to

 

Annex A

Page 5



--------------------------------------------------------------------------------

the Administrative Agent; provided, that the Administrative Agent shall have the
right to review and adjust, in the exercise of its reasonable credit judgment,
any such calculation (1) to reflect its reasonable estimate of declines in value
of any of the Collateral described therein, and (2) to the extent that such
calculation is not in accordance with this Agreement.

“Bradson Acquisition” has the meaning specified in the recitals hereof.

“Bradson Corporation” has the meaning specified in the recitals hereof.

“Bradson Purchase Agreement” has the meaning specified in the recitals hereof.

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in Atlanta, Georgia or Charlotte, North Carolina are required or
permitted to be closed, and (b) with respect to all notices, determinations,
fundings and payments in connection with the LIBOR Rate or LIBOR Rate Loans, any
day that is a Business Day pursuant to clause (a) above and that is also a day
on which trading in Dollars is carried on by and between banks in the London
interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

“Capital Expenditures” means all payments due (whether or not paid) in respect
of the cost of any fixed asset or improvement, or replacement, substitution, or
addition thereto, which has a useful life of more than one year, including,
without limitation, those costs arising in connection with the direct or
indirect acquisition of such asset by way of increased product or service
charges or in connection with a Capital Lease.

“Capital Lease” means any lease of property by any Borrower or any Subsidiary
which, in accordance with GAAP, should be reflected as a capital lease on the
balance sheet of such Borrower or Subsidiary.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) U.S. dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the

 

Annex A

Page 6



--------------------------------------------------------------------------------

equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of America
in which such Person shall have a perfected first priority security interest
(subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in foregoing subdivisions (a) through
(d).

“Change of Control” means the occurrence of any of the following events: (i) any
Person or two or more Persons acting in concert shall have acquired “beneficial
ownership,” directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of, control over, Voting
Stock of the Parent (or other securities convertible into such Voting Stock)
representing thirty-three and one third percent (33 1/3%) or more of the
combined voting power of all Voting Stock of the Parent, or (ii) during any
period of up to 24 consecutive months, commencing after the Closing Date,
individuals who at the beginning of such 24 month period were directors of the
Parent (together with any new director whose election by the Parent’s Board of
Directors or whose nomination for election by the Parent’s shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of the Parent then in office, or
(iii) the Parent shall cease to own directly (or through another Borrower) 100%
of the Capital Stock of each other Borrower. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission under the Securities Act of 1934.

“Chattel Paper” means all of the Credit Parties’ now owned or hereafter acquired
chattel paper, as defined in the UCC, including electronic chattel paper.

“Clearing Bank” means the Bank or any other banking institution with whom a
Payment Account has been established pursuant to a Blocked Account Agreement.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986.

 

Annex A

Page 7



--------------------------------------------------------------------------------

“Collateral” means all of each Credit Party’s real and personal property and all
other assets of any Person from time to time subject to Administrative Agent’s
Liens securing payment or performance of the Obligations.

“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on Schedule
1.2 attached to the Agreement or on the signature page of the Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 11.2, as such Commitment may be adjusted from
time to time in accordance with the provisions of Section 11.2, and
“Commitments” means, collectively, the aggregate amount of the commitments of
all of the Lenders.

“Consolidated Parties” means a collective reference to the Parent and its
Subsidiaries, and “Consolidated Party” means any one of them.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a LIBOR Rate Loan.

“Credit Parties” means a collective reference to the Borrowers and the
Guarantors, and “Credit Party” means any one of them.

“Credit Support” has the meaning specified in Section 1.4(a).

“Debt” means, without duplication, all liabilities, obligations and indebtedness
of any Borrower or any Subsidiary to any Person, of any kind or nature, now or
hereafter owing, arising, due or payable, howsoever evidenced, created,
incurred, acquired or owing, whether primary, secondary, direct, contingent,
fixed or otherwise, consisting of indebtedness for borrowed money or the
deferred purchase price of property, excluding trade payables, but including
(a) all Obligations; (b) all obligations and liabilities of any Person secured
by any Lien on any Borrower’s or any Subsidiary’s property, even though such
Borrower or such Subsidiary shall not have assumed or become liable for the
payment thereof; provided, however, that all such obligations and liabilities
which are limited in recourse to such property shall be included in Debt only to
the extent of the book value of such property as would be shown on a balance
sheet of such Borrower or such Subsidiary prepared in accordance with GAAP;
(c) all obligations or liabilities created or arising under any Capital Lease or
conditional sale or other title retention agreement with respect to property
used or acquired by such Borrower or such Subsidiary, even if the rights and
remedies of the lessor, seller or lender thereunder are limited to repossession
of such property; provided, however, that all such obligations and liabilities
which are limited in recourse to such property shall be included in Debt only to
the extent of the book value of such property as would be shown on a balance
sheet of such Borrower or such Subsidiary prepared in accordance with GAAP;
(d) all

 

Annex A

Page 8



--------------------------------------------------------------------------------

obligations and liabilities under Guaranties and (e) the present value
(discounted at the Base Rate) of lease payments due under synthetic leases.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent
(2%) per annum. Each Default Rate shall be adjusted simultaneously with any
change in the applicable Interest Rate. In addition, the Default Rate shall
result in an increase in the Letter of Credit Fee by two (2) percentage points
per annum.

“Defaulting Lender” has the meaning specified in Section 12.15(c).

“Designated Account” has the meaning specified in Section 1.2(c).

“Distribution” means, in respect of any Person: (a) the payment or making of any
dividend or other distribution of property in respect of Capital Stock (or any
options or warrants for, or other rights with respect to, such Capital Stock) of
such Person, other than distributions in Capital Stock (or any options or
warrants for such Capital Stock) of the same class; or (b) the redemption or
other acquisition by such corporation of any capital stock(or any options or
warrants for such Capital Stock) of such Person.

“Documents” means all documents as such term is defined in the UCC, including
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by a Credit Party.

“DOL” means the United States Department of Labor or any successor department or
agency.

“Dollar” and “$” means dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under the Agreement shall be made in
Dollars.

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is incorporated or organized under the laws of any State of the
United States or the District of Columbia.

“EBITDA” means, with respect to any fiscal period of the Borrowers, Adjusted Net
Earnings from Operations, plus, to the extent deducted in the determination of
Adjusted Net Earnings from Operations for that fiscal period, interest expenses,
Federal, state, local and foreign income taxes, depreciation and amortization,
including amortization of the cost of restricted stock issued by the Parent
during its 2001 fiscal year.

“Eligible Accounts” means the Accounts of the Borrowers which the Administrative
Agent in the exercise of its reasonable commercial discretion determines to be
Eligible Accounts. Without limiting the discretion of the Administrative Agent
to establish other criteria of

 

Annex A

Page 9



--------------------------------------------------------------------------------

ineligibility, Eligible Accounts shall not, unless the Administrative Agent in
its reasonable credit judgment elects, include any Account:

(a) with respect to which more than 90 days have elapsed since the date of the
original invoice therefore;

(b) with respect to which any of the representations, warranties, covenants, and
agreements contained in the Security Agreement are incorrect or have been
breached;

(c) with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance
or other instrument for the payment of money has been received, presented for
payment and returned uncollected for any reason;

(d) which represents a progress billing (as hereinafter defined) or as to which
a Borrower has extended the time for payment without the consent of the
Administrative Agent; for the purposes hereof, “progress billing” means any
invoice for goods sold or leased or services rendered under a contract or
agreement pursuant to which the Account Debtor’s obligation to pay such invoice
is conditioned upon a Borrower’s completion of any further performance under the
contract or agreement;

(e) with respect to which any one or more of the following events has occurred
to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States, any state or territory thereof, or any foreign jurisdiction, now or
hereafter in effect; the making of any general assignment by the Account Debtor
for the benefit of creditors; the appointment of a receiver or trustee for the
Account Debtor or for any of the assets of the Account Debtor, including,
without limitation, the appointment of or taking possession by a “custodian,” as
defined in the Federal Bankruptcy Code; the institution by or against the
Account Debtor of any other type of insolvency proceeding (under the bankruptcy
laws of the United States or otherwise) or of any formal or informal proceeding
for the dissolution or liquidation of, settlement of claims against, or winding
up of affairs of, the Account Debtor; the sale, assignment, or transfer of all
or any material part of the assets of the Account Debtor; the nonpayment
generally by the Account Debtor of its debts as they become due; or the
cessation of the business of the Account Debtor as a going concern;

(f) if fifty percent (50%) or more of the aggregate Dollar amount of outstanding
Accounts owed at such time by the Account Debtor thereon is classified as
ineligible under clause (a) above;

(g) owed by an Account Debtor which: (i) does not maintain its chief executive
office in the United States of America or Canada (other than the Province of
Newfoundland); or (ii) is not organized under the laws of the United States of
America or Canada or any state or province thereof; or (iii) is the government
of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or

 

Annex A

Page 10



--------------------------------------------------------------------------------

of any department, agency, public corporation, or other instrumentality thereof;
except to the extent that such Account is secured or payable by a letter of
credit satisfactory to the Administrative Agent in its discretion;

(h) owed by an Account Debtor which is an Affiliate or employee of a Credit
Party;

(i) except as provided in clause (k) below, with respect to which either the
perfection, enforceability, or validity of the Administrative Agent’s Liens in
such Account, or the Administrative Agent’s right or ability to obtain direct
payment to the Administrative Agent of the proceeds of such Account, is governed
by any federal, state, or local statutory requirements other than those of the
UCC;

(j) owed by an Account Debtor to which a Credit Party or any of its
Subsidiaries, is indebted in any way, or which is subject to any right of setoff
or recoupment by the Account Debtor, unless the Account Debtor has entered into
an agreement acceptable to the Administrative Agent to waive setoff rights; or
if the Account Debtor thereon has disputed liability or made any claim with
respect to any other Account due from such Account Debtor; but in each such case
only to the extent of such indebtedness, setoff, recoupment, dispute, or claim;

(k) owed by the government of the United States of America, or any department,
agency, public corporation, or other instrumentality thereof if at any time the
Administrative Agent has requested that the applicable Borrower comply with the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.),
or take any other steps necessary to perfect the Administrative Agent’s ability
to collect such Account directly from such governmental entity, and such
Borrower has failed to so comply or take such steps to the Administrative
Agent’s satisfaction with respect to such Account;

(l) owed by any state, municipality, or other political subdivision of the
United States of America, or any department, agency, public corporation, or
other instrumentality thereof and as to which the Administrative Agent
determines that its Lien therein is not or cannot be perfected;

(m) which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;

(n) which is evidenced by a promissory note or other instrument or by chattel
paper, unless the original thereof shall have been delivered to, and the payment
terms thereunder are acceptable to, the Administrative Agent;

(o) if the Administrative Agent believes, in the exercise of its reasonable
judgment, that the prospect of collection of such Account is impaired or that
the Account may not be paid by reason of the Account Debtor’s financial
inability to pay;

(p) with respect to which the Account Debtor is located in any state requiring
the filing of a Notice of Business Activities Report or similar report in order
to permit a Borrower to seek judicial enforcement in such State of payment of
such Account, unless such

 

Annex A

Page 11



--------------------------------------------------------------------------------

Borrower has qualified to do business in such state or has filed a Notice of
Business Activities Report or equivalent report for the then current year;

(q) which arises out of a sale not made in the ordinary course of the applicable
Borrower’s business;

(r) with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by a Borrowers, and, if
applicable, accepted by the Account Debtor, or the Account Debtor revokes its
acceptance of such goods or services;

(s) owed by an Account Debtor which is obligated to a Borrowers respecting
Accounts the aggregate unpaid balance of which exceeds twenty percent (20%) of
the aggregate unpaid balance of all Accounts owed to such Borrowers at such time
by all of such Borrowers’ Account Debtors, but only to the extent of such
excess;

(t) which is not subject to a first priority and perfected security interest in
favor of the Administrative Agent for the benefit of the Lenders;

(u) which fails to comply in any material respect with the representations and
warranties set forth in Section 5(f) of the Security Agreement.

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of Eligible Accounts.

“Eligible Acquisition” means any transaction or series of transactions pursuant
to or as a result of which a Borrower merges or consolidates with or otherwise
acquire all or a substantial portion of the ownership interests or assets or
properties of any Person (an “Acquisition”) with respect to which all of the
Acquisition Loan Conditions and all of the conditions set forth below have been
satisfied in full:

(a) if such Acquisition involves the purchase of stock or other ownership
interests, (i) the acquired Person shall be organized and existing under the
laws of, and shall have its primary place of business located in, a state of the
United States, and (ii) if such Acquisition shall be effected by merger, then a
Borrower shall be the surviving entity;

(b) the primary business activity of the target is the same or substantially
similar to the business activities of the Borrowers;

(c) the Borrowers shall not have assumed or agreed to remain liable with respect
to any Debt (including any material tax or ERISA liability) of a target, except
obligations of a target incurred in the ordinary course of its business and
necessary to the continued operation of its underlying properties, and such
other Debt as Administrative Agent shall approve, and any other such liabilities
or obligations not permitted to be assumed or otherwise supported by the
Borrowers hereunder shall be paid in full on or before the consummation of such
Acquisition;

 

Annex A

Page 12



--------------------------------------------------------------------------------

(d) all assets and properties acquired in connection with any such Acquisition
shall be free and clear of any liens, charges and other encumbrances other than
those constituting Permitted Liens;

(e) Administrative Agent and Administrative Agent’s counsel shall have
conducted, or caused to be conducted by Persons selected by Administrative
Agent, all such due diligence reviews, audits and investigations (including
without limitation, environmental audits) as they shall have deemed reasonably
necessary or appropriate in connection with the proposed Acquisition, and
Administrative Agent shall be satisfied in its sole discretion with the scope
and the results thereof;

(f) the Borrowers and the Target, contemporaneously with the consummation of
such Acquisition, shall comply with Sections 7.26 and 7.27; and

(g) after giving pro forma effect to the Acquisition, the Borrowers and their
Subsidiaries will be Solvent.

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $5,000,000,000;
(b) any Lender listed on the signature page of this Agreement; (c) any Affiliate
of any Lender; and (d) if an Event of Default has occurred and is continuing,
any Person reasonably acceptable to the Administrative Agent.

“Eligible Employee Placement Accounts” means Accounts (a) which arise from
placement fees earned by a Borrower under written employee placement agreements
in substantially the form present to Administrative Agent prior to the Closing
Date and which are accrued on a Borrowers’ books and records but which have not
been invoiced by such Borrower; (b) which remain uninvoiced for no longer than
30 days after the date on which a Borrower shall have entered into an employee
placement agreement with the applicable customer; (c) which are reflected on
such Borrowers’ books and records in form reasonably acceptable to
Administrative Agent; (d) except for clauses (a) and (b) above, would otherwise
satisfy the criteria applicable to Eligible Accounts generally; and (e) which
the Administrative Agent in the exercise of its reasonable commercial discretion
determines to be Eligible Employee Placement Accounts.

“Eligible Non-Invoiced Accounts” means Accounts (a) which have been earned by a
Borrowers’ performance (supported by time cards executed by the applicable
Account Debtors) and which are accrued on a Borrowers’ books and records but
which have not been invoiced by such Borrower; (b) which remain uninvoiced for
no longer than 45 days after the date on which the Borrowers’ right to payment
under such Account was earned; (c) which are reflected on such Borrowers’ books
and records in form reasonably acceptable to Administrative Agent; (d) except
for clauses (a) and (b) above, would otherwise satisfy the criteria applicable
to Eligible Accounts generally; and (e) which the Administrative Agent in the
exercise of its reasonable commercial discretion determines to be Eligible
Non-Invoiced Accounts.

 

Annex A

Page 13



--------------------------------------------------------------------------------

“Eligible Securities Repurchase” means any transaction or series of transactions
pursuant to or as a result of which the Parent redeems or repurchases its
Capital Stock with respect to which all of the conditions set forth below have
been satisfied in full:

(a) no holder of Capital Stock of the Parent to be repurchased by the Parent is
a party to this Agreement or an Affiliate of the Parent or any of the other
Consolidated Parties;

(b) the repurchase of such Capital Stock shall be conducted by a brokerage firm
of national standing and the manner and method of such repurchase shall comply
with all applicable laws, rules and regulations governing the solicitation,
tender and sale of registered securities, including compliance with the
Securities Act of 1933, as amended, the Exchange Act, all rules and regulations
promulgated thereunder or by the Securities and Exchange Commission, and all
applicable state and local securities laws, rules and regulations;

(c) the repurchase of such Capital Stock shall not be violative of the Florida
Business Corporation Act or any other applicable corporations law; and

(d) after giving effect to any such proposed repurchase of such Capital Stock
the Parent will be Solvent.

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for a Release or injury to the
environment.

“Environmental Compliance Reserve” means any reserve which the Administrative
Agent establishes in its reasonable discretion after prior written notice to the
Borrowers from time to time for amounts that are reasonably likely to be
expended by a Borrower in order for such Borrower and its operations and
property (a) to comply with any notice from a Governmental Authority asserting
material non-compliance with Environmental Laws, or (b) to correct any such
material non-compliance identified in a report delivered to the Administrative
Agent and the Lenders pursuant to Section 7.7.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.

“Equipment” means all of the Credit Parties’ now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, motor
vehicles with respect to which a certificate of title has been issued, aircraft,
dies, tools, jigs, and office equipment, as well as all of such types of
property leased by the Credit Parties and all of the Credit Parties’ rights and

 

Annex A

Page 14



--------------------------------------------------------------------------------

interests with respect thereto under such leases (including, without limitation,
options to purchase); together with all present and future additions and
accessions thereto, replacements therefor, component and auxiliary parts and
supplies used or to be used in connection therewith, and all substitutes for any
of the foregoing, and all manuals, drawings, instructions, warranties and rights
with respect thereto; wherever any of the foregoing is located.

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by a Borrower or any ERISA Affiliate from a Multi-employer
Plan or notification that a Multi-employer Plan is in reorganization, (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multi-employer Plan,
(e) the occurrence of an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multi-employer Plan,
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon a
Borrower or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
regulations promulgated thereunder.

“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Existing Credit Agreement” has the meaning specified in the Recitals to the
Agreement.

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the

 

Annex A

Page 15



--------------------------------------------------------------------------------

Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Bank on such day on such transactions as determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 5.2 and 6.6 or any other financial
statements required to be given to the Lenders pursuant to this Agreement.

“Fiscal Year” means the Borrowers’ fiscal year for financial accounting
purposes. The current Fiscal Year of the Borrowers will end on December 31,
2006.

“Fixed Assets” means the Equipment and Real Estate of the Credit Parties.

“Fixed Charge Coverage Ratio” means, as of any date, the ratio of (a) EBITDA
minus the amounts paid by the Borrowers and the other Consolidated Parties in
cash on account of Capital Expenditures, to (b) Fixed Charges, in each case
measured for the applicable number of consecutive months ending on or
immediately prior to such date specified in the Agreement.

“Fixed Charges” means, for the Borrowers and the other Consolidated Parties, on
a consolidated basis for any applicable period, the sum (without duplication) of
(i) Interest Expense for such period, (ii) principal payments paid or payable
(excluding, however, during any period after the expiration or termination of
the Additional Availability Period, repayments of the Revolving Loans or the
prepayment of Debt permitted under Section 7.13 to the extent that, after giving
effect to any such prepayment, the Borrowers have Availability of not less than
$15,000,000) on Debt during such period, (iii) scheduled reductions of the
amount set forth in clause (i) of the definition of Additional Availability
Amount from the amount applicable as of the Closing Date, (iv) Restricted
Payments paid during such period and (v) accrued Taxes in such period.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is not a Domestic Subsidiary of such Person.

“Funded Debt” means, with respect to any Person, without duplication, all Debt
of such Person which would, in accordance with GAAP, constitute long term debt,
including (a) any Debt with a maturity more than one (1) year after the creation
thereof, (b) any Debt which is renewable or extendable at the option of such
Person for a period of more than one (1) year from the date of the creation of
such Debt; and (c) all obligations owing in respect of Capital Leases, plus
(ii) without duplication, current maturities of long term Debt.

“Funding Date” means the date on which a Borrowing occurs.

 

Annex A

Page 16



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
Closing Date.

“General Intangibles” means all of the Credit Parties’ now owned or hereafter
acquired general intangibles, choses in action and causes of action and all
other intangible personal property of the Credit Parties of every kind and
nature (other than Accounts), including, without limitation, all contract
rights, payment intangibles, Proprietary Rights, corporate or other business
records, inventions, designs, blueprints, plans, specifications, patents, patent
applications, trademarks, service marks, trade names, trade secrets, goodwill,
copyrights, computer software, customer lists, registrations, licenses,
franchises, tax refund claims, any funds which may become due to the Credit
Parties in connection with the termination of any Plan or other employee benefit
plan or any rights thereto and any other amounts payable to the Credit Parties
from any Plan or other employee benefit plan, rights and claims against carriers
and shippers, rights to indemnification, business interruption insurance and
proceeds thereof, property, casualty or any similar type of insurance and any
proceeds thereof, proceeds of insurance covering the lives of key employees on
which a Credit Party is a beneficiary, rights to receive dividends,
distributions, cash, Instruments and other property in respect of or in exchange
for pledged equity interests or Investment Property and any letter of credit,
guarantee, claim, security interest or other security held by or granted to a
Credit Party.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guarantor” means a collective reference to each of the Subsidiary Guarantors.

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the “guaranteed obligations”), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging the Borrowers’ or any of their

 

Annex A

Page 17



--------------------------------------------------------------------------------

Subsidiaries’ exposure to fluctuations in interest or exchange rates, loan,
credit exchange, security or currency valuations or commodity prices.

“Immaterial Subsidiary” means any Subsidiary of a Credit Party in which (a) the
portion of EBITDA for the twelve month period most recently ending attributable
to such Subsidiary does not exceed 5% of EBITDA for such period and (b) the
assets of such Subsidiary do not constitute more than 5% of Total Assets, as of
the end of the most recent fiscal quarter of the Borrowers.

“Instruments” means all instruments as such term is defined in the UCC, now
owned or hereafter acquired by a Credit Party.

“Interest Expense” means, for the Borrowers and the other Consolidated Parties,
on a consolidated basis for any period determined on a consolidated basis in
accordance with GAAP, the sum of (i) total interest expense, including without
limitation the interest component of any payments in respect of Capital Leases
capitalized or expensed during such period (whether or not actually paid during
such period).

“Interest Period” means, as to any LIBOR Rate Loan, the period commencing on the
Funding Date of such Loan or on the Continuation/Conversion Date on which the
Loan is converted into or continued as a LIBOR Rate Loan, and ending on the date
one, two, three or six months thereafter as selected by the Borrowers in their
Notice of Borrowing, in the form attached hereto as Exhibit D, or Notice of
Continuation/Conversion, in the form attached hereto as Exhibit E, provided
that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period shall extend beyond the Stated Termination Date.

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 2.1.

“Inventory” means all of the Credit Parties’ now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in the Credit Parties’ business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.

 

Annex A

Page 18



--------------------------------------------------------------------------------

“Investment” means (a) the acquisition (whether for cash, property, services,
assumption of Indebtedness, securities or otherwise) of assets, Capital Stock,
bonds, notes, debentures, partnership, joint ventures or other ownership
interests or other securities of any Person or (b) any deposit with, or advance,
loan or other extension of credit to, any Person (other than deposits made in
connection with the purchase of equipment or other assets in the ordinary course
of business) or (c) any other capital contribution to or investment in any
Person, including, without limitation, any Obligations (including any support
for a letter of credit issued on behalf of such Person) incurred for the benefit
of such Person.

“Investment Property” means all of the Credit Parties’ right title and interest
in and to any and all: (a) securities whether certificated or uncertificated;
(b) securities entitlements; (c) securities accounts; (d) commodity contracts;
or (e) commodity accounts.

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit G-1 or G-2, as applicable, hereto, executed and delivered by an
Additional Credit Party in accordance with the provisions of Section 7.26.

“Latest Projections” means: (a) on the Closing Date and thereafter until the
Administrative Agent receives new projections pursuant to Section 5.2(e), the
projections of the Borrower’s financial condition, results of operations, and
cash flows, for the period commencing on April 1, 2006 and ending on
December 31, 2008 and delivered to the Administrative Agent prior to the Closing
Date; and (b) thereafter, the projections most recently received by the
Administrative Agent pursuant to Section 5.2(e).

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof .

“Letter of Credit” has the meaning specified in Section 1.4(a).

“Letter of Credit Fee” has the meaning specified in Section 2.5.

“Letter of Credit Issuer” means the Bank, any affiliate of the Bank or any other
financial institution approved by the Administrative Agent that issues any
Letter of Credit pursuant to this Agreement.

“Letter of Credit Subfacility” means $15,000,000.

“LIBOR Interest Payment Date” means, with respect to a LIBOR Rate Loan, the
Termination Date, the first day of each month during any applicable Interest
Period applicable to such Loan and the last day of such Interest Period.

“LIBOR Rate” means, for any Interest Period, with respect to LIBOR Rate Loans,
the rate of interest per annum determined pursuant to the following formula:

LIBOR Rate    =        Offshore Base Rate

 

Annex A

Page 19



--------------------------------------------------------------------------------

1.00 - Eurodollar Reserve Percentage

Where,

“Offshore Base Rate” means the rate per annum appearing on Telerate Page 3750
(or any successor page) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
If for any reason such rate is not available, the Offshore Base Rate shall be,
for any Interest Period, the rate per annum appearing on Reuters Screen LIBO
Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates. If for any
reason none of the foregoing rates is available, the Offshore Base Rate shall
be, for any Interest Period, the rate per annum determined by the Administrative
Agent as the rate of interest at which dollar deposits in the approximate amount
of the LIBOR Rate Loan comprising part of such Borrowing would be offered by the
Bank’s London Branch to major banks in the offshore dollar market at their
request at or about 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100’ of 1%) in effect on such day applicable to member banks under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Offshore Base Rate for each
outstanding LIBOR Rate Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

“LIBOR Rate Loans” means, collectively, the LIBOR Revolving Loans.

“LIBOR Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the LIBOR Rate.

“Lien” means: (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (b) to the extent not included under clause (a),
any reservation, exception, encroachment, easement, right-of-way, covenant,
condition, restriction, lease or other title exception or encumbrance affecting
real property; and (c) any contingent or other agreement to provide any of the
foregoing.

“Loan Account” means the loan account of the Borrowers, which account shall be
maintained by the Administrative Agent.

 

Annex A

Page 20



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Security Agreement, the
Pledge Agreement, any other pledge or security agreements executed in connection
therewith, any other guaranties executed in connection therewith, and any other
agreements, instruments, and documents heretofore, now or hereafter evidencing,
securing, guaranteeing or otherwise relating to the Obligations, the Collateral,
or any other aspect of the transactions contemplated by this Agreement.

“Loans” means, collectively, all loans and advances provided for in Article 1.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of any Borrower, the Collateral or any guarantor of
the Obligations; (b) a material impairment of the ability of any Borrower or any
Affiliate of any Borrower (other than an Immaterial Subsidiary) to perform under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Borrower or
any Affiliate of any Borrower of any Loan Document to which it is a party.

“Maximum Rate” has the meaning specified in Section 2.3.

“Maximum Revolver Amount” means $140,000,000.00, as such amount may be reduced
pursuant to Section 1.2(a)(iv).

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower or any
ERISA Affiliate.

“Net Amount of Eligible Accounts” means, at any time, with respect to any
Borrower, the gross amount of Eligible Accounts, less sales, excise or similar
taxes, and less discounts, claims, credits, and allowances, accrued rebates,
offsets, deductions, counterclaims, disputes and other defenses of any nature at
any time issued, owing, granted, outstanding, available or claimed.

“Net Amount of Eligible Employee Placement Accounts” means, at any time, with
respect to any Borrower, the gross amount of Eligible Employee Placement
Accounts, less sales, excise or similar taxes, and less discounts, claims,
credits, and allowances, accrued rebates, offsets, deductions, counterclaims,
disputes and other defenses of any nature at any time issued, owing, granted,
outstanding, available or claimed.

“Net Amount of Eligible Non-Invoiced Accounts” means, at any time, with respect
to any Borrower, the gross amount of Eligible Non-Invoiced Accounts, less sales,
excise or similar taxes, and less discounts, claims, credits, and allowances,
accrued rebates, offsets,

 

Annex A

Page 21



--------------------------------------------------------------------------------

deductions, counterclaims, disputes and other defenses of any nature at any time
issued, owing, granted, outstanding, available or claimed.

“Non-Ratable Loan” and “Non-Ratable Loans” have the meanings specified in
Section 1.2(h).

“Notes” means Revolving Loan Notes.

“Notice of Borrowing” has the meaning specified in Section 1.2(b).

“Notice of Continuation/Conversion” has the meaning specified in Section 2.2(b).

“Obligations” means all present and future Loans, advances, liabilities,
obligations, covenants, duties, and debts owing by each Borrower to the
Administrative Agent and/or any Lender, arising under or pursuant to this
Agreement or any of the other Loan Documents, whether or not evidenced by any
note, or other instrument or document, whether arising from an extension of
credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to any Borrower
hereunder or under any of the other Loan Documents. “Obligations” includes,
without limitation, (a) all debts, liabilities, and obligations now or hereafter
arising from or in connection with the Letters of Credit and (b) all debts,
liabilities and obligations now or hereafter arising from or in connection with
Bank Products.

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

“Parent” has the meaning specified in the preamble of the Agreement.

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

“Payment Account” means each bank account established pursuant to the Security
Agreement, to which the proceeds of Accounts and other Collateral are deposited
or credited, and which is maintained in the name of the Administrative Agent or
any Borrower, as the Administrative Agent may determine, on terms acceptable to
the Administrative Agent.

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the
Administrative Agent which have not yet been advanced.

 

Annex A

Page 22



--------------------------------------------------------------------------------

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Borrower sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions, or in the case of a
Multi-employer Plan has made contributions at any time during the immediately
preceding five (5) plan years.

“Permitted Investments” means Investments which are either (i) cash and Cash
Equivalents; (ii) accounts receivable created, acquired or made by any
Consolidated Party in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; (iii) Investments
consisting of Capital Stock, obligations, securities or other property received
by any Consolidated Party in settlement of accounts receivable (created in the
ordinary course of business) from bankrupt obligors; (iv) Investments by one
Credit Party in another Credit Party; (v) at any time after the expiration or
termination of the Additional Availability Period, loans to directors and
officers of the Parent in an amount not to exceed $10,000,000 in the aggregate
at any one time outstanding to the extent that (1) each such loan is secured by
Capital Stock of the Parent, (2) no such loan shall have a maturity date later
than the Stated Termination Date, (3) upon Agent’s request, the Parent shall
have promptly provided to Agent the names of the officers and directors that
have obtained such loans and their respective outstanding balances; and
(4) after giving effect thereto, the Borrowers have Availability of not less
than $15,000,000; (vi) capitalization of a new Subsidiary that is a Credit
Party; provided, that the Credit Parties comply with the terms of Section 7.26
hereof with respect to such new Subsidiary; (vii) Acquisitions made with the
proceeds of Acquisition Loans and (viii) any other acquisition by any Credit
Party of any Property provided that any such acquisition has been approved in
writing by the Required Lenders, in their sole discretion.

“Permitted Liens” means:

(a) Liens for taxes not delinquent or statutory Liens for taxes in an amount not
to exceed $100,000 provided that the payment of such taxes which are due and
payable is being contested in good faith and by appropriate proceedings
diligently pursued and as to which adequate financial reserves have been
established on Credit Parties’ books and records and a stay of enforcement of
any such Lien is in effect;

(b) the Administrative Agent’s Liens;

(c) Liens consisting of deposits made in the ordinary course of business in
connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of Debt) or to secure indemnity, performance or other similar bonds
for the performance of bids, tenders or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;

(d) Liens securing the claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other like Persons, provided that if any such Lien
arises from the nonpayment of such claims or demand when due, such claims or
demands do not exceed $100,000 in the aggregate;

 

Annex A

Page 23



--------------------------------------------------------------------------------

(e) Liens constituting encumbrances in the nature of reservations, exceptions,
encroachments, easements, rights of way, covenants running with the land, and
other similar title exceptions or encumbrances affecting any Real Estate;
provided that they do not in the aggregate materially detract from the value of
the Real Estate or materially interfere with its use in the ordinary conduct of
the Credit Parties’ business; and

(f) Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material Property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect.

“Permitted Use” means the application of the proceeds of the Loans for (a) any
Borrower’s working capital purposes, (b) Eligible Acquisitions, (c) Eligible
Securities Repurchases, (d) the refinancing of the outstanding Debt under the
Existing Credit Agreement, and (e) other purposes not inconsistent with the
terms of this Agreement and the other Loan Documents.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Borrower sponsors or maintains or to which the Borrower makes, is
making, or is obligated to make contributions and includes any Pension Plan.

“Pledge Agreement” means the Amended and Restated Pledge Agreement dated as of
the Closing Date, executed in favor of the Administrative Agent by certain of
the Credit Parties, as at any time amended, modified, restated or supplemented
from time to time.

“Proprietary Rights” means all of the Credit Parties’ now owned and hereafter
arising or acquired: licenses, franchises, permits, patents, patent rights,
copyrights, works which are the subject matter of copyrights, trademarks,
service marks, trade names, trade styles, patent, trademark and service mark
applications, and all licenses and rights related to any of the foregoing and
all other rights under any of the foregoing, all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing, and
all rights to sue for past, present and future infringement of any of the
foregoing.

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations owed to such
Lender and the denominator of which is the aggregate amount of the Obligations
owed to the Lenders, in each case giving effect to a Lender’s participation in
Non-Ratable Loans and Agent Advances.

 

Annex A

Page 24



--------------------------------------------------------------------------------

“Real Estate” means all of each Credit Party’s now or hereafter owned or leased
estates in real property, including, without limitation, all fees, leaseholds
and future interests, together with all of each Credit Party’s now or hereafter
owned or leased interests in the improvements thereon, the fixtures attached
thereto and the easements appurtenant thereto.

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

“Required Lenders” means at any time Lenders whose Pro Rata Shares aggregate
more than 50%.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability or Eligible Accounts, established by
Administrative Agent from time to time in the Administrative Agent’s reasonable
credit judgment that relate to the collectibility, validity or enforceability of
any Account or the compliance of any Account with the representations and
warranties applicable thereto under this Agreement or that would otherwise
adversely affect any Borrower’s ability to repay the Obligations. Without
limiting the generality of the foregoing, the following reserves shall be deemed
to be a reasonable exercise of Administrative Agent’s credit judgment: (a) the
Bank Product Reserves, (b) a reserve for accrued, unpaid interest on the
Obligations, (c) reserves for rent at leased locations subject to statutory or
contractual landlord liens, and (d) dilution.

“Responsible Officer” means the chief executive officer or the president of a
Borrower, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants and the
preparation of the Borrowing Base Certificate, the chief financial officer or
the treasurer of the Parent, or any other officer having substantially the same
authority and responsibility.

“Restricted Payments” means payments made with respect to items described in
Section 7.10.

“Revolving Loans” has the meaning specified in Section 1.2 and includes each
Agent Advance and Non-Ratable Loan.

“Revolving Loan Note” and “Revolving Loan Notes” have the meanings specified in
Section 1.2(a)(ii).

 

Annex A

Page 25



--------------------------------------------------------------------------------

“Securities Repurchase Loan” means a Revolving Loan the proceeds of which will
be used for Eligible Securities Repurchases.

“Securities Repurchase Loan Conditions” means in respect of each request for any
Securities Repurchase Loan, each of the following:

(i) The Borrowers shall give Administrative Agent written notice of a request
for a Securities Repurchase Loan and, concurrently therewith written
confirmation that each of the Securities Repurchase Loan Conditions has been
satisfied;

(ii) No Default or Event of Default exists, and no Default or Event of Default
would exist after giving effect to the proposed Securities Repurchase Loan;

(iii) Immediately after the funding of the requested Securities Repurchase Loan,
the Borrowers shall have not less than $15,000,000 of Availability;

(iv) The Capital Stock to be repurchased by a Borrower with the proceeds of the
requested Securities Repurchase Loan shall constitute an Eligible Securities
Repurchase; provided, however, that the requirements of clauses (a) and (b) of
the definition of Eligible Securities Repurchase shall not apply with respect to
any Securities Repurchase Loan used to purchase Capital Stock owned by an
officer, employee or director of the Parent to the extent that such purchase is
for a fair market price as of the date of the purchase, the Administrative Agent
is given notice that a Securities Repurchase Loan is being used for such purpose
and such loan otherwise constitutes an Eligible Securities Repurchase; and

(v) The Additional Availability Period shall have expired or otherwise
terminated; provided, however, that so long as all of the other conditions
herein are satisfied, the Parent may repurchase up to $3,000,000 of Capital
Stock of employees of the Credit Parties during the Additional Availability
Period, the proceeds of which are to be used by such employees to fund their
personal tax liability arising from the vesting of their restricted stock,
options or other equity instruments of the Parent.

“Security Agreement” means the Amended and Restated Security Agreement of even
date herewith among the Credit Parties and Administrative Agent for the benefit
of Administrative Agent and other Lenders.

“Settlement” and “Settlement Date” have the meanings specified in
Section 12.15(a)(ii).

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(a) the assets of such Person, at a fair valuation, are in excess of the total
amount of its debts (including contingent liabilities); and

(b) the present fair saleable value of its assets is greater than its probable
liability on its existing debts as such debts become absolute and matured; and

 

Annex A

Page 26



--------------------------------------------------------------------------------

(c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

(d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Stated Termination Date” means November 3, 2011.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of any Borrower.

“Subsidiary Guarantor” means each of the Persons identified as a “Subsidiary
Guarantor” on the signature pages hereto and each Additional Credit Party which
may hereafter become a Guarantor by executing a Joinder Agreement, together with
their successors and permitted assigns, and “Subsidiary Guarantor” means any one
of them.

“Supporting Obligations” shall have the meaning ascribed to such term in the
Security Agreement.

“Target” means any Person whose capital stock or assets are acquired by any
Borrower in an Eligible Acquisition.

“Target Asset Inclusion Conditions” mean each of the following:

(i) Administrative Agent shall have completed field examinations and/or
appraisals of the Target and its assets with results that are reasonably
acceptable to Administrative Agent;

(ii) the advance rates applicable to Eligible Accounts are deemed by
Administrative Agent to be reasonable and appropriate in respect of Accounts of
the Target;

(iii) Administrative Agent has established such Reserves with respect to the
Target and/or its assets as it deems appropriate in its reasonable credit
judgment; and

(iv) the Borrowers and such Target have complied with Sections 7.26 and 7.27.

 

Annex A

Page 27



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Administrative Agent, such taxes (including
income taxes or franchise taxes) as are imposed on or measured by the
Administrative Agent’s or each Lender’s net income in any the jurisdiction
(whether federal, state or local and including any political subdivision
thereof) under the laws of which such Lender or the Administrative Agent, as the
case may be, is organized or maintains a lending office.

“Termination Date” means the earliest to occur of (i) the Stated Termination
Date, (ii) the date the Total Facility is terminated either by the Borrowers
pursuant to Section 3.2 or by the Required Lenders pursuant to Section 9.2, and
(iii) the date this Agreement is otherwise terminated for any reason whatsoever
pursuant to the terms of this Agreement.

“TKO” means TKO Personnel, Inc., a California corporation.

“Total Facility” has the meaning specified in Section 1.1.

“Treasury Management Agreements” means any and all agreements provided to any
Credit Party by a Lender or an Affiliate of a Lender governing the provision of
treasury or cash management services, including, without limitation, funds
transfer, automated clearinghouse, zero balance accounts, controlled
disbursement, lockbox, remote deposit, account reconciliation and reporting and
trade finance services.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Georgia or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

“Unused Letter of Credit Subfacility” means an amount equal to $15,000,000 minus
the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
plus, without duplication, (b) the aggregate unpaid reimbursement obligations
with respect to all Letters of Credit.

“Unused Line Fee” has the meaning specified in Section 2.4.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat (2001), as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

Annex A

Page 28



--------------------------------------------------------------------------------

“Weekly Flex Payroll Amount” means as of any date of determination, an amount
equal to the average aggregate weekly payroll of employees of the Borrowers
assigned to work for clients or customers of the Borrowers for the period of
four (4) weeks immediately preceding any such date of determination.

Accounting Terms. Any accounting term used in the Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in the Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied and using the same method for inventory valuation
as used in the preparation of the Financial Statements. Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to the
Agreement as a whole and not to any particular provision of the Agreement; and
Subsection, Section, Schedule and Exhibit references are to the Agreement unless
otherwise specified.

(c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii) The term “including” is not limiting and means “including without
limitation.”

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(iv) The word “or” is not exclusive.

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including the Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e) The captions and headings of the Agreement and other Loan Documents are for
convenience of reference only and shall not affect the interpretation of the
Agreement.

(f) The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(g) For purposes of Section 9.1, a breach of a financial covenant contained in
Sections 7.23 or 7.24 shall be deemed to have occurred as of any date of
determination thereof

 

Annex A

Page 29



--------------------------------------------------------------------------------

by the Administrative Agent or as of the last day of any specified measuring
period, regardless of when the Financial Statements reflecting such breach are
delivered to the Administrative Agent.

(h) The Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Borrowers and the other parties, and are the products of all parties.
Accordingly, they shall not be construed against the Lenders or the
Administrative Agent merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

 

Annex A

Page 30